The Unified Agenda: Proposals for Reform

33333

Curtis W. Copeland
April 13, 2015

This report was prepared for the consideration of the Administrative
Conference of the United States. The views expressed are those of the author and
do not necessarily reflect those of the members of the Conference or its
committees.

Table of Contents
I.

Executive Summary.......................................................................................................... 6

II.

Introduction ................................................................................................................... 7
A. Support for and Use of the Unified Agenda ....................................................................... 8
B.
ACUS and the Unified Agenda ......................................................................................... 11
C. Concerns About the Unified Agenda ................................................................................ 11
D.
Objectives, Scope, and Methodology............................................................................... 15
1. Definitions .................................................................................................................... 15
2. Methodology ................................................................................................................ 17
3.
Scope ........................................................................................................................... 19

III. Agenda Components and Development Process ............................................................... 20
A. Stages of Rulemaking and Other Agenda Elements ......................................................... 20
B.
The Agenda Development Process ................................................................................... 22
1.
OIRA Data Calls ............................................................................................................ 23
Table 1: Dates of OIRA Memoranda, Required Submission, and Agenda Publication: Fall 2010
through Fall 2014 ................................................................................................................... 23
2. Reviews of Agency Submissions ................................................................................... 25
3.
Updates to Information Outside of Data Calls ............................................................. 26
C. Total Number of Agenda Entries Declines .......................................................................... 26
Table 2: Unified Agenda Entries by Rulemaking Stage: 2006 ‐ 2014 ........................................ 28
Table 3: Comparison of Number of Unified Agenda Entries to Number of Final Rules: 2006
through 2014 ......................................................................................................................... 30
1. OIRA Recommended Reducing Long‐Term Actions ...................................................... 30
D.
Number of Agenda Entries by Agency ............................................................................. 31
Table 4: Entries in the Spring 2014 Unified Agenda by Department/Agency and Stage of
Rulemaking............................................................................................................................ 32
Table 5: Entries in the Fall 2014 Unified Agenda by Department/Agency and Stage of
Rulemaking............................................................................................................................ 33
E. Agencies With Few Active Agenda Entries ........................................................................ 34
Table 6: FCC Unified Agenda Entries by Stage of Rulemaking, Spring 2007 Through Fall 2014. 34
“Long‐Term” Rules Published Within One Year .................................................................... 35
Table 7: Significant Long‐Term Action Entries in the Fall 2013 Unified Agenda with Related
Proposed and/or Final Rules Published Within One Year ........................................................ 36
Other Agencies ..................................................................................................................... 37
Table 8: Independent Regulatory Agencies and Types of Agenda Entries: All Online Agendas
(1995 – 2014) ......................................................................................................................... 37
Table 9: FERC and STB Use of Active and Long‐Term Categories ............................................. 38
IV.

“Pending” Rulemaking Actions That Are Not Shown to the Public ................................ 39
A. Examining “Pending” RINs ............................................................................................... 41
B.
Agency Reactions to “Pending”........................................................................................ 42

V.

Whether Proposed and Final Rules Are Published Without Prior Agenda Entries ............ 43

2

A.
1.

Significant Proposed Rules ............................................................................................... 43
Cabinet Departments and Independent Agencies ....................................................... 43

Table 10: Cabinet Departments and Independent Agencies: Significant Proposed Rules
Published Without Prior “Proposed Rule Stage” Entry in the Unified Agenda: 1/1/2014 –
6/30/2014 ............................................................................................................................. 45
2. Independent Regulatory Agencies................................................................................ 46
Table 11: Independent Regulatory Agencies: Significant Proposed Rules Published Without
Prior “Proposed Rule Stage” Entry in the Unified Agenda: 1/1/2014 – 6/30/2014 ................. 47
B.
Significant Final Rules ...................................................................................................... 50
1. Cabinet Departments and Independent Agencies ....................................................... 50
Table 12: Cabinet Departments and Independent Agencies: Significant Final Rules Published
Without Prior “Final Rule Stage” Entry in the Unified Agenda: 1/1/2014 – 6/30/2014 ........... 50
2. Independent Regulatory Agencies................................................................................ 53
Table 13: Independent Regulatory Agencies: Significant Final Rules Published Without Prior
“Final Rule Stage” Entry in the Unified Agenda: 1/1/2014 – 6/30/2014 ................................. 54
a. Jointly Issued Rules Were Inconsistently Characterized ............................................... 55
Table 14: Agencies’ Agenda Entries Were Inconsistent for One Jointly Issued Rule................. 55
C. Summary ........................................................................................................................... 57
Table 15: Number of Significant Proposed and Final Rules Preceded by an Agenda Entry Before
Publication by Agency Type: 1/1/2014 – 6/30/2014 .............................................................. 57
D.
Multiple Prior Entries as “False Positives” ....................................................................... 59
E. Why Significant Proposed and Final Rules Were Not Predicted by the Unified Agenda ... 59
1.
Reasons from Rulemaking Record ............................................................................... 60
2. Lengthy OIRA Review .................................................................................................... 62
Table 16: Timetable for OIRA Review and DOE Publication of Four Energy Efficiency Rules .... 63
3.
No Clear Reason........................................................................................................... 64
VI. Whether Proposed and Final Rule Stage Agenda Entries Are Followed by Rulemaking ... 65
A. Economically Significant or Major Proposed Rules .......................................................... 66
1. Supplemental Notices................................................................................................... 67
B.
Final Rules ........................................................................................................................ 68
1. Finalization of Interim Final Rules ................................................................................. 70
2. Other Entries That Have Been in the Final Rule Stage for Years ................................... 71
C. Summary ........................................................................................................................... 72
D. Comparison to Prior Period ............................................................................................... 73
E.
Why Predicted Proposed and Final Rules Were Not Issued ............................................. 73
1. Human Nature .............................................................................................................. 74
2. Shifting Priorities and Resources .................................................................................. 74
3. Political Concerns ......................................................................................................... 75
4. Rulemaking Process ...................................................................................................... 75
5. Nature of the Regulatory Action................................................................................... 76
F.
Discontinued Rulemaking Actions .................................................................................... 76
1.
Reasons for Discontinuance Often Not Provided ........................................................ 78
2.
Disclosing Completed Actions ..................................................................................... 78
VII.

Accuracy of Unified Agenda Information ..................................................................... 79

3

A.

Forecasting the Issue Date ............................................................................................... 80
Proposed Rules ............................................................................................................ 80
Final Rules .................................................................................................................... 82
B.
Identifying the Priority of the Rule ................................................................................... 84
1.
Proposed Rules ............................................................................................................ 84
2.
Final Rules .................................................................................................................... 86
C. Identifying Regulatory Flexibility Analyses ....................................................................... 87
1.
Proposed Rules ............................................................................................................ 88
2.
Final Rules .................................................................................................................... 90
D.
Identifying Major Rules .................................................................................................... 92
1.
Proposed Rules ............................................................................................................ 92
2.
Final Rules .................................................................................................................... 93
E.
Summary .......................................................................................................................... 94
F. Why Agenda Entries Differ From Published Rules ................................................................. 95
1. New Information After Agenda Deadline ..................................................................... 95
2. OIRA Directed Changes ................................................................................................. 96
3. Mistakes ........................................................................................................................ 96
4. Lack of Clarity in RFA Agenda Element ......................................................................... 97
1.
2.

VIII.
A.
B.
C.

Making the Unified Agenda More “Real Time” .......................................................... 97
Support for a More Real‐Time Agenda ............................................................................ 98
Related Legislation ............................................................................................................ 99
Agency Rule Tracking and Information Systems ............................................................. 100
1. DOT Monthly Reports on Significant Rules ................................................................. 100
2. EPA’s RegDaRRT System for Priority Rules .................................................................. 101
3. FDA’s Website ............................................................................................................. 102
4. CMS Quarterly Provider Updates ............................................................................... 102
D.
Senior Agency Employees’ Views About a Real‐Time Agenda ....................................... 103
1. Concerns About a Real‐Time System ........................................................................... 104
2. Posting ROCIS Updates ............................................................................................... 105
3. Linking to the Rule Review Process ............................................................................. 105
4. More Frequent/Disaggregated Publications ............................................................... 106

IX.

Conclusions and Recommendations ............................................................................ 106
A. Making the Unified Agenda Information More Current ................................................ 108
1. Other Possible Steps .................................................................................................... 110
B. Disclosing “Pending” Regulatory Actions ........................................................................ 111
C. Requiring Agencies to Identify Upcoming Active Rules .................................................. 113
D.
Improving the Credibility of the Agenda ........................................................................ 114
E. Disclosing Discontinued Rulemaking Actions .................................................................. 115
F. Reducing Inconsistencies in Agenda Information............................................................ 116
G. Clarifying the Regulatory Flexibility Data Element ......................................................... 117
A. Regulatory Flexibility Act ................................................................................................. 119
B. Executive Orders ............................................................................................................. 120
1. Executive Order 12044 ............................................................................................... 120
2.
Executive Orders 12291 and 12498 ........................................................................... 121
3. Executive Order 12866 ............................................................................................... 122
4. Other Executive Order Requirements ............................................................................ 123
C. Comparison of RFA and Primary Executive Order Requirements .................................... 124

4

Comparison of Agenda Requirements in the RFA and Executive Orders ................................ 125
A. Possible Reasons for No Prior Agenda Entry ................................................................... 128
B. Unclear Why Other Rules Were Not Previously In Agenda ............................................. 130

5

I.

Executive Summary

The Unified Agenda of Federal Regulatory and Deregulatory Actions is published
(usually twice each year) by the Regulatory Information Service Center (RISC, a division
of the General Services Administration) for the Office of Information and Regulatory
Affairs (OIRA) within the Office of Management and Budget, and is intended to provide
the public and other users with government-wide information about upcoming agency
rules. For example, “proposed rule stage” and “final rule stage” entries in the agenda
identify proposed and final rules that the agencies expect to issue within the next 12
months. Although agencies are not required to issue rules that are listed in the agenda,
and rules may be published without having been previously listed, the agenda is widely
used to predict federal rulemaking activity, and helps agencies satisfy requirements in
both the Regulatory Flexibility Act and Executive Order 12866.
This report indicates that a number of “significant” rules (primarily final rules issued by
Cabinet departments and independent agencies, and proposed and final rules issued by
certain independent regulatory agencies) were published in the first half of 2014 without
the Unified Agenda indicating that they were about to be issued.1 Almost half of the
“economically significant” proposed and final rules that were predicted by the Spring
2013 edition of the agenda (e.g., those expected to have a $100 million impact on the
economy) were not published during the following 16 months. In fact, many entries have
appeared at the same stage of the agenda for years without any rulemaking action. Also,
the Unified Agenda sometimes did not provide accurate information about the nature of
agencies’ significant rules (e.g., indicating that a forthcoming rule was not significant
when the published rule indicated that it was significant). It is understandable why some
rules were issued without a prior agenda entry, why such entries did not lead to proposed
and final rules, and why agenda entries were sometimes incorrect. However, in other
cases it was not clear why these results occurred. The Federal Communications
Commission (FCC) puts virtually all of the agency’s ongoing activity into the “long-term
action” category (indicating that no rules are expected within the next year), even though
the agency publishes hundreds of proposed and final rules each year. A few other
agencies also put most of their entries in the “long-term action” category.
The total number of entries in the Unified Agenda declined in 2013 and 2014, perhaps
because some entries have been kept in an undisclosed “pending” status that allows
agencies to keep regulation identifier numbers and titles active while not publishing the
entries in the agenda. Although some federal agencies reportedly update their agenda
entries in the RISC database between the twice-yearly agenda publications, that
information only becomes available to the public when the agenda is published twice a
year. Two related databases that RISC maintains are updated daily, and some agencies
maintain their own information systems and websites that provide more up-to-date
rulemaking information than is available through the agenda.
1
As discussed later in this report, certain rules issued by independent regulatory agencies were considered “significant”
even though they were not covered by Executive Order 12866 and were not reviewed by OIRA.

6

The report recommends that OIRA determine whether the Unified Agenda should
become a “real-time” database of agency rulemaking actions. If OIRA concludes that a
real-time agenda is not justified for all rules, the report recommends that it take other
steps to ensure that the public has access to more up-to-date information on agencies’
ongoing and completed actions. The report also recommends that OIRA establish
electronic checks to reduce inconsistencies in the agenda information, and clarify the
agenda’s Regulatory Flexibility Act data elements, and that rulemaking agencies (1)
identify forthcoming proposed and final rules in the agenda (instead of putting most
entries in the “long-term” category), (2) move “pending” rules that are under
development back into the published agenda, (3) move entries that have been at the same
stage of the agenda for years into the “long-term action” stage or eliminate them from the
agenda entirely, and (4) move agenda entries into the “completed action” stage when they
decide to discontinue rulemaking actions.

II. Introduction
For more than 35 years, federal regulatory agencies have been required to notify the
public about their upcoming rules.2 Currently, Section 602 of the Regulatory Flexibility
Act (RFA, 5 U.S.C. § 602) requires that covered agencies (Cabinet departments,
independent agencies, and independent regulatory agencies)3 publish “regulatory
flexibility agendas” in the Federal Register each April and October describing regulatory
actions they are developing that are likely to have a “significant economic impact on a
substantial number of small entities.”4 Also, Section 4(b) of Executive Order (EO) 12866
requires the same agencies to “prepare an agenda of all regulations under development or
review, at a time and in a manner specified by the Administrator” of the Office of
Information and Regulatory Affairs (OIRA) within the Office of Management and
Budget (OMB).5 All agencies reportedly use the Unified Agenda of Federal Regulatory
2
One of the first such requirements was in Section 2 of Executive Order 12044, “Improving Government Regulations,”
43 Federal Register 12661, March 24, 1978. See Appendix A of this report for a more detailed discussion and
comparison of statutory and executive order agenda requirements.
3
As used in this report, the term “independent regulatory agencies” refers to agencies established to be independent of
the President, including the Federal Communications Commission and the Securities and Exchange Commission. The
term “independent agencies” refers to agencies that are independent of Cabinet departments but are not independent
regulatory agencies (e.g., the Environmental Protection Agency).
4
Specifically, Section 602 of the RFA requires the regulatory flexibility agendas to contain (1) a brief description of
the subject area of any upcoming rule likely to have such an impact; (2) a summary of the nature of any such rule under
consideration for each subject area listed in the agenda, the objectives and legal basis for the issuance of the rule, and
an approximate schedule for completing action on any rule for which the agency has issued a general notice of
proposed rulemaking, and (3) the name and telephone number of a knowledgeable agency official. As discussed in
Appendix A of this report, relatively few rules are determined to have a “significant economic impact on a substantial
number of small entities,” so relatively few rules are actually covered by this agenda requirement.
5
Executive Order 12866, “Regulatory Planning and Review,” 58 Federal Register 51735, October 4, 1993. For a copy
of this executive order, see http://www.whitehouse.gov/omb/inforeg/eo12866.pdf. OIRA was created within OMB by
Section 3503 of the Paperwork Reduction Act (PRA) of 1980 (44 U.S.C. Chapter 35). Pursuant to other requirements
in Executive Order 12866, OIRA reviews hundreds of significant proposed and final rules before they are published in
the Federal Register. Most of the executive order’s requirements do not apply to independent regulatory agencies, but
the agenda requirements in Section 4(b) do apply to those agencies.

7

and Deregulatory Actions (hereafter, “Unified Agenda” or “agenda”) to satisfy both of
these requirements.6
Since 1983, the Regulatory Information Service Center (RISC), located within the
General Services Administration (GSA), has compiled the Unified Agenda for OIRA.7
Usually published twice each year,8 the agenda provides data in a standardized format on
regulatory and deregulatory activities under development by about 60 executive
departments, agencies, and commissions. The “active” entries in the agenda are, in
general, activities that will have a regulatory action within the next 12 months.9 For
example, a “proposed rule stage” agenda entry indicates that the agency expects to issue a
proposed rule (or close a proposed rule comment period) within the next 12 months; a
“final rule stage” entry indicates that the agency expects to publish a final rule or take
other final action within the next 12 months. “Long-term” entries are supposed to reflect
rules that are under development, but that the agencies do not expect to be issued within
the next 12 months. The agenda has been available online since 1995, and has been
available exclusively online since 2007.10

A.

Support for and Use of the Unified Agenda

A variety of individuals and organizations have voiced support for the Unified Agenda
and/or have used the agenda to identify upcoming rules overall or within particular policy
areas.


The American Bar Association’s Section of Administrative Law and
Regulatory Practice said the agenda is “an integral part of the Federal
regulatory process,” and said it “provides important information to agency

6

Regulatory Information Service Center, “Introduction to the Unified Agenda of Federal Regulatory and Deregulatory
Actions,” May 23, 2014, available at
http://www.reginfo.gov/public/jsp/eAgenda/StaticContent/201404/Preamble_8888.html, which states in part that “All
Federal regulatory agencies have chosen to publish their regulatory agendas as part of the Unified Agenda.” The
agenda generally does not include rules concerning military or foreign affairs functions, or rules that only concern
matters related to agency organization, management, or personnel.
7
RISC was created in June 1981. According to the Unified Agenda website (see
http://www.reginfo.gov/public/do/eAgendaMain), RISC “undertakes projects that will facilitate development of and
access to information about Federal regulatory and deregulatory activities. It accomplishes this by gathering and
publishing information on Federal regulations and their effects on society. The Center provides this information to the
President, Congress, agency officials, and the general public to help them better understand and manage the regulatory
process. The Center's principal publication is the Unified Agenda.”
8
As noted later in this report, only one edition of the Unified Agenda was published in 2012.
9
“Active” entries in the agenda include “prerule stage” actions, “proposed rule stage” actions, and “final rule stage
actions.” The agenda also includes “completed” actions and “long-term” actions. Fall editions of the Unified Agenda
include the Regulatory Plan, which presents agency statements of regulatory priorities and additional information about
the most significant regulatory activities planned for the coming year.
10
The only agenda items that are published in the Federal Register are those that are expected to have a significant
economic impact on a substantial number of small entities and entries that have been selected for review under Section
610 of the Regulatory Flexibility Act.

8

heads, centralized reviewers, and the public at large, thereby serving the
values of open government.”11


The Administrative Law Review’s A Citizen’s Guide to Influencing Agency
Action describes the agenda as a “way to see if an issue you are concerned
about is likely to be addressed through rulemaking in the near future.”12



A Heritage Foundation issue brief described the agenda as “an essential tool
of government transparency and accountability,” and said it “enables citizens
to participate in the rulemaking process, businesses to plan, and Congress to
engage in oversight.”13



A 2012 study published in the Journal of Public Administration Research and
Theory characterized the agenda as “the foremost mechanism used by the
federal government to signal future regulatory plans to public and private
stakeholders.”14



The Regulatory Studies Center at George Washington University said the
agenda “provides the public with a first glimpse at upcoming regulations and,
in a perfect world, offers citizens the chance to become involved in the
rulemaking process before agencies make major decisions final.”15

Recent users of the Unified Agenda include:


The Congressional Research Service (CRS) within the Library of Congress,
which has used the agenda to identify upcoming rules under the Patient
Protection and Affordable Care Act16 and the Dodd‐Frank Wall Street Reform
and Consumer Protection Act.17

11
Letter from James W. Conrad, Jr., Section Chair, to Boris Bershteyn, Acting Administrator of OIRA, “Re: Spring
and Fall 2012 Unified Regulatory Agenda,” November 30, 2012, available at
http://www.americanbar.org/content/dam/aba/administrative/administrative_law/unified_regulatory_agendas_letter.aut
hcheckdam.pdf.
12
See http://www.administrativelawreview.org/publicresources/CitizensGuide.pdf, p. 10.
13
Diane Katz, “Obama’s Regulatory Agenda: Calm Before the Superstorm,” Heritage Foundation Issue Brief #3764,
October 31, 2012, available at http://www.heritage.org/research/reports/2012/10/obama-s-agenda-of-federalregulations-calm-before-the-superstorm.
14
Stephane Lavertu and Susan Webb Yackee, “Regulatory Delay and Rulemaking Deadlines,” Journal of Public
Administration Research and Theory, vol. 24 (2012), pp. 185-207, at 191. The agenda has also served as the basis of
empirical studies of rulemaking activity. See, for example, Anne Joseph O’Connell, “Political Cycles of Rulemaking:
An Empirical Portrait of the Modern Administrative State,” Virginia Law Review, vol. 94 (2008), pp. 889-986.
15
Sofie E. Miller, Regulatory Studies Center, The George Washington University, “What’s New in the Fall 2014
Regulatory Agenda?,” available at http://regulatorystudies.columbian.gwu.edu/whats-new-fall-2014-regulatory-agenda.
16
CRS Report R43622, Upcoming Rules Pursuant to the Patient Protection and Affordable Care Act: The Spring 2014
Unified Agenda, by Maeve P. Carey, available at http://fas.org/sgp/crs/misc/R43622.pdf.
17
CRS Report R41958, Upcoming Rules Pursuant to the Dodd-Frank Act: Spring 2011 Unified Agenda, by Curtis W.
Copeland and Maeve. P. Carey, available at https://www.hsdl.org/?view&did=718754.

9



The Associated General Contractors of America, which uses the agenda to
identify upcoming Environmental Protection Agency (EPA) rules of interest
to the contracting industry.18



Financial industry publications, which have used the agenda to identify
upcoming rules from the Securities and Exchange Commission (SEC) and
other financial agencies.19



Consulting firms, which use the agenda to identify rules that are expected to
be issued by the Occupational Safety and Health Administration (OSHA) and
other agencies.20



Cultural Heritage Partners, PLLC, which uses the agenda to identify upcoming
rules with potential impacts on cultural resources.21



The Competitive Enterprise Institute (CEI), which uses the agenda to report
on the number of rules expected to be issued government‐wide.22

Even the Federal Register relies on the Unified Agenda to identify the priority level of
published rules in its search mechanism.23
Members of Congress have also used the agenda to highlight upcoming rules,24 to
identify particular rules in legislation,25 and some have envisioned it as a way to reform
the federal rulemaking process. For example, in the 113th Congress, H.R. 2804, the
18

See http://news.agc.org/2014/02/28/epa-agenda-includes-stormwater-fly-ash-and-lead-paint-regulations/
Joe Mont, “SEC to Issue Revised ‘Extraction Payments’ Rule in 2015,” Compliance Week, May 27, 2014, available
at http://www.complianceweek.com/blogs/the-filing-cabinet/sec-looks-to-issue-revised-extraction-payments-rule-in2015#.U-EpXShMbao.
20
See, for example, J.J. Keller & Associates, Inc., “29 rulemakings listed on OSHA’s Spring Unified Agenda,” May
30, 2014, available at http://www.jjkeller.com/shop/Category/content_category_Workplace%20Safety_article_29rulemakings-listed-on-OSHAs-Spring-Unified-Agenda*052014_10151_-1_10551. See also Fred Hosier, “What’s on
OSHA’s regulatory agenda for 2014,” at http://www.safetynewsalert.com/whats-on-oshas-regulatory-agenda-for-2014/.
21
See http://www.culturalheritagepartners.com/the-administrations-unified-agenda-potential-impacts-on-culturalresources/.
22
Wayne Crews, “Obama’s New Unified Agenda of Federal Regulations Shows Big Rules Are Growing,” available at
http://cei.org/2014/05/29/obamas-new-unified-agenda-of-federal-regulations-shows-big-rules-are-growing. See also,
Wayne Crews, “Big Sexy Holiday Fun With the Unified Agenda,” Forbes, December 2, 2013, available at
http://www.forbes.com/sites/waynecrews/2013/12/02/big-sexy-holiday-fun-with-the-unified-agenda-of-federalregulations/. The media often picks up those CEI reports. See Shannon Bream, “Regulation Nation: Gov’t regs
estimated to pound private sector with $1.8T in costs,” FoxNews, December 6, 2013, available at
http://www.foxnews.com/politics/2013/12/06/regulation-nation-govt-regs-estimated-to-cost-18t/.
23
For example, when searching for rules published during a particular period of time that are considered “significant”
under Executive Order 12866, the Federal Register search engine uses the priority characterization that appeared in the
Unified Agenda.
24
See “Vitter: Administration Hides Regulatory Onslaught in the Days Before Thanksgiving,” December 4, 2013, at
http://www.epw.senate.gov/public/index.cfm?FuseAction=PressRoom.PressReleases&ContentRecord_id=bf05edb40e92-2336-7c63-a0e7d7574893.
25
For example, H.R. 4471 in the 112th Congress, the “Gasoline Regulations Act of 2012,” defined a covered rule to
include certain rules “as described in the Unified Agenda of Federal Regulatory and Deregulatory Actions.”
19

10

Achieving Less Excess in Regulation and Requiring Transparency (ALERRT) Act of
2014, would have required federal agencies to submit information for a monthly
supplement to the Unified Agenda. OIRA would have been required to post that
information on the Internet on a monthly and annual basis. With certain exceptions,
regulations would not have been effective until six months after they have appeared in the
proposed monthly report.26 The House of Representatives passed the ALERRT Act on
February 27, 2014, but the Senate did not act on the legislation.27

B.

ACUS and the Unified Agenda

The Administrative Conference of the United States (ACUS) has also voiced support for
the Unified Agenda as a tool for regulatory planning, and has recommended its use in
certain contexts. For example, in a December 1993 recommendation, ACUS said the
“President's policy should encourage planning and coordination of regulatory initiatives,
and early dialogue between agencies and the reviewing entity. To this end, the concept of
a unified agenda of regulations is a useful tool and should be preserved.”28 ACUS has
also recommended that agencies “provide information in the Unified Agenda of Federal
Regulatory and Deregulatory Actions regarding their plans with respect to rules that are
remanded without vacatur.”29
Reports prepared for ACUS (although not the Administrative Conference itself) have
recommended that “agency notifications regarding rulemakings should be tied to
inclusion in the Unified Regulatory Agenda; the addition or change of any item in the
Unified Regulatory Agenda should trigger notification via social media.”30 The Unified
Agenda has also been identified during ACUS committee meetings as a means by which
state governments can better understand forthcoming regulations that may involve
federalism or preemption concerns.31

C.

Concerns About the Unified Agenda

26

For a cost estimate, see http://www.cbo.gov/sites/default/files/cbofiles/attachments/hr2804.pdf.
In a February 25, 2014, Statement of Administration Policy, OMB said “If H.R. 2804 were presented to the
President, his senior advisors would recommend that he veto the bill.” See
https://www.whitehouse.gov/sites/default/files/omb/legislative/sap/113/saphr2804r_20140225.pdf.
28
Administrative Conference of the United States, “Improving the Environment for Agency Rulemaking,”
Recommendation 93-4, December 9, 1993, p. 2, available at http://www.acus.gov/sites/default/files/documents/934.pdf.
29
Administrative Conference of the United States, Recommendation 2013-6, Adopted December 5, 2013, available at
http://www.acus.gov/sites/default/files/documents/Remand%20Without%20Vacatur%20_%20Final%20Recommendati
on.pdf.
30
Michael Herz, Using Social Media in Rulemaking: Possibilities and Barriers, November 21, 2013, p. 33, available at
http://www.acus.gov/sites/default/files/documents/Herz%20Social%20Media%20Final%20Report.pdf.
31
Administrative Conference of the United States, Committee on Regulation, Minutes, October 19, 2010, p. 7,
available at http://www.acus.gov/sites/default/files/documents/RevisedFinalOct19MeetingMinutes.pdf.
27

11

These various uses and expressions of support notwithstanding, it is unclear how well the
Unified Agenda actually informs the public or other users about upcoming regulatory
actions. For example, it is unclear how often the proposed and final rules that agencies
issue are preceded by “proposed rule stage” and “final rule stage” entries in the agenda,
or how often proposed and final rules are actually issued within the 12 months following
the publication of such entries. It is also unclear whether the descriptive information in
those entries is accurate (e.g., whether upcoming regulatory actions described in the
agenda as “major” under the Congressional Review Act (5 U.S.C. § 801, Pub. L. 104121) really are “major” rules when they are ultimately issued).
Both the RFA and the Unified Agenda itself clearly state that the agenda may not always
predict subsequent rulemaking. Section 602 of the RFA states that “Nothing in this
section precludes an agency from considering or acting on any matter not included in a
regulatory flexibility agenda, or requires an agency to consider or act on any matter listed
in such agenda.”32 Also, the preamble to the Unified Agenda states:
Agencies may withdraw some of the regulations now under development, and they may
issue or propose other regulations not included in their agendas. Agency actions in the
rulemaking process may occur before or after the dates they have listed. The Unified
Agenda does not create a legal obligation on agencies to adhere to schedules in this
publication or to confine their regulatory activities to those regulations that appear within
it.

In August 2011, OIRA responded to concerns expressed by the Speaker of the House of
Representatives about the number of rules that the Unified Agenda indicated could be
issued within the next year.33 The OIRA administrator said the agenda is “simply a list of
potential ideas that agencies may consider pursuing,” and went on to characterize it as
“merely a list of rules that are under general contemplation, provided to the public in
order to promote transparency.”34
These caveats notwithstanding, concerns have been expressed about the accuracy and the
predictive capacity of the agenda. For example, in a 1994 article in the Maryland Law
Review, Steven J. Groseclose concluded that EPA had published “consistently inaccurate
dates in the guise of reliable estimates” in the Unified Agenda, which resulted in “a veil
of deception over the rulemaking process that not only impairs public and private
participation, but creates needless public mistrust of the regulatory system.”35
32

5 U.S.C. § 602(d).
The Speaker of the House of Representatives criticized the Obama Administration for issuing too many costly
regulations, and for having more than 4,200 new regulations “in the pipeline.” See, for example, “Business Roundtable
Chair Says Tsunami of New Regulations Hurting Job Growth,” at http://boehner.house.gov/business-roundtable-chairsays-tsunami-of-newregulations-hurting-job-growth/. The Spring 2011 Unified Agenda contained about 4,200 entries,
but that total included hundreds of “completed actions.” See also Letter to President Barack Obama from Speaker John
Boehner, August 26, 2011, available at http://www.speaker.gov/press-release/citing-spike-red-tape-speaker-boehnerseeks-info-white-house-job-threatening.
34
Cass Sunstein, “The Facts About Regulations, August 26, 2011, available at
http://www.whitehouse.gov/blog/2011/08/26/facts-about-regulations.
35
Steven J. Groseclose, “Reinventing the Regulatory Agenda: Conclusions from an Empirical Study of EPA’s Clean
Air Act Rulemaking Progress Projections,” Maryland Law Review, vol. 53 (1994), pp. 521-576, at 522. Nevertheless,
the author concluded (p. 523) that the agenda “could be transformed from a semi-annual bureaucratic ritual into a
beneficial measurement tool.”
33

12

In July 2001, GAO sent a letter to the Executive Director of RISC noting several errors in
recent editions of the Unified Agenda.36 For example, GAO said some entries reported
the wrong date of regulatory action, and other entries incorrectly reported the status of
rules regarding the Regulatory Flexibility Act (e.g., entries indicating that a rule required
a regulatory flexibility analysis, but the rule itself indicated than an analysis was not
required). GAO recommended that RISC alert the agencies that some of their entries
were in error, and that they should take steps to ensure that future editions of the agenda
were more accurate.
In July 2009, the Congressional Research Service reported that about one-quarter of the
231 proposed rules published during calendar year 2008 that had been reviewed by OIRA
under EO 12866 were not preceded by any “proposed rule stage” Unified Agenda
entries.37 Even when there was a preceding agenda entry, some of those entries were
published only a few days before the rule was published. CRS also found that federal
departments and agencies differed in the extent to which they used the agenda. Some
agencies (e.g., the Department of Health and Human Services (HHS) and EPA) published
related “proposed rule stage” entries in the agenda before publishing 90% of their
proposed rules, while other agencies (e.g., the Department of Defense (DOD) and the
Office of Personnel Management (OPM)) published more than half of their NPRMs
without such entries.
During a September 2013 congressional hearing, former OIRA administrator Sally
Katzen testified that the Unified Agenda “is the one systematic government-wide report
of contemplated (and completed) regulatory actions,” and said that “it is used both by
those inside the government and by stakeholders potentially affected by the regulations
— be they regulated entities or regulatory beneficiaries — to monitor what is happening
at the various regulatory agencies.”38 However, she went on to say the following:
But the document is only as valuable as the information is accurate. Regrettably, over the
years, a number of regulatory proposals were included in the Agenda because someone at
an agency thought it was possible that action on that proposal might occur within a few
years; then, once entered into the Agenda, the entry takes on a life of its own even if there
is virtually no likelihood of any activity on the proposal in the foreseeable future. The
information then becomes misinformation or obscures what is truly relevant. 39

As a consequence, Ms. Katzen said, “the process of submitting entries to the Agenda has
become more of a paper exercise than an analytical tool.”40

36
U.S. General Accounting Office, Accuracy of Information in the Unified Agenda, GAO-01-1024R, July 27, 2001,
available at http://www.gao.gov/assets/90/82893.pdf.
37
CRS Report R40713, The Unified Agenda: Implications for Rulemaking Transparency and Participation, by Curtis
W. Copeland, July 20, 2009.
38
Sally Katzen, testimony before the Subcommittee on Regulatory Reform, Commercial and Antitrust Law, House
Committee on the Judiciary, September 30, 2013, p. 5, available at
http://judiciary.house.gov/_files/hearings/113th/09302013/Katzen%20Testimony.pdf.
39
Ibid.
40
Ibid.

13

Others have also expressed concerns about the quality of the information in the Unified
Agenda. For example, Leland Beck, the author of the Federal Regulations Advisor,
described the agenda as “only a ‘snapshot’ of intentions,” noting that “foreseen and
unforeseen events can change an agency’s priorities quickly and frequently.”41 He also
said “the agency agendas reflect what the agency wants to make public, not necessarily
all that they are actually considering, and some highly controversial issues may be
withheld.” Also, in his October 2014 “Guide to Writing Public Interest Comments Using
Economic Analysis,” Jerry Ellig of the Mercatus Center at George Mason University said
“regulations can remain listed in the Unified Agenda for years before they are proposed,
and sometimes regulations are proposed that were never listed in this document.”42
Still other concerns have been raised about how the agenda information is used. For
example, James Goodwin of the Center for Progressive Reform noted that some have
cited the total number of entries in the agenda as evidence that the Obama Administration
was about to issue a “tsunami” of regulations.43 However, he said such complaints were
“groundless” because many agenda entries are carried over from one edition to the next.44
In fact, he said, the agenda “has become more of a litany of the latest delays of and
extensions to expected timelines for issuing proposals or final rules.”
There have also been a number of suggestions for improving the operation of the Unified
Agenda. For example, in the above-mentioned CRS report, one of the policy options that
the Service recommended was for Congress or the President to require agencies to
publish a “proposed rule stage” entry in the Unified Agenda before publishing a notice of
proposed rulemaking (NPRM), or to explain why such an entry was not possible.45
Another option was that the agenda be published more frequently (e.g., quarterly instead
of semi-annually), or to maintain the agenda as an ongoing, “real-time” database.
Similarly, in an October 2013 report for ACUS, Michael Herz of the Benjamin N.
Cardozo School of Law noted that the agenda had been posted to the Internet rather than
distributed in printed form since 2007, and as a result “the justification for only updating
the Agenda twice a year largely evaporates. The Agenda would be more valuable, timely,
and useful if it was kept ‘ever green,’ updated by each agency as soon as it decides to
proceed with a relevant action.”46
41

Leland Beck, “Fall 2013 Unified Agenda Published: Something New, Something Old,” Federal Regulations Advisor,
November 27, 2013, available at http://www.fedregsadvisor.com/2013/11/27/fall-2013-unified-agenda-publishedsomething-new-something-old/.
42
See http://mercatus.org/publication/guide-writing-public-interest-comments-using-economic-analysis.
43
James Goodwin, Center for Progressive Reform, “By the Numbers: The Costs of New Regulatory Delays Announced
in the Spring 2013 Regulatory Agenda,” July 9, 2013, available at
http://www.progressivereform.org/CPRBlog.cfm?idBlog=C3C57EBD-EF7E-C097-22F325934095F78F.
44
Also, as discussed later in this report, hundreds of the entries in each edition of the agenda are for “completed
actions,” which are rules that have already been published and rules that have been discontinued or otherwise
completed.
45
CRS Report R40713, op. cit., pp. 17-18.
46
Michael Herz, Using Social Media in Rulemaking: Possibilities and Barriers, November 21, 2013, p. 33, available at
http://www.acus.gov/sites/default/files/documents/Herz%20Social%20Media%20Final%20Report.pdf. Among other
things, the report recommended that “agency notifications regarding rulemakings should be tied to inclusion in the
Unified Regulatory Agenda; the addition or change of any item in the Unified Regulatory Agenda should trigger

14

D.

Objectives, Scope, and Methodology

The primary objectives of this report are to examine:

1.



The extent to which “significant” proposed and final rules that were
published during the first six months of 2014 were preceded by a “proposed
rule stage” or “final rule stage” notice in the previous edition of the Unified
Agenda. If no notice of the rule was published in the preceding Unified
Agenda, determine why this occurred.



The extent to which “economically significant” or “major” “proposed rule
stage” and “final rule stage” notices in a recent agenda were followed up by a
published proposed or final rule within the succeeding 12 months (or
longer). If no proposed or final rule is subsequently published, determine
why this occurred.



The accuracy of the information in the agenda regarding subsequently
published significant proposed and final rules (e.g., whether the agenda was
correct regarding when the rules would be issued, whether the rules were
accurately identified in the agenda as “significant” or “economically
significant” rules, and whether the agenda accurately identified the need for
analysis under the Regulatory Flexibility Act). If agenda entries are not
accurate, determine why this occurred.



Whether there are ways that the Unified Agenda could be improved to
provide more timely and predictive information to the public about
forthcoming significant rules. For example, determine whether it is possible
to have a Unified Agenda that is constantly updated (instead of being issued
only twice each year), providing more “real‐time” information about
agencies’ forthcoming rules. Identify the advantages and disadvantages of
this and other possible changes.
Definitions

Section 3(e) of Executive Order 12866 defines a “regulatory action” as “any substantive
action by an agency (normally published in the Federal Register) that promulgates or is
expected to lead to the promulgation of a final rule or regulation, including notices of
inquiry, advance notices of proposed rulemaking, and notices of proposed rulemaking.”47
notification via social media.”
47
Because nearly 90% of all regulatory actions are draft proposed or final rules, this report sometimes uses “rules” as a
shortened version of “regulatory actions.”

15

Section 3(f) of the executive order defines a “significant” regulatory action as one that
satisfies any of four conditions:
(1) Have an annual effect on the economy of $100 million or more or adversely affect in
a material way the economy, a sector of the economy, productivity, competition, jobs, the
environment, public health or safety, or State, local, or tribal governments or
communities; (2) Create a serious inconsistency or otherwise interfere with an action
taken or planned by another agency; (3) Materially alter the budgetary impact of
entitlements, grants, user fees, or loan programs or the rights and obligations of recipients
thereof; or (4) Raise novel legal or policy issues arising out of legal mandates, the
President’s priorities, or the principles set forth in this Executive order.

Rules fitting the first of these conditions are often referred to as “economically
significant” regulatory actions.
Section 804(2) of the Congressional Review Act defines a “major” rule as
any rule that the Administrator of the Office of Information and Regulatory Affairs of the
Office of Management and Budget finds has resulted in or is likely to result in—(A) an
annual effect on the economy of $100,000,000 or more; (B) a major increase in costs or
prices for consumers, individual industries, Federal, State, or local government agencies,
or geographic regions; or (C) significant adverse effects on competition, employment,
investment, productivity, innovation, or on the ability of United States-based enterprises
to compete with foreign-based enterprises in domestic and export markets. The term does
not include any rule promulgated under the Telecommunications Act of 1996 and the
amendments made by that Act.

The definitions of “major” and “economically significant” rules are similar, and virtually
all “economically significant” rules are also considered “major.” However, OMB has
indicated that some rules may be considered “major” that are not “economically
significant” (e.g., rules that would have a significant adverse effect on the ability of U.S.based enterprises to compete with foreign-based enterprises in domestic and export
markets).48
As used in this report, the term “independent regulatory agencies” refers to agencies
established to be independent of the President, including the FCC and the Securities and
Exchange Commission (SEC). The term “independent agencies” refers to agencies that
are independent of Cabinet departments but are not independent regulatory agencies (e.g.,
EPA and OPM).49
The RFA applies to rulemakings whenever an agency publishes a notice of proposed
rulemaking pursuant to section 553(b) of the Administrative Procedure Act, or some other
law. Agencies must perform an initial regulatory flexibility analysis whenever they
determine that a rule will have a “significant economic impact on a substantial number of
small entities.”50 Those terms are not defined in the RFA, because their meaning is
48
See p. 5 of OMB guidance on the Congressional Review Act, available at
http://www.whitehouse.gov/sites/default/files/omb/assets/memoranda_2010/m99-13.pdf.
49
For a more detailed discussion of types of agencies, see David E. Lewis and Jennifer L. Selin, Sourcebook of United
States Executive Agencies, First Edition, December 2012, prepared for the Administrative Conference of the United
States, available at http://www.acus.gov/sites/default/files/documents/Sourcebook-2012-Final_12-Dec_Online.pdf.
50
See 5 U.S.C. § 603.

16

intended to vary based on the requirements of each proposed regulation. The RFA
applies to rules issued by Cabinet departments, independent agencies, and independent
regulatory agencies.
2.

Methodology

To address the first objective, the author used the “Regulatory Review” database at
Reginfo.gov to identify proposed and final rules that were reviewed by OIRA under
Executive Order 12866 and that were published in the Federal Register during the first
six months of 2014 (January 1, 2014, through June 30, 2014).51 Focusing on rules that
had been reviewed by OIRA ensures that they were “significant” (since OIRA only
reviews significant regulatory actions), and were therefore likely to be of some
consequence to the general public. Such rules may also be more likely to have been under
development for some time than non-significant rules, and therefore may be more likely
to have been preceded by a Unified Agenda entry.
However, this approach does not include rules issued by independent regulatory agencies
like the SEC and FCC, whose rules are not reviewed by OIRA under Executive Order
12866. In an effort to include at least some of these agencies’ rules in the study, the
author reviewed all of the rules published by seven independent regulatory agencies
during the first six months of 2014, and determined which ones appeared to be
“significant” (e.g., rules that were not simply reopening a comment period, correcting or
supplementing an earlier proposed rule, or dealing with a relatively minor issue in a rule
that was only a few pages in the Federal Register). The seven independent regulatory
agencies whose rules from this period were reviewed were the SEC, the Commodity
Futures Trading Commission (CFTC), the Nuclear Regulatory Commission (NRC), the
Bureau of Consumer Financial Protection (CFPB), the Federal Deposit Insurance
Corporation (FDIC), the FCC, and the Federal Reserve System (FRS). Previous research
indicated that among independent regulatory agencies, these agencies issued the largest
number of substantive rules.52
Section 4(b) of Executive Order 12866 requires that each regulatory action in the Unified
Agenda contain a regulation identifier number (RIN), and those numbers are assigned by
RISC. An April 7, 2010, memorandum from the OIRA Administrator to the President’s
Management Council went further, stating that agencies should use RINs “on all relevant
documents throughout the entire ‘lifecycle’ of a rulemaking. In addition to increasing
transparency, making it easier for members of the public to find and view all online
information relevant to the regulatory docket will help inform their understanding of both
51

See http://www.reginfo.gov/public/do/eoAdvancedSearchMain to identify the significant rules reviewed by OIRA
that were published during this period. For searches of the Unified Agenda, see
http://www.reginfo.gov/public/do/eAgendaSimpleSearch for simple searches. This website also permits advanced
searches of individual editions of the agenda. This six-month period was chosen because it was the most recent when
the research began, and contained a reasonable number of significant rules. There is no reason to believe that rules
published during this period are atypical when compared to rules published during other periods.
52
Curtis W. Copeland, Economic Analysis and Independent Regulatory Agencies, April 30, 2013, available at
http://www.acus.gov/sites/default/files/documents/Copeland%20Final%20BCA%20Report%204-30-13.pdf.

17

the rulemaking process and the content of particular rules, thereby promoting public
participation in the rulemaking process.” 53
Using RINs and other information, the author of this report traced the significant
proposed and final rules that were published during the first half of 2014 back to Unified
Agendas published during the previous three years (i.e., back to the Spring 2011 edition)
to determine if those agendas indicated that the rules were forthcoming. Rules that were
published with no prior Unified Agenda entry were identified, and agencies with a
number of such rules were queried as to why the agendas did not indicate that the rules
would be issued.
Another way to examine whether final rules are being issued without a prior agenda entry
is to analyze “completed” entries that had never been previously been listed in the
agenda. (Regulatory actions are most often “completed” when agencies publish final
rules and those rules go into effect.) Therefore, the author examined all of the completed
actions in the Fall 2014 edition of the agenda that were also identified as appearing in the
agenda for the first time, and attempted to determine why they had not been previously
listed in the agenda. This analysis is presented in Appendix B of this report.
To address the second objective, the study focused on “economically significant”
“proposed rule stage” and “final rule stage” entries in the Spring 2013 Unified Agenda
that was issued on July 1, 2013 (i.e., entries indicating that a significant proposed or final
rule would be issued within the next 12 months).54 The economically significant entries
were traced by RIN and other information to the Federal Register to determine whether
those proposed or final rules were, in fact, issued in the succeeding 16 months (i.e., 12
months with an additional four-month grace period). Agenda entries without a
succeeding proposed or final rule were identified, and agencies with a number of such
entries were queried as to why the rules were not issued.
To address the third objective, the study focused on the proposed and final rules that were
published during the first six months of 2014 that were predicted by previous Unified
Agendas (based on findings from the first objective). Information in the agenda entries
about those forthcoming rules (e.g., whether a rule was “economically significant” and
when it was expected to be issued) was compared to information provided in the rule
itself. Agenda entries that differed from the information in the published rules were
identified, and senior agency employees were asked why the differences occurred.

53

See http://www.whitehouse.gov/sites/default/files/omb/assets/inforeg/IncreasingOpenness_04072010.pdf. The
President’s Management Council (PMC) advises the President and OMB on government reform initiatives, provides
performance and management leadership throughout the Executive Branch, and oversees implementation of
government-wide management policies and programs. The PMC comprises the Chief Operating Officers of major
federal agencies, primarily Deputy Secretaries, Deputy Administrators, and agency heads from the GSA and the OPM.
See http://www.gsa.gov/portal/content/133811 for more information.
54
“Economically significant” entries were focused on in this section of the report instead of just “significant” entries”
because the Spring 2013 edition of the agenda contained more than 900 “significant” entries at the proposed and final
rule stages, and tracing that many entries would have been extremely difficult.

18

The final objective was addressed using information derived from the first three
objectives. In addition, interviews were conducted with senior agency employees in the
agencies where large numbers of discrepancies were discovered (e.g., agencies that
issued a large number of rules without a preceding Unified Agenda entry, and those with
large numbers of agenda entries that did not result in a published rule), and in some
agencies without such discrepancies.55 Interviews were also conducted with staff at RISC
and OIRA, and with other individuals and organizations that use the Unified Agenda.
3.

Scope

Agency staff members interviewed for this report were primarily senior employees
responsible for interactions with RISC and OIRA regarding the Unified Agenda. A total
of 17 senior employees were interviewed, representing 12 cabinet departments and
agencies that typically have numerous entries in the agenda. To allow these employees to
comment as candidly as possible, they were generally allowed to provide their views
anonymously, and were assured that the names of their agencies would not be disclosed.
This report does not seek to capture the extent to which their views are representative of
the agencies for which they work, or of other agencies.
This study focuses on the Unified Agenda, and does not attempt to address other parts of
the regulatory planning process described in Section 4 of EO 12866 or elsewhere (e.g.,
the Regulatory Plan, or the annual policy meeting).56 The study also does not attempt to
address why only one edition of the agenda was published in 2012, or why several recent
editions of the agenda have been published later than usual.57 In addition, the study does
not attempt to determine in any detail how the public or agencies use the agenda
information, or the agenda’s importance as a source of regulatory information compared
to other possible sources.
As indicated previously, agencies may issue rules that have never appeared in the Unified
Agenda, and may never issue rules that are in the agenda. Nevertheless, because so many
individuals and organizations use or recommend using information from the Unified
Agenda, it is appropriate to determine the extent to which the Agenda can be relied upon
to provide an accurate indication of agencies’ forthcoming rulemaking activities. Also,
55

Most of these interviews were conducted over the phone, although one agency would only provide written
information in response to questions.
56
However, the study does briefly compare the requirements for the Regulatory Plan to the agenda requirements in the
executive order.
57
As noted previously in this report, the Regulatory Flexibility Act requires that agendas be published in April and
October. The Fall 2012 edition of the agenda was not published until December 21, 2012, and the Spring 2013 edition
was not published until July 1, 2013. See Ben Goad and Julian Hattem, “After criticism, administration releases
belated regulatory roadmap,” The Hill, July 3, 2013, available at http://thehill.com/regulation/pending-regs/309257administration-releases-belated-regulatory-roadmap-. See also letter from James W. Conrad, Jr., Chair, Section of
Administrative Law and Regulatory Practice, American Bar Association, to Boris Bershteyn, Acting Administrator of
OIRA, “Re: Spring and Fall 2012 Unified Regulatory Agenda,” November 30, 2012, expressing concern about the then
unpublished Spring 2012 agenda, available at
http://www.americanbar.org/content/dam/aba/administrative/administrative_law/unified_regulatory_agendas_letter.aut
hcheckdam.pdf.

19

the study may indicate ways that the Agenda can be improved to promote greater
rulemaking transparency, planning, and public participation.
Before addressing the study’s four primary objectives, the report first (1) discusses the
agenda’s components and development process, and provides data on the number of
entries in recent agendas by edition and by agency; and (2) provides information on
“pending” rulemaking actions that are kept in the data system used to develop the agenda,
but that are not shown to the public.

III. Agenda Components and Development Process
Section 4(b) of Executive Order 12866 permits the OIRA administrator to specify the
timing and the substance of agencies’ regulatory agendas. According to the RISC
instructions for reporting regulatory actions in the agenda, agencies need not include in
their agendas actions that are excluded by Section 3(d) of the executive order (e.g., rules
issued in accordance with the formal rulemaking procedures in 5 U.S.C. 556 and 557, and
rules that only pertain to military or foreign affairs functions), or “routine regulations and
those that relate to internal agency management.”58 The process by which the Unified
Agenda is compiled is initiated by an OIRA memorandum to the agencies (sometimes
referred to as a “data call”), but also contains other steps that have developed over time.
The agenda is generally organized by agency and in terms of five stages of rulemaking,
and each agenda entry contains certain standardized categories of information about
forthcoming or completed regulatory actions.

A.

Stages of Rulemaking and Other Agenda Elements

Each Unified Agenda entry is associated with one of five rulemaking stages:


prerule stage (indicating actions agencies will take to determine whether or
how to initiate rulemaking, such as advance notices of proposed rulemaking
(ANPRM) and reviews of existing rules);



proposed rule stage (indicating that the agency plans to issue a notice of
proposed rulemaking, or to close an existing NPRM comment period);



final rule stage (indicating that the agency plans to issue a final rule, an
interim final rule, or take other final action as the next step);



long‐term actions (indicating items under development, but that are not
expected to result in a regulatory action in the next 12 months); and

58

Regulatory Information Service Center, “Instructions for Reporting Regulatory Actions in the Unified Agenda,”
available from the author.

20



completed actions (e.g., reflecting the publication of a final rule or the
withdrawal of a rule since the last agenda was published).

Only the first three of these rulemaking stages are considered “active” agenda actions.
Each agenda entry also provides a variety of information about the forthcoming
regulatory action,59 including:


The priority of the regulation in terms of one of five categories:
o “economically significant” (i.e., whether the action will have an annual
effect on the economy of $100 million or more or will adversely affect
in a material way the economy, a sector of the economy, productivity,
competition, jobs, the environment, public health or safety, or State,
local, or tribal governments or communities);
o “other significant” (i.e., not economically significant but significant
under Executive Order 12866, including rules that are a priority of the
agency head);
o “substantive, nonsignificant” (i.e., a rulemaking that has substantive
impacts but is neither “significant,” nor “routine and frequent,” nor
“informational/administrative/other”);
o “routine and frequent” (i.e., a rulemaking that is a specific case of a
multiple recurring application of a regulatory program in the Code of
Federal Regulations and that does not alter the body of the
regulation); or
o “informational/administrative/other” (i.e., a rulemaking that is
primarily informational or pertains to agency matters not central to
accomplishing the agency's regulatory mandate but that the agency
places in the Unified Agenda to inform the public of the activity).



Whether the rule is “major” under the Congressional Review Act because it
has resulted or is likely to result in an annual effect on the economy of $100
million or more or meets other criteria specified in that Act.



The dates and citations (if available) for all past steps and a projected date
for at least the next step for the regulatory action. 60

59

The following bulleted information is from the introduction to the current Unified Agenda, available at
http://www.reginfo.gov/public/jsp/eAgenda/StaticContent/201404/Preamble_8888.html. See also
https://www.rocis.gov/rocis/jsp3/common/ROCIS_How_to_Guide_for_Agenda_Users_070214_v2.pdf, p. ii.
60
A date displayed in the form “06/00/14” means the agency is predicting the month and year the action will take place
but not the day it will occur. In some instances, agencies may indicate what the next action will be, but the date of that
action is "To Be Determined." "Next Action Undetermined" indicates the agency does not know what action it will take

21



Whether the Regulatory Flexibility Act requires an analysis “because the
rulemaking action is likely to have a significant economic impact on a
substantial number of small entities.”

Also, as noted previously, Section 4(b) of Executive Order 12866 requires that agencies
include a Regulation Identifier Number (RIN) for each regulatory action listed in the
agenda. RISC assigns those numbers at the request of the issuing agencies.

B.

The Agenda Development Process

The information used to develop the Unified Agenda is maintained in the RISC/OIRA
Consolidated Information System (ROCIS). According to the ROCIS Agency User
Manual, RISC and OIRA use ROCIS to carry out three related coordination and oversight
functions: (1) compilation of the Unified Agenda and the Regulatory Plan, (2) OIRA’s
review of regulatory actions under Executive Order 12866, and (3) OIRA’s review of
information collections under the Paperwork Reduction Act (PRA).61 Information on all
three functions is available to the public on the Reginfo.gov website
(http://www.reginfo.gov/public/). The public information on OIRA’s reviews under EO
12866 and information collections under the PRA are usually updated each workday, but
the information on the Unified Agenda is only updated twice each year when the agenda
is published.
The data for these three functions are electronically linked through ROCIS. For example,
clicking on the highlighted RIN for any of the rules that are or have been under review at
OIRA pursuant to EO 12866 usually brings up the most recent Unified Agenda listing for
the rule. Using this linkage to compare the projected issuance date with the ongoing or
completed OIRA review date allows the user to know whether the projected issuance date
in the agenda is still feasible. For example, a draft final rule from the Department of
Agriculture’s Food Safety Inspection Service (USDA/FSIS) on “Common or Usual Name
for Raw Meat and Poultry Products Containing Added Solutions” (RIN 0583-AD43) was
submitted to OIRA for review on April 30, 2014, and was still under review as of
November 2014. Clicking on the highlighted RIN indicates that according to the Spring
2014 Unified Agenda, final action on the rule was expected in July 2014 – a date that was
obviously not met because the draft rule was still under review at OIRA four months
later. (In the Fall 2014 agenda, the agency changed the estimated date for final action to
December 2014.)
ROCIS is accessible to federal agencies via the Internet, and is the primary method by
which agencies obtain RINs for their rules and provide regulatory data for publication in
the agenda. ROCIS also “offers the capability to exchange data with agencies’ own

next.
61
See https://www.rocis.gov/rocis/jsp3/common/ROCIS_How_to_Guide_for_Agenda_Users_070214_v2.pdf, p. ii.

22

tracking systems using browser-based file transfer and XML.”62 The Department of
Transportation (DOT), EPA, and a few other agencies currently transfer files to ROCIS in
this manner when the agenda is being prepared.
1.

OIRA Data Calls

Twice each year, three to six months before the agenda is published, OIRA sends a “data
call” memorandum to the agencies instructing them as to the contents of the forthcoming
agenda, and when their submissions should be submitted to RISC. As Table 1 below
indicates, in 2010, 2011, and 2012, federal agencies had an average of more than two
months to prepare their Fall agenda submissions (which also included the agencies’
Regulatory Plans). However, OIRA required the information for the Fall 2013 and the
Fall 2014 editions of the agenda to be submitted to RISC only a little more than three
weeks after the dates of the OIRA memoranda – much less time than during the previous
cycles.63 Agencies also had somewhat less time to prepare their Spring agenda
submissions in 2013 and 2014 than during 2011 and 2012.64
Table 1: Dates of OIRA Memoranda, Required Submission, and Agenda Publication:
Fall 2010 through Fall 2014
Unified
Agenda
Edition

Date of OIRA
Memo

Date Info
Required to
RISC

Days Between
Memo and
Submission

Date Agenda
Published

Days Between
Submission
and Published

Fall 2010

07/23/2010

09/10/2010

49

11/29/2010

80

Spring 2011

01/21/2011

02/25/2011

35

06/01/2011

97

Fall 2011

06/30/2011

09/09/2011

71

12/19/2011

102

Spring 2012

03/12/2012

04/13/2012

32

Not published

--

Fall 2012

06/13/2012

09/07/2012

86

12/21/2012

105

Spring 2013

03/28/2013

04/24/2013

27

07/01/2013

68

Fall 2013

08/07/2013

08/29/2013

22

11/26/2013

89

Spring 2014

02/04/2014

02/28/2014

24

05/23/2014

110

Fall 2014

08/25/2014

09/19/2014

25

11/21/2014

63

Source: OIRA website for OIRA memo dates and date required to RISC, and Unified Agenda at Reginfo.gov for dates
of the agendas.

62

Ibid., p. 2.
In the 2010-2012 period, agencies had an average of 79 days after the OIRA data call to submit their fall agenda
entries; in 2013 and 2014, the agencies had an average of only 24 days to submit their fall agenda entries.
64
Senior agency employees said agencies that must have their agenda information approved by Cabinet departments
have even less time to prepare the information. For example, while Cabinet departments had 25 days to submit their
agenda information to RISC for the Fall 2014 agenda, the agencies within a department may have had to provide their
information several days in advance to allow time for departmental review.
63

23

Table 1 also indicates that the number of days between submission of the agenda
information to RISC and the agenda publication date has in recent cycles far exceeded the
amount of time that agencies have had to prepare those submissions. For example, for
the Spring 2014 edition of the agenda, agencies had only 24 days to prepare their agenda
submissions, but it took 110 days after the required submission date for RISC to publish
the agenda. Although preparation of the Fall 2014 agenda took only 63 days after the
required submission date, that was still more than twice as long as the agencies had to
prepare those submissions. Because of the long period between the date the agenda
information is required to be submitted to RISC and the publication of the agenda, some
of the senior agency employees interviewed for this report said the agenda information is
often out of date by the time the agenda is published.
However, the actual process used to develop the Unified Agenda can be somewhat more
flexible than the dates in Table 1 would lead one to believe. For example, some of the
senior agency employees interviewed for this report said that they begin compiling their
data call submissions in advance of the OIRA memorandum, knowing about when they
are typically issued. Also, as discussed below, agencies often update their agenda entries
after the submission deadline, and some do so even after the agenda is published. Finally,
OIRA officials interviewed for this report indicated that not all agencies submit their
agenda entries by the stated deadline, and said OIRA spends some of the time after the
deadline tracking down late submissions.
Recent OIRA data call memoranda have contained several suggested steps to improve the
agencies’ agendas. For example, all such memoranda since at least 2010 have:


Stated “many entries are listed with projected dates that have simply been
moved back year after year, with no action taken. Unless you realistically
intend and have the resources to take action over the next 12 months, please
consider removing these items from the Agenda.”65



Instructed agencies to “make a sincere effort to ensure the accuracy of
timetable information,” since those timetables are “important for public
understanding of the timeframes for participation in the regulatory process.”



Said that the effort to improve the content of the agenda “should include an
emphasis on the consistency of the data,” and have told agencies to be sure
that their responses for such items as “priority” and “major” are consistent.

Most data call memoranda since at least 2010 have also told agencies that a large number
of agenda entries in the “long-term” category have been included in recent agendas even
though no real activity is expected within the coming year. Agencies were told to
“consider terminating the listing of such entries until some action is likely to occur,

65
The language used in these data call memoranda is somewhat different, but the quotes here and below are from the
March 28, 2013, memorandum.

24

unless early announcement has some benefit to readers.” However, this instruction was
not included in the August 2014 data call memorandum for the Fall 2014 agenda.
The RISC Executive Director said that some agencies with their own rule tracking
systems (e.g., DOT and EPA) submit the information to RISC electronically, which he
said greatly simplifies the agenda development process for RISC. He said that RISC staff
members each work with the same agencies during every agenda cycle, which also helps
the process move more smoothly.
2.

Reviews of Agency Submissions

The RISC Executive Director said that during the period after the data call deadline but
before the agenda is published, RISC reviews agencies’ submission and attempts to
identify any possible inconsistencies or errors. For example, he said if an agency
identifies a forthcoming or published rule as “economically significant” but also says the
rule is not “major” under the Congressional Review Act, RISC will alert the agency about
this possible inconsistency. Ultimately, however, he said it is the agencies’ call how their
rules are characterized in the agenda, and RISC does not force the agencies to reconcile
such differences.
The senior agency employees said that after new agenda entries and updates are provided
to RISC in response to the OIRA data call, the information is provided to the agency’s
desk officer at OIRA, who reviews the agenda submissions and gives feedback to the
agency. The agency employees said that OIRA desk officers only rarely suggest that
agenda items be added or taken out of the agenda, and said the content of the agenda is
usually the agency’s call. The agency then makes changes pursuant to those comments,
and then resubmits the information to RISC. Some of the senior employees said the
OIRA desk officers often do not ask questions for weeks after the required submission
date, and then the questions are almost always about projected issuance dates, with OIRA
sometimes questioning whether certain dates can be met, and in other cases suggesting
that publication dates be moved up.
A few weeks or a month prior to publication of the agenda, a final “galley proof” is
provided to the agency,66 the agency makes one last check to be sure the information is
correct, and the final agenda information is submitted to RISC. The RISC Executive
Director said agencies often update their agenda entries at this point to reflect new
information. However, he said such last-minute updates are done by most, but not all
agencies, so the “snapshot” that is later published as the Unified Agenda may reflect
conditions only shortly before the publication date, or conditions that occurred some time
earlier in the agenda-development process (e.g., the date that the OIRA data call first
requires the agenda information to be provided to RISC). After the “galley proof”
reviews, he said the ROCIS system is “locked” and agencies are not permitted to make
66

These “galley proofs” are no longer provided in hard copy. Instead, agencies are permitted to review the information
in ROCIS at this point.

25

any further changes for about the final week of processing, which facilitates publication.
During this time, he said agencies may provide any additional corrections, updates, and
changes to the appropriate RISC analyst.
3.

Updates to Information Outside of Data Calls

The ROCIS User Manual states that agencies “may update your agenda data at any time
prior to submission.”67 The RISC Executive Director and the senior agency employees
said that a few weeks after one edition of the agenda is published, RISC notifies agencies
that ROCIS is “open,” meaning that the agencies are allowed to go into the system and
update their existing agenda information. For example, if an agency indicated in the Fall
2014 edition of the agenda that a proposed rule was expected to be issued in March 2015,
but that rule was actually published in February 2015, the agency could go into ROCIS in
February 2015 and provide the actual publication date and Federal Register citation
without waiting for the next OIRA data call. However, these updates between data calls
are only made in ROCIS, and are not made to the agenda information that is visible to the
public.
The RISC Executive Director said that some agencies are “constantly” updating their
agenda entries in ROCIS prior to the next edition of the agenda – so much so that when
the formal OIRA data call is actually sent to the agencies, many of the agencies have
already made most of the major changes needed to their entries. He said rulemaking
agencies are “very attentive to getting it right,” and both he and senior agency employees
said these pre-data call efforts make the changes that have to be made after the data call
much more manageable. However, other senior employees said that their agencies do not
update their agenda entries between cycles, preferring to wait for the data calls in the
event that the agenda information changed again before it was required to be submitted.

C.

Total Number of Agenda Entries Declines

As Table 2 below indicates, from 2006 through 2012, the total number of entries in the
Unified Agenda varied somewhat, but was always within a range from just under 3,900
entries to 4,300 entries. During this period, federal agencies published an average of
4,037 entries per edition of the agenda. However, since 2012, the agencies have
published an average of only 3,393 entries per agenda – an average of 644 fewer entries
per edition than during the earlier period (a 16% decrease). Most of the decline in recent
years has been in the “long-term action” category. From 2006 through the Spring 2011
edition of the agenda, federal agencies published an average of 764 long-term actions per
agenda edition, but since then have published an average of only 461 such actions per
edition – an average of more than 300 fewer long-term actions per agenda (a 40%
decrease). A smaller decrease in the number of “active” agenda entries (pre-rule,

67

Ibid., p. 41.

26

proposed rule, and final rule stage) and completed actions also contributed to the decline
in the number of total agenda entries in 2013 and 2014.

27

Table 2: Unified Agenda Entries by Rulemaking Stage: 2006 - 2014
Agenda
Edition

Active Stages
Pre-rule

Proposed
Rule

Long-term
Action

Completed
Action

Final Rule

Total
Agenda
Entries

Spring 2006

79

1311

1197

822

686

4095

Fall 2006

73

1155

1162

871

851

4052

Spring 2007

68

1259

1105

577

874

3883

Fall 2007

76

1226

1122

684

774

3882

Spring 2008

84

1272

1132

785

612

3885

Fall 2008

84

1241

1166

849

691

4031

Spring 2009

97

1271

1111

821

689

3989

Fall 2009

95

1370

1165

744

669

4043

Spring 2010

89

1464

1123

716

551

3943

Fall 2010

79

1420

1197

807

722

4225

Spring 2011

79

1509

1276

726

667

4257

Fall 2011

100

1399

1177

442

1010

4128

2012

82

1242

1063

504

1172

4063

Spring 2013

85

1310

1087

465

556

3503

Fall 2013

92

1317

988

446

462

3305

Spring 2014

98

1291

1000

441

518

3348

Fall 2014

102

1231

988

465

629

3415

Source: Unified Agenda at Reginfo.gov.

Figure 1 below shows the same data, but summarized for comparison of the 2006-2012
time period to the 2013-2014 period. As the figure shows, the average number of total
agenda entries in the 2006-2012 period was much higher than during the 2013 and 2014
period. The component parts were also different during the two periods, with the largest
difference (a more than 40% drop) in the “long-term action” category. The average
number of completed actions was also somewhat lower in the 2013-2014 time period, as
was average number of active entries.

28

Figure 1: Comp
parison of 20
006-2012 Pe
eriod to 201
13-2014 Perriod in Avera
age Numbe
er
of Agenda Entrie
es and Com ponent Parrts

450
00
400
00
350
00
300
00

Completed

250
00

Long‐term

200
00

Active

150
00
100
00
50
00
0
2006‐2012

2013‐20114

Note:
N
In the 2006-2012 period, there
t
were an avverage of 4,037 agenda entries pper year (2,555 active entries,
719 long-term acttions, and 767 co
ompleted entriees). In the 2013--2014 period, thhere were an aveerage of 3,393
ntries per year (2,397 active enttries, 454 long-teerm actions, andd 541 completedd actions).
en

Notab
bly, there haas not been a correspondiing decreasee in the numbber of propoosed or final
rules published in
n the Federa
al Register.
 From 200
06 through 2012, federral agenciess published an average of 2,405
proposed
d rules each
h year; in 2013 and 201
14, the agencies publish
hed an
average of
o 2,484 pro
oposed ruless each year..
 From 200
06 through 2012, federral agenciess published an average of 3,665
final rules each year; in 2013 an
nd 2014, thee agencies p
published an
n average of
3,600 final rules each year.
op in the num
mber of agen
nda entries iin recent yeaars cannot bee attributed tto
Thereefore, the dro
a drop in rulemak
king activity
y. Also, as Ta
able 3 below
w shows, 2013 and 20144 were the
only years during
g this period in which thee number off final rules ppublished in the Federall
Regisster exceeded the averag
ge number off Unified Aggenda entriess for that yeaar.68

68

In faact, in every yearr since 1999, thee average number of agenda entrries has been greeater than the num
mber of final
rules published in the Federal
F
Registerr. However, from
m 1996 through 1998, the averaage number of aggenda entries waas
less thaan the number off final rules publlished.

229

Table 3: Comparison of Number of Unified Agenda Entries to Number of Final
Rules: 2006 through 2014
Year

Average Number of
Unified Agenda Entries

Number of Final Rules
Published in the Federal
Register

Number of Final Rules Divided
by Average Number of Unified
Agenda Entries (Percent)

2006

4,074

3,730

91.6

2007

3,883

3,594

92.6

2008

3,958

3,820

96.5

2009

4,016

3,456

86.1

2010

4,084

3,563

87.3

2011

4,193

3,781

90.2

2012

4,063

3,714

91.4

2013

3,404

3,659

107.5

2014

3,382

3,541

104.7

Source: Unified Agenda at Reginfo.gov and Federal Register.

1.

OIRA Recommended Reducing Long‐Term Actions

The decline in the number of “long-term action” entries after the Spring 2011 edition of
the agenda appears to have occurred at the direction of OIRA. According to RISC, the
OIRA data call memoranda for the past 10 years have contained language similar to the
following:
In recent years, a large number of Unified Agenda entries have been for regulatory
actions for which no real activity is expected within the coming year. Many of these
entries are listed as “Long-Term.” Please consider terminating the listing of such entries
until some action is likely to occur, unless early announcement has some benefit to
readers.69

The data in Table 2 above indicate that those instructions were not immediately heeded
(since the number of long-term actions remained over 700 in the Fall 2010 and Spring
2011 editions of the agenda), but the instructions appear to have been followed starting
with the Fall 2011 edition of the agenda. As discussed in the next major section of this
report, the Fall 2011 edition of the agenda also appears to be when OIRA and RISC
created the “pending” category in ROCIS. Senior agency employees interviewed for this
report indicated that many of the regulatory actions previously shown in the long-term
action category in the agenda (and in some other categories) are now being kept in the
“pending” category in ROCIS.

69

Memorandum from the OIRA Administrator to regulatory policy officers and others regarding the Fall 2010 Unified
Agenda, July 23, 2010, available at
http://www.whitehouse.gov/sites/default/files/omb/inforeg/regpol/Fall_2010_Reg_Plan_Agenda_Data_Call.pdf.

30

D.

Number of Agenda Entries by Agency

Table 4 and Table 5 below show the number of entries in the Spring 2014 Unified
Agenda and the Fall 2014 agenda by Cabinet department and major rulemaking agency,
and by stage of rulemaking. In each of these two editions of the agenda, two Cabinet
departments each had more than 300 entries – the Department of the Treasury (Treasury)
and the Department of the Interior (DOI), with each of those departments’ totals driven
largely by one agency within each department (the Internal Revenue Service within
Treasury, and the Fish and Wildlife Service (FWS) within DOI). Three other Cabinet
departments each had more than 200 agenda entries – the Department of Commerce
(DOC), DOT, and HHS.

31

Table 4: Entries in the Spring 2014 Unified Agenda by Department/Agency and
Stage of Rulemaking
Department/
Agency

Active Stages
Prerule

Proposed
Rule

Long-term
Action

Completed
Action

Final Rule

Total
Agenda
Entries

USDA

2

65

54

8

22

151

DOC

1

110

71

11

64

257

DOD

0

48

53

1

26

128

Education

0

15

5

0

2

22

DOE

9

49

20

4

21

103

HHS

3

99

50

23

30

205

DHS

4

37

54

36

11

142

HUD

1

15

23

2

7

48

DOI

9

170

96

17

37

329

DOJ

1

36

38

17

3

95

DOL

12

37

20

11

11

91

State

0

18

15

0

7

40

DOT

5

95

56

18

35

209

Treasury

2

161

185

24

55

427

VA

0

21

25

1

23

70

EPA

6

77

49

34

23

189

NASA

0

8

11

0

6

25

OPM

0

21

22

0

15

58

SBA

0

17

6

0

6

29

SSA

1

17

14

4

5

41

CFPB

4

6

4

5

5

24

CFTC

1

16

6

1

7

31

FCC

0

0

0

135

7

142

FDIC

0

4

7

1

5

17

FRS

1

11

4

0

13

29

NRC

3

15

10

24

4

56

SEC

0

20

22

6

1

49

All Others

33

103

80

14

67

297

Total

98

1291

1000

441

518

3348

Source: Spring 2014 Unified Agenda at Reginfo.gov.
Note: Acronyms not previously introduced include HUD (Department of Housing and Urban Development),
DOJ (Department of Justice), DOL (Department of Labor), VA (Department of Veterans Affairs), NASA
(National Aeronautics and Atmospheric Administration), and SSA (Social Security Administration).

32

Table 5: Entries in the Fall 2014 Unified Agenda by Department/Agency and Stage
of Rulemaking
Department/
Agency

Active Stages
Prerule

Proposed
Rule

Long-term
Action

Completed
Action

Total
Agenda
Entries

Final Rule

USDA

1

55

67

2

35

160

DOC

2

74

89

20

85

270

DOD

0

47

51

0

23

121

Education

0

12

9

0

5

26

DOE

11

51

29

4

10

105

HHS

3

92

55

27

40

217

DHS

2

37

39

46

17

141

HUD

0

18

20

2

15

55

DOI

6

143

80

15

80

324

DOJ

2

40

40

15

5

102

DOL

13

39

23

15

5

95

State

0

10

15

10

12

47

DOT

4

96

58

25

33

216

Treasury

2

169

148

28

79

426

VA

0

26

30

2

17

75

EPA

3

78

48

26

31

186

NASA

0

8

5

1

8

22

OPM

0

17

14

0

36

67

SBA

5

14

7

1

3

30

SSA

1

10

16

7

5

39

CFPB

3

4

6

4

4

21

CFTC

1

17

5

0

3

26

FCC

0

1

0

128

3

132

FDIC

0

7

10

2

6

25

FRS

2

8

6

0

7

23

NRC

4

9

13

26

8

60

SEC

2

26

26

5

2

61

All Others

35

123

79

54

52

343

Total

102

1231

988

465

629

3415

Source: Fall 2014 Unified Agenda at Reginfo.gov.

33

E.

Agencies With Few Active Agenda Entries

Note in Table 4 and Table 5 above that the FCC had no active entries in the Spring 2014
agenda, and only one active entry in the Fall 2014 edition (a proposed rule stage entry).
Virtually all of the FCC’s entries in both years were in the “long-term action” category. A
longer-term view (see Table 6 below) reveals that the FCC has had only two “proposed
rule stage” agenda entries since 2006, and has had no “final rule stage” entries during this
period. (FCC has actually had no final rule stage entries since the Spring 1999 edition of
the agenda.) The two “proposed rule stage” entries since 2006 (one in the Fall 2013
edition of the agenda and one in the Fall 2014 edition) were both for NPRMs that had
already been published – not for upcoming proposed rules.70 As Table 6 below indicates,
for at least the last 15 editions of the Unified Agenda, the FCC has put almost all of its
agenda entries in the “long-term action” category. As a result, the public relying on the
agenda for information is led to believe that the FCC will issue no proposed or final rules
within the following year (because the definition of a “long-term” entry is an action that
is not expected to take place within the following year). However, during the past 10
years, the FCC has published an average of 250 proposed and final rules per year. A
previous report for ACUS indicated that from 2007 through 2012, the FCC published
more than three times as many final rules as any other independent regulatory agency.71
Table 6: FCC Unified Agenda Entries by Stage of Rulemaking, Spring 2007 Through
Fall 2014
Agenda
Edition

Prerule

Proposed
Rule

Final Rule

Long-term
Action

Completed
Action

Total

Spring 2007

1

0

0

135

3

139

Fall 2007

0

0

0

134

11

145

Spring 2008

0

0

0

136

3

139

Fall 2008

0

0

0

142

1

143

Spring 2009

0

0

0

137

12

149

Fall 2009

0

0

0

139

6

145

Spring 2010

0

0

0

137

10

147

Fall 2010

0

0

0

145

2

147

Spring 2011

0

0

0

147

11

158

Fall 2011

0

0

0

103

0

103

2012

0

0

0

117

1

118

Spring 2013

0

0

0

122

6

128

70

The Fall 2013 agenda entry was for a “Further Notice of Proposed Rulemaking” that was published on August 20,
2013 (78 FR 51559); the Fall 2013 edition of the agenda was posted on November 26, 2013. The Fall 2014 agenda
entry was for an NPRM that was published on September 15, 2014 (79 FR 54942); the Fall 2014 edition of the agenda
was posted on November 21, 2014.
71
Curtis W. Copeland, Economic Analysis at Independent Regulatory Agencies, p. 10, available at
http://www.acus.gov/sites/default/files/documents/Copeland%20Final%20BCA%20Report%204-30-13.pdf.

34

Fall 2013

0

1

0

131

0

132

Spring 2014

0

0

0

135

7

142

Fall 2014

0

1

0

128

3

132

Source: Unified Agenda at Reginfo.gov.

An FCC staff person told the author of this report that the FCC uses the Unified Agenda
primarily to document the publication of regulatory actions, not to inform the public
about forthcoming actions. (She said the “proposed rule stage” entries in the Fall 2013
and Fall 2014 agendas were “probably a mistake,” and should have been in the long-term
action category.) She said that the agency puts virtually all of its ongoing rulemaking
actions in the “long-term action” category because it is often unclear what the next step in
the FCC rulemaking process will be. She pointed out that FCC rulemaking is often
iterative, with multiple NPRMs and multiple “reports and orders,” making the prediction
of subsequent stages of rulemaking difficult.72 She said RISC and OIRA have reviewed
FCC agenda entries for years, and have never suggested that the agency’s approach to the
agenda was different than other agencies or should be changed.

“Long‐Term” Rules Published Within One Year
By placing agenda entries in the “long-term action” section of the Unified Agenda,
federal agencies are indicating that they do not expect to publish any proposed or final
rules during the next 12 months with regard to the issues covered by those entries.
However, the FCC has published a number of rules within one year within subject areas
covered by the agency’s “long-term action” agenda entries.
Table 7 below shows several “long-term action” entries that were in the Fall 2013
Unified Agenda (which was issued November 26, 2013) for which rules were published
within the following year. For example, the first entry shows that although the FCC
indicated in the Fall 2013 agenda that the agency expected no proposed or final rules to
be published during the next year implementing Section 225 of the Communications Act
(RIN 3060-AJ15), the FCC published a proposed rule related to that issue less than a
month later (December 16, 2013), and then published a final rule on the same general
issue in July 2014. The FCC described each of these actions as “significant” in the Fall
2013 agenda.

72
That is also why the FCC has so few “completed actions,” even though it publishes an average of more than 100 final
rules each year. Unlike in other agencies, where the issuance of a final rule constitutes the culmination of the
rulemaking process, at the FCC a single rulemaking action may have more than one proposed rule/final rule sequence.
In order for the public to follow a rulemaking action through a single RIN, rules are not identified as a "completed
action" until it is clear that no further rulemaking will be done.

35

Table 7: Significant Long-Term Action Entries in the Fall 2013 Unified Agenda with
Related Proposed and/or Final Rules Published Within One Year
Long-Term Action Entry in the Fall
2013 Agenda

Type of Rule and Date
Published

Rule Title and Citation

Rules and Regulations Implementing
Section 225 of the Communications Act
(Telecommunications Relay Service) (CG
Docket No. 03-123) (3060-AI15)

Proposed
December 16, 2013

“Request for Comment on
Petition Filed by AT&T Services,
Inc., Regarding the Provision of
Muting for Speech-to- Speech
Telephone Services,” 78 FR 76096

Final
July 11, 2014

“Misuse of Internet Protocol (IP)
Captioned Telephone Service;
Telecommunications Relay
Services and Speech-to-Speech
Services for Individuals With
Hearing and Speech Disabilities,”
(announcing OMB approval of
information collection 3060-1053,
which had been submitted to
OMB on 04/28/14), 79 FR 40003
(07/11/14)

Comprehensive Review of Licensing and
Operating Rules for Satellite Services (IB
Docket No. 12-267) (3060-AJ98)

Final
February 12, 2014

“Comprehensive Review of
Licensing and Operating Rules for
Satellite Services,” 79 FR 8308
(FCC said “This is a summary of
the Commission’s Report and
Order in IB Docket No. 12–267,
FCC 13–111, adopted and
released on August 9, 2013.”)

Framework for Next Generation 911
Deployment (PS Docket Nos. 10-255 and
11-153) (3060-AJ60)

Proposed
March 5, 2014

Facilitating the Deployment of
Text-to- 911 and Other Next
Generation 911 Applications;
Framework for Next Generation
911 Deployment,” 79 FR 12442

Revision of the Rules To Ensure
Compatibility With Enhanced 911
Emergency Calling Systems (3060-AG34)

Proposed
March 28, 2014

“Wireless E911 Location Accuracy
Requirements,” 79 FR 17820

In the Matter of Review of the Emergency
Alert System (3060-AI49)

Proposed
March 28, 2014

“Comment Requested To Refresh
the Record in EB Docket No. 04–
296, on Petition Filed By the
Minority Media and
Telecommunications Council
Proposing Changes to Emergency
Alert System Rules To Support
Multilingual Alerting and
Emergency Information,” 79
FR17490

Proposed
July 15, 2014

“Review of the Emergency Alert
System,” 79 FR 41159

Wireless E911 Location Accuracy
Requirements; PS Docket No. 07-114
(3060-AJ52)

Proposed
March 28, 2014

“Wireless E911 Location Accuracy
Requirements,” 79 FR 17820

Joint Sales Agreements in Local Television
Markets (MB Docket No. 04-256) (3060AI55)

Final
May 20, 2014

“2014 Quadrennial Regulatory
Review,” 79 FR 28996

36

Rules Authorizing the Operation of Low
Power Auxiliary Stations in the 698-806
MHz Band (WT Docket No. 08-166)
Public Interest Spectrum Coalition,
Petition for Rulemaking Regarding Low
Power Auxiliary (3060-AJ21)

Final
July 14, 2014

“Revisions to Rules Regarding Low
Power Auxiliary Stations, Including
Wireless Microphones,” 79 FR
40680

Source: Unified Agenda and Federal Register.
Note: Because the FCC does not publish RINs in their proposed or final rules, the author examined the Fall
2014 Unified Agenda to identify rules that were published within one year after appearing as “long-term actions”
in the Fall 2013 agenda.

Other Agencies
A few other independent regulatory agencies have also put most of their Unified Agenda
entries in the “long-term action” category. For example, as shown in Table 8 below,
during the 1995 through 2014 period covered by the online agendas, both the Federal
Energy Regulatory Commission (FERC) and the Surface Transportation Board (STB) put
about 75% of their uncompleted entries in the “long-term action” category. However,
neither of these two agencies approached the rate at which the FCC put such entries in
long-term action (99% of its uncompleted entries). FERC and STB also published far
fewer agenda entries than the FCC during this period, and issued far fewer proposed and
final rules.73
Table 8: Independent Regulatory Agencies and Types of Agenda Entries: All Online
Agendas (1995 – 2014)
Independent
Regulatory
Agency

Active Stages
Prerule

Proposed
Rule

Final Rule

Long-term
Action

Completed
Action

Percent
Uncompleted
in Long-term
Action

CFPB

23

31

49

23

32

18.3

CFTC

15

355

286

24

257

3.5

CPSC

171

204

100

313

157

39.7

EEOC

5

80

71

64

38

29.1

FCC

2

40

7

4,672

277

99.0

FDIC

17

180

283

111

248

18.8

FERC

3

34

137

521

311

75.0

FMC

5

62

39

61

71

36.5

FRS

5

247

447

13

232

1.8

FTC

251

265

39

42

70

7.0

73

As noted previously, FCC publishes an average of about 250 proposed and final rules each year, while FERC
publishes an average of only 55 such rules, and STB publishes an average of only seven proposed and final rules each
year. Some other agencies (e.g., CPSC and NRC) had a substantial number of long-term entries during this period, but
most of their uncompleted entries were in the active categories. Most of NLRB’s uncompleted entries were in the longterm category, but the agency had relatively few agenda entries during this period and publishes an average of only two
proposed and final rules each year.

37

NCUA

31

320

264

24

249

3.8

NLRB

0

7

3

19

8

65.5

NRC

32

469

444

697

424

42.4

NTSB

2

18

3

5

0

17.9

PRC

1

6

10

5

9

22.7

SEC

37

1,179

990

249

521

10.1

STB

6

12

23

128

101

75.7

Source: Unified Agenda at Reginfo.gov.
Note: Acronyms not previously introduced include CPSC (Consumer Product Safety Commission), EEOC
(Equal Employment Opportunity Commission), FMC (Federal Maritime Commission), FTC (Federal Trade
Commission), NCUA (National Credit Union Administration), NLRB (National Labor Relations Board), NTSB
(National Transportation Safety Board), and PRC (Postal Rate Commission). For most agencies, the timeframe
covered by these data begins with the Fall 1995 edition of the Unified Agenda and ends with the Fall 2014
agenda. However, for some agencies the time period covered is smaller. For example, CFPB entries begin with
the Fall 2011 agenda because the agency was not created until 2010.

As Table 9 below indicates, FERC and STB have varied in their use of the “long-term
action” category over time. FERC almost exclusively used the long-term category from
the Spring 2006 edition of the agenda through the Spring 2008 edition, but from the Fall
2008 through the Fall 2010 editions, the agency was much more likely to have active
agenda entries. Since the 2012 edition, however, FERC has again put most of its
uncompleted entries into “long-term action.” STB primarily used the long-term category
from Spring 2006 through Fall 2011, but since 2012 has been much more likely to use the
active agenda categories.
Table 9: FERC and STB Use of Active and Long-Term Categories
Agenda Edition

FERC
Active Entries

STB
Long-Term
Entries

Active Entries

Long-Term
Entries

Spring 2006

0

39

0

3

Fall 2006

0

27

0

5

Spring 2007

0

26

1

2

Fall 2007

2

26

0

3

Spring 2008

0

30

0

3

Fall 2008

25

3

0

4

Spring 2009

21

8

0

5

Fall 2009

24

3

0

3

Spring 2010

21

1

1

2

Fall 2010

21

1

0

5

Spring 2011

18

15

0

9

Fall 2011

7

17

1

8

38

2012

2

21

6

1

Spring 2013

1

19

8

1

Fall 2013

1

21

4

2

Spring 2014

3

11

4

3

Fall 2014

1

17

3

4

Source: Unified Agenda (Fall 1995 through Fall 2014) at Reginfo.gov.
Note: The “active entries” category includes pre-rule, proposed rule, and final rule actions.

IV. “Pending” Rulemaking Actions That Are Not
Shown to the Public
In addition to the five rulemaking stages used in the publicly available Unified Agenda
(prerule, proposed rule, final rule, long-term action, and completed action), RISC also
maintains what is effectively a sixth category in ROCIS – called “pending” – that that is
not visible to the public, and not even widely known to exist except by those involved in
preparing the agenda. The “pending” category appears to have been created in 2011. At
about the same time, OIRA reportedly decided that the Unified Agenda should reflect
only rules that were actually being considered for issuance by the agencies, and the
agencies were informed (through the OIRA desk officers) that what were informally
termed “old and cold” entries (i.e., those that were not being actively worked on by the
agencies) should be removed from the agenda. However, the rulemaking agencies
resisted removal of some of their less active items from the agenda because if the
agencies decided to restart those rulemaking efforts, they would have to obtain new RINs
and titles for the actions. New RINs and titles, they said, could cause confusion among
regulated entities, since some of the rulemaking actions were already known by their
previous RINs and titles. In an effort to accommodate these concerns, OIRA and RISC
reportedly developed the “pending” category, allowing agencies to maintain RINS and
titles in ROCIS while also keeping the number of items in the published agenda to a
minimum.
The “pending” category is not mentioned in the “Introduction” to the Unified Agenda that
is posted on the Reginfo.gov website (which describes each rulemaking stage and data
element in the agenda),74 OIRA data calls,75 the July 2014 ROCIS User Guide, or any
other publicly available document.76 However, the Unified Agenda News (a RISC
74

See http://www.reginfo.gov/public/jsp/eAgenda/StaticContent/201404/Preamble_8888.html.
The “pending” category was not mentioned in any OIRA data calls from 2011 through 2014. However, the February
2015 data call memorandum for the Spring 2015 Unified Agenda (which was issued after OIRA had reviewed a draft
of this report) stated “In addition, agencies may identify rules or actions they would like to be considered as pending. A
pending rule or action is one the agency does not plan to take action on in the coming calendar year, and does not want
to include as a notable “Long-Term” action in the Agenda itself.” For a copy of this memorandum, see
https://www.whitehouse.gov/sites/default/files/omb/inforeg/for-agencies/spring-2015-regulatory-plan-and-unifiedagenda-of-federal-regulatory-and-deregulatory-actions.pdf.
76
See https://www.rocis.gov/rocis/jsp3/common/ROCIS_How_to_Guide_for_Agenda_Users_070214_v2.pdf.
75

39

newsletter of procedural highlights that is available only to agency staff who prepare their
agencies’ agenda entries) has discussed the “pending” category. For example, the March
2012 edition of the Unified Agenda News (providing the schedule for the Spring 2012
edition of the agenda, which was never issued) contained an article entitled “New:
‘pending’ RIN Status” that stated:
There is now a new option available to agencies for the spring 2012 regulatory agenda.
In certain cases, agencies are not working on a rulemaking in a given calendar year but
do not want to lose the current RIN for that rulemaking. If your agency has rulemakings
that fall into that category and you are considering removing such items from the spring
2012 Agenda, the agency does not need to lose the current RIN. Such rulemakings can be
categorized as “Pending” and will be treated in virtually the same manner as “futurized”
RINs, thus, removing the RIN from the current publication cycle. However, the current
RIN will be available to the agency in subsequent publication cycles.77

Rulemaking agency staff were instructed to upload the list of rules that the agency wished
to move to the “pending” RIN status into the electronic system used to input data into
ROCIS, and RISC would “recategorize those RINS and remove them from the printed
Agenda.” Each RIN designated as “pending” was to “have the ROCIS print flag set to
No, which will suppress its printing in the Spring 2012 edition of the Agenda or
anywhere on reginfo.gov.”78
The agencies were also told to identify which RINS from the Fall 2011 “pending” list
should be included as active items in the Spring 2012 (indicating that the “pending” list
had actually started by at least the Fall 2011 edition of the agenda). According to the
newsletter, entries would be moved from “pending” to an “active” agenda category “with
[OIRA] desk officer concurrence.”79
The August 2014 edition of the Unified Agenda News (containing the schedule for the
Fall 2014 edition of the agenda) stated “we continue to offer a useful option, the
‘pending’ RIN Status.”80 It went on to say that “If you would like to take advantage of
the ‘pending’ RIN Status option, simply upload…a list of rules you wish to move to the
‘pending’ category and notify your assigned analyst by e-mail. We will re-categorize
those RINs and remove them from the current Agenda publication cycle.” Agencies were
told to identify entries from their previous “pending” list that they wanted to make active
in the current cycle (“with desk officer concurrence”), and a complete list of “pending”
regulatory actions “should be uploaded with the agency’s final corrections.” “Pending”
actions “will then be placed on the Long-Term Actions stage of rulemaking and the print
flag set to ‘no,’” meaning that it would not appear in the published Unified Agenda.
The Executive Director of RISC told the author of this report that although his office
sometimes calls certain longstanding rulemaking actions to the attention of the
sponsoring agencies, he said RISC does not tell the agencies which rulemaking category
should be used (e.g., “long-term action” versus “pending”). He said the Unified Agenda
77

Unified Agenda News, March 2012, available from the author.
Ibid.
79
Ibid.
80
Unified Agenda News, August 2014, available from the author.
78

40

reflects the agencies’ decisions regarding these rules, even though different agencies may
be categorizing similar types of “old and cold” rulemaking actions differently. When an
agency rulemaking action is placed in “pending,” he said it stays there until the agency
asks that the action be reinstated to an active category (e.g., the “proposed rule stage” or
the “final rule stage”), or moved to some other category.
It is not clear how many regulatory actions are currently in the “pending” category
government-wide. (Starting in November 2014, the author of this report requested on
several occasions that OIRA or RISC provide a listing of actions that were placed in the
“pending” category, or data on the number of such actions. However, as of the drafting
of this report in March 2015, that information had not been provided.) Senior employees
from one agency provided the author with a list of the agency’s “pending” regulatory
actions from 2013. If all of these actions were added to the agency’s then-current agenda
inventory, the number of entries would have increased by more than 30%. Employees in
another agency indicated that inclusion of the agency’s “pending” list would have added
about 15% more entries to the agenda. A senior employee in another agency said adding
the regulatory actions in “pending” would increase the agency’s total number of agenda
entries by about 50%. Together, just these three agencies had nearly 200 regulatory
actions in “pending.”

A.

Examining “Pending” RINs

Examining the list of “pending” RINS from 2013 that one agency provided revealed that
many of them have been there for years. Most commonly, the regulatory actions had
moved into the “pending” category from the long-term action category, but others had
moved there from the proposed or final rule stages of the agenda. In some cases, the
regulatory actions had been at the proposed, final, or long-term action stages for years
before being moved into “pending,” but in other cases the actions had been at the
proposed, final, or long-term action agenda stage for a few editions (and sometimes only
one edition) before moving to “pending.” In a few cases, RINs appeared to have been
placed on the agencies’ “pending” list without ever having previously appeared in the
agenda. (RISC indicated that these were likely “futurized” RINs, as RINs that have never
appeared in an agenda and are not scheduled to appear in the current cycle are considered
future RINs.)
Most of the 2013 “pending” entries appeared to be still in “pending” as of November
2014. For example, several regulatory actions were placed in the “pending” category in
late 2011, and the RINs have not reappeared in the agenda or in the Federal Register
since then. However, a number of the RINs were later resurrected from the “pending”
category and moved back into active rulemaking status. For example, one regulatory
action was placed in the “pending” category in 2011, and after staying in “pending” for
three agenda editions, it was then moved back into the final rule stage and has been there
for two agenda editions (Spring and Fall 2014).

41

Other regulatory actions on the agency’s 2013 “pending” list were later discontinued,
apparently while still in “pending” status. For example, one regulatory action that was
placed in “pending” in late 2011 from the long-term action category did not reappear
until the Fall 2014 agenda, when it was listed in the “completed action” category. (No
explanation was provided as to why the rulemaking action was “completed.”) Another
regulatory action that had also gone into “pending” in 2011 reappeared in the Fall 2013
agenda in the “completed action” category, with the agenda entry indicating that the
action had been withdrawn as of a particular date.

B.

Agency Reactions to “Pending”

One senior agency employee told the author of this report that the “pending” category
permits his agency (and, in the aggregate, the federal government as a whole) to keep the
number of items in the published agenda down, while still allowing the agency to retain
the RINs for rules that are less active. He said the “pending” category was “not
necessarily a nefarious thing,” but rather an effort to have the agenda reflect the entries
that are most likely to see some type of rulemaking action while accommodating the
interests of the agencies and the public. A senior employee in another agency said that
because the agencies’ projected dates of rule publication are often “wildly wrong,” the
“pending” category allows agencies to avoid misleading the public about when rules are
likely to be published. She said different presidential administrations have different
approaches to the agenda, and the current administration wanted to give agencies this
option.
However, several other senior agency staff expressed concerns about the creation and use
of the “pending” category in ROCIS. One agency employee said the category was not
transparent, and prevents the public from seeing what is really going on in an agency.
Although he understood why the category was created, he said maintaining a list of
“pending” rules that is not visible to the public “goes against good government.” He also
said that the decline in the total number of agenda entries since 2012 (see Table 2 above),
and particularly the drop in the number of long-term action entries in recent years, is
largely the result of this “pending” category, with regulatory actions that used to appear in
the “long-term action” section of the agenda now only visible in ROCIS to RISC, OIRA,
and the rulemaking agencies themselves. If “pending” was really needed, he said that he
was not sure why the published agenda could not be expanded to include a new section
on “pending” rules.
Senior employees in another agency said their agency has no regulatory actions in the
“pending” category because the staff considers the lack of transparency unacceptable.
One of the employees said that by moving the agency’s regulatory actions into “pending,”
the public would have the impression that the agency had decided to stop those actions,
when in fact those actions were still under consideration by the agency. She said that she
initially thought there would at least be a list of those rules that are “pending” on the

42

Unified Agenda website (perhaps without the abstracts), but when RISC said the
“pending” items would not be visible to the public at all, her agency decided not to
participate.
A senior employee in another agency said that although the “pending” category was
created as a way to “streamline the long-term action category,” it has led to some
confusion regarding whether certain rules are still being considered by the agency. For
example, some rules can be in the active or long-term action sections of the agenda, and
then just stop appearing in the agenda entirely because they have been moved into the
“pending” section of ROCIS. She said it would be less confusing to the public to just put
the “pending” rules back in the long-term action category, or to have a separate
“pending” category in the agenda, rather than concealing them in a “pending” section of
ROCIS that is not visible to the public. Another senior agency employee said agencies
with a large number or percentage of “pending” entries were not disclosing all of their
rulemaking activities, and noted that the “pending” category is not mentioned in the
agenda, the OIRA data call memoranda, or any other document available to the public.

V. Whether Proposed and Final Rules Are
Published Without Prior Agenda Entries
This section of the report focuses on the significant proposed and final rules that were
published during the first six months of 2014 (i.e., January 1 through June 30) to
determine whether they were preceded by “proposed rule stage” and “final rule stage”
entries Unified Agenda. The first subsection discusses “Significant Proposed Rules” and
the following subsection discusses “Significant Final Rules.” Within each of these two
subsections, there is first a discussion of rules that were issued by Cabinet departments
and independent agencies, and then a discussion of rules issued by independent
regulatory agencies. (For another way to examine this issue, see Appendix B of this
report.)

A.

Significant Proposed Rules

1.

Cabinet Departments and Independent Agencies

According to the Reginfo.gov regulatory review database, Cabinet departments and
independent agencies published a total of 88 proposed rules in the Federal Register
between January 1, 2014, and June 30, 2014, that were “significant” regulatory actions,
and/or were reviewed by OIRA prior to publication. Of those 88 significant proposed
rules, 83 (94%) were preceded by a “proposed rule stage” entry in the previous edition of

43

the Unified Agenda (and sometimes other editions).81 As Table 10 below indicates, the
five significant proposed rules that were published during this period without a prior
“proposed rule stage” Unified Agenda entry were:


A proposed rule published by the Bureau of Alcohol, Tobacco, Firearms, and
Explosives (ATF) within the Department of Justice (DOJ) on January 7, 2014 –
less than six weeks after the publication of the Fall 2013 edition of the Unified
Agenda.82 The only agenda entry for this rule was a “final rule stage” entry in the
Spring 2014 edition of the agenda, which was published nearly four months after
the NPRM was published.83



A proposed rule jointly issued on February 24, 2014, by the Department of
Labor’s (DOL) Employee Benefits Administration (EBSA), the Internal Revenue
Service (IRS), and the Centers for Medicare and Medicaid Services (CMS) within
HHS.84 Under the RIN numbers listed with the rule, CMS had two “final rule
stage” entries in the Spring 2013 and Fall 2013 editions of the Unified Agenda
that referenced a different NPRM that had been published in March 2013, and a
“completed action” entry in the Spring 2014 edition of the agenda.85 IRS
published only a “final rule stage” entry for the rule in the Spring 2014 edition of
the agenda. DOL/EBSA published a “proposed rule stage” entry in the Spring
2014 agenda even though the NPRM had been published nearly three months
earlier and the comment period had already closed.



A proposed rule jointly published under a single Federal Acquisition Regulation
RIN (9000-AM69) on April 2, 2014, by DOD, GSA, and the National Aeronautics
and Space Administration (NASA).86 The only Unified Agenda entry for this rule
(a “proposed rule stage” entry) was in the Spring 2014 edition, which was
published more than six weeks after the NPRM appeared in the Federal Register.
Nevertheless, that agenda entry indicated the proposed rule would not be
published until July 2014.



A DOL/EBSA proposed rule that was published on May 7, 2014 – less than three
weeks before the Spring 2014 edition of the Unified Agenda was published.87

81

For this portion of the research, six editions of the Unified Agenda were examined: Spring 2011, Fall 2011, 2012,
Spring 2013, Fall 2013, and Spring 2014. If a rule was published before the Spring 2014 edition of the agenda was
published (May 23, 2014), any “proposed rule stage” entry in that agenda was not counted.
82
U.S. Department of Justice, Bureau of Alcohol, Tobacco, Firearms, and Explosives, “Amended Definition of
‘Adjudicated as a Mental Defective’ and ‘Committed to a Mental Institution’ (2010R-21P),” 79 FR 774, January 7,
2014.
83
Unless otherwise indicated, the examples provided in this and other sections of this report reflect agenda editions
relevant to that section, and may not reflect the most recent edition of the agenda. For example, because this section
focuses on rules published during the first six months of 2014, it focuses on entries in the Fall 2013 and Spring 2014
agenda, and does not reflect agenda entries for those rules in the Fall 2014 edition of the agenda.
84
U.S. Department of Labor, Employee Benefits Security Administration; Department of the Treasury, Internal
Revenue Service; and Department of Health and Human Resources, Centers for Medicare and Medicaid Services,
“Ninety-Day Waiting Period Limitation,” 79 FR 10320, February 24, 2014.
85
The “completed action” referenced a final rule on the same issue that was published the same day. See 79 FR 10296.
86
U.S. Department of Defense, General Services Administration, and the National Aeronautics and Space
Administration, “Federal Acquisition Regulation; Extension of Limitations on Contractor Employee Personal Conflicts
of Interest,” 79 FR 18503, April 2, 2014.
87
U.S. Department of Labor, Employee Benefits Security Administration, “Health Care Continuation Coverage,” 79

44

Nevertheless, the Spring 2014 agenda contained a “proposed rule stage” entry that
indicated the NPRM would not be published until July 2014.


A CMS/HHS proposed rule that was published on May 23, 2014 – the same day
that the Spring 2014 edition of the Unified Agenda was published.88 No agenda
entry was published for this rule at all.

Table 10: Cabinet Departments and Independent Agencies: Significant Proposed
Rules Published Without Prior “Proposed Rule Stage” Entry in the Unified Agenda:
1/1/2014 – 6/30/2014
Department/
Agency

RIN

Date
Published

Title

Recent UA History

DOJ/ATF

1140AA47

01/07/14

Amended Definition of
“Adjudicated as a Mental
Defective” and “Committed to a
Mental Institution”

“Final Rule Stage” entry in
Spring 2014

DOL/EBSA,
HHS/CMS, and
IRS

1210AB61,
0938AR79, and
1545-BL97

02/24/14

Ninety-Day Waiting Period
Limitation

“Proposed Rule Stage”
entry in Spring 2014, after
rule was published (EBSA);
“Final Rule Stage” in Spring
2014 (IRS)

DOD, GSA, and
NASA

9000AM69

04/02/14

Federal Acquisition Regulation;
Extension of Limitations on
Contractor Employee Personal
Conflicts of Interest

“Proposed Rule Stage” entry
in Spring 2014 (after rule
was published)

DOL/EBSA

1210-AB65

05/07/14

Health Care Continuation
Coverage

“Proposed Rule Stage” entry
in Spring 2014 (after rule
was published)

HHS/CMS

0938-AS30

05/23/14

Medicare and Medicaid Programs;
Modifications to the Medicare and
Medicaid Electronic Health Record
Incentive Programs for 2014; and
Health Information Technology:
Revisions to the Certified EHR
Technology Definition

No mention

Source: Unified Agenda at Reginfo.gov.
Note: Checks were done through the Spring 2014 edition of the Unified Agenda

Four other significant proposed rules during this period were published less than two
months after the only prior “proposed rule stage” Unified Agenda entry was published,
indicating that the public and other parties relying on the agenda for information would
have had little prior notice that the proposed rule was about to be issued. Those four
significant proposed rules were:

FR 26192, May 7, 2014.
88
U.S. Department of Health and Human Services, Centers for Medicare and Medicaid Services, “Medicare and
Medicaid Programs; Modifications to the Medicare and Medicaid Electronic Health Record Incentive Programs for
2014; and Health Information Technology: Revisions to the Certified EHR Technology Definition,” 79 FR 29732, May
23, 2014.

45



An OPM proposed rule that was published on January 6, 2014 – only 41 days
after the only “proposed rule stage” entry was published in the Fall 2013 edition
of the Unified Agenda.89



A DOL Wage and Hour Division proposed rule that was published on June 17,
2014 – only 25 days after the only “proposed rule stage” entry was published in
the Spring 2014 edition of the Unified Agenda.90



A proposed rule issued by the Forest Service within the Department of Agriculture
(USDA) that was published on June 18, 2014 – only 26 days after the only
“proposed rule stage” entry was published in the Spring 2014 edition of the
Unified Agenda.91



A GSA proposed rule that was published on June 26, 2014 – only 34 days after
the only “proposed rule stage” entry was published in the Spring 2014 edition of
the Unified Agenda.92

Viewed from another perspective, however, for 79 (90%) of the 88 significant proposed
rules published during the first six months of 2014, the Unified Agenda provided the
public with at least two months prior notice that the proposed rules were about to be
issued. Of these 79 proposed rules:

2.



19 were preceded by only one prior Unified Agenda “proposed rule stage” entry,
and that entry was published more than two months before the NPRM was
published;



19 were preceded by two prior Unified Agenda “proposed rule stage” entries;



23 were preceded by three prior “proposed rule stage” agenda entries;



9 were preceded by four prior “proposed rule stage” agenda entries; and



9 were preceded by five or more prior “proposed rule stage” agenda entries.93

Independent Regulatory Agencies

Reginfo.gov does not permit identification of significant rules issued by independent
regulatory agencies (because their rules are not covered by the OIRA review
requirements in Executive Order 12866). Therefore, as discussed in the “Objectives,
Scope, and Methodology” section of this report, the author reviewed all proposed rules
89

Office of Personnel Management, “Administrative Wage Garnishment,” 79 FR 609, January 6, 2014.
U.S. Department of Labor, Wage and Hour Division, “Establishing a Minimum Wage for Contractors,” 79 FR
34568, June 17, 2014.
91
U.S. Department of Agriculture, Forest Service, “Use by Over-Snow Vehicles (Travel Management Rule),” 79 FR
34678, June 18, 2014.
92
General Services Administration, “Federal Travel Regulation (FTR); Terms and Definitions for “Marriage,”
“Spouse,” and “Domestic Partnership”,” 79 FR 36279, June 26, 2014.
93
As discussed in more detail later in this report, identifying a proposed rule as forthcoming within the following 12
months in three or more editions of the agenda means that the agenda was not accurate at least once.
90

46

published by seven independent regulatory agencies between January 1, 2014, and June
30, 2014, and identified the proposed rules that appeared to be significant in nature (e.g.,
excluding those that were simply reopening a comment period, correcting or
supplementing an earlier proposed rule, or were only a few pages in the Federal
Register). A total of 22 potentially significant proposed rules published by these agencies
during the first six-months of 2014 were identified in this manner.
Overall, the independent regulatory agencies were much less likely to publish “proposed
rule stage” entries in the Unified Agenda before publishing their significant proposed
rules. Only seven (32%) of the 22 proposed rules examined had any such prior agenda
entry, and three of the seven rules were preceded by only one such entry (all of which
were published at least two months prior to the publication of the proposed rule).94
However, the independent regulatory agencies differed substantially in this regard. All
three of the SEC’s significant proposed rules were preceded by a “proposed rule stage”
agenda entry, and two of the four proposed rules that CFPB issued on its own were
preceded by a “proposed rule stage” entry. On the other hand, only one of the five
significant proposed rules issued by NRC during this period had a prior agenda entry, and
none of the eight proposed rules published on their own by the FCC, FDIC, Federal
Reserve System, and CFTC had a prior “proposed rule stage” entry. See Table 11 below
for a list of the proposed rules that were published without a corresponding “proposed
rule stage” entry in the preceding agenda.
Table 11: Independent Regulatory Agencies: Significant Proposed Rules Published
Without Prior “Proposed Rule Stage” Entry in the Unified Agenda: 1/1/2014 –
6/30/2014
Agency

RIN or
Other

Date
Published

Title

Recent UA History

CFTC

3038-AE19

06/02/14

Exclusion of Utility OperationsRelated Swaps With Utility Special
Entities From De Minimis
Threshold for Swaps With Special
Entities

No entries found

NRC

3150AH42

03/24/14

Performance-Based Emergency
Core Cooling Systems Cladding
Acceptance Criteria

“Long-term action”
entries from 2011
through 2013;
“proposed rule” entry
in Spring 2014 (after
rule was published)

NRC

3150-AJ32

04/14/14

Revision of Fee Schedules; Fee
Recovery for Fiscal Year 2014

“Proposed rule” entry
in Spring 2014 (after
rule was published)

NRC

3150-AJ31

04/15/14

List of Approved Spent Fuel
Storage Casks: Transnuclear, Inc.
Standardized Advanced
NUHOMS® Horizontal Modular
Storage System; Amendment No.
3

“Proposed rule” entry
in Spring 2014 (after
rule was published)

94
One of the remaining four rules had two prior “proposed rule stage” Unified Agenda entries, and three rules had
three such entries.

47

NRC

3150-AI85

03/24/14

ESBWR Design Certification

NPRM in 2011; “Final
rule” and “Long-term
action” entries until
“Proposed rule” entry
in Spring 2014, after
rule was published

CFPB

3170AA39

05/13/14

Amendment to the Annual Privacy
Notice Requirement Under the
Gramm-Leach-Bliley Act
(Regulation P)

“Prerule” entries in
Spring and Fall 2013;
“Proposed rule” entry
in Spring 2014 (after
rule was published)

CFPB

3170AA43

05/06/14

Amendments to the 2013
Mortgage Rules Under the Truth
in Lending Act (Regulation Z)

“Prerule” entry in Fall
2013; “Proposed rule”
entry in Spring 2014
(after rule was
published)

FDIC + Office of
the Comptroller
of the Currency
(OCC)/Treas +
FRS

3064-AE12
+ 1557AD81 +
7100AD16

05/01/14

Regulatory Capital Rules:
Regulatory Capital, Proposed
Revisions to the Supplementary
Leverage Ratio

“Proposed rule” entry
in Spring 2014 (OCC
but not other
agencies), but after
rule was published

FDIC

3064-AE07

04/21/14

Securities of State Savings
Associations and Securities of
Nonmember Insured Banks

“Proposed rule” entry
in Spring 2014 (after
rule was published)

FCC

FCC 13157

01/15/14

Expanding Access to Mobile
Wireless Services Onboard
Aircraft

No entries found

FCC

FCC 13162

01/24/14

Sports Blackout Rules

No entries found

FCC

FCC 13147

02/19/14

Proposal To Enable Operation of
a Terrestrial Broadband Network
in Certain Mobile Satellite Service
Spectrum

No entries found;
“Long-term” entries in
several previous
editions may be
related

FCC

FCC 14-6

03/05/14

Facilitating the Deployment of
Text-to-911 and Other Next
Generation 911 Applications;
Framework for Next Generation
911 Deployment

No entries found;
“Long-term” entries in
several previous
editions may be
related

FRS

7100-AE09

01/22/14

Financial Market Utilities

“Proposed rule” entry
in Spring 2014 (four
months after rule was
published); indicates
“Board expects
further action”

FRS

201410956

05/15/14

Concentration Limits on Large
Financial Companies

No entries found

Source: Unified Agenda at Reginfo.gov.

48

a.

Jointly Issued Rules

Jointly issued proposed rules were inconsistently reflected in the agenda. For example,
one proposed rule that was jointly issued by FDIC, FRS, OCC, CFPB, and the Federal
Housing Finance Agency (FHFS) had no prior “proposed rule stage” entry when searched
under the FDIC or Federal Reserve System RINs for the rule, but searching under the
RINS for the OCC, CFPB, and FHFA, revealed several such entries.95 Similarly, in the
“Regulatory Capital Rules” NPRM in the above table, a Unified Agenda entry was found
only for one of the three agencies issuing the rule (OCC) – which was published in the
Spring 2014 edition, after the rule had already been published. The other two agencies
(FDIC and the Federal Reserve System) had no agenda entries for the rule at all.

b.

Rules With Other Types of Prior Agenda Entries

As indicated in Table 9 above, several of the independent regulatory agencies’ significant
proposed rules with no prior “proposed rule stage” entry in the last several editions of the
Unified Agenda did have some type of earlier entries. For example:


An NRC proposed rule published on March 24, 2014 (79 FR 16106, RIN 3150AH42) had related “proposed rule stage” entries in the Fall 2009, Spring 2010,
and Fall 2010 editions of the agenda, “long-term action” entries in the next five
editions of the agenda (Spring 2011 through Fall 2013), and then a “proposed rule
stage” entry in the Spring 2014 edition – after the rule had been published.



Another NRC proposed rule published the same day (79 FR 16549, RIN 3150AI85) had (1) a “proposed rule stage” entry in the Spring 2011 edition of the
agenda (referencing the comment period for a March 2011 proposed rule under
the same RIN), (2) a “final rule stage” entry for the Fall 2011 edition, (3) “longterm action” entries in the 2012 and Spring 2012 editions, (4) a “final rule stage”
entry in the Fall 2013 edition, and (5) a “proposed rule stage” entry in the Spring
2014 edition (reflecting the comment period for the already published rule).
Therefore, there was no “proposed rule stage” entry in the agenda that
immediately preceded the publication of the March 2014 proposed rule.



An FCC proposed rule published March 5, 2014 (FCC 14-6, 79 FR 12442) was
preceded by “long-term action” entries in all editions of the agenda from Spring
2011 though Spring 2014 (even though the proposed rule had been published
more than two months before the Spring 2014 edition was published).

95
The rule was “Minimum Requirements for Appraisal Management Companies,” 79 FR 19521, April 9, 2014. Under
the FDIC RIN (3064-AE10), only one “proposed rule stage” entry was available in the Spring 2014 edition of the
agenda, published after the rule was issued. However, under the OCC RIN (1557-AD64), “proposed rule stage” entries
were in the Spring and Fall 2013 editions. Therefore, this rule was considered to have a prior agenda entry, and was
not included in the preceding table.

49

B.

Significant Final Rules

1.

Cabinet Departments and Independent Agencies

The regulatory review database at Reginfo.gov indicates that between January 1, 2014,
and June 30, 2014, Cabinet departments and independent agencies published a total of 55
final rules in the Federal Register that were considered “significant” regulatory actions
and/or were reviewed by OIRA prior to publication. Of those 55 significant final rules, 41
(75%) were immediately preceded by a “final rule stage” entry in the Unified Agenda.96
Table 12 below shows the 14 final rules that were published during this period without a
prior “final rule stage” entry. As the table indicates, 10 of the 14 rules were issued by two
agencies: CMS/HHS and the Office of Energy Efficiency and Renewable Energy (EE)
within the Department of Energy (DOE). The table also shows that the issuing agencies
characterized 11 of the 14 rules as “economically significant” when they were published.
Table 12: Cabinet Departments and Independent Agencies: Significant Final Rules
Published Without Prior “Final Rule Stage” Entry in the Unified Agenda: 1/1/2014 –
6/30/2014
Department/
Agency

RIN

Date of
Publication

Title

Priority at
Time of
Publication

Recent UA
History

USDA/CCC

0560-AI21

04/14/14

Supplemental Agricultural
Disaster Assistance
Programs, Payment
Limitations, and Payment
Eligibility

Economically
Significant

No entries
found

DOC/BIS

0694AG04

03/26/14

Implementation of the
Understandings Reached at
the June 2013 Australia
Group (AG) Plenary
Meeting and the December
2012 AG Intersessional
Decisions

Other Significant

“Completed
action” entry in
Spring 2014

HHS/CMS

0938AR37

05/23/14

Medicare Program;
Contract Year 2015 Policy
and Technical Changes to
the Medicare Advantage
and the Medicare
Prescription Drug Benefit
Programs

Economically
Significant

“Proposed”
entries in 2012
and 2013;
“Completed
action” entry in
Spring 2014

HHS/CMS

0938AR49

05/12/14

Medicare and Medicaid
Programs; Regulatory
Provisions To Promote
Program Efficiency,
Transparency, and Burden

Economically
Significant

“Proposed”
entry in 2012;
“Long-term”
entries in 2013;
“Completed

96

For this portion of the research, six editions of the Unified Agenda were examined: Spring 2011, Fall 2011, 2012,
Spring 2013, Fall 2013, and Spring 2014. If a rule was published before the Spring 2014 edition of the agenda was
published (May 23, 2014), any “final rule stage” entry in that agenda was not counted.

50

Reduction; Part II

action” entry in
Spring 2014

HHS/CMS

0938AR62

05/02/14

Medicare Program;
Prospective Payment
System for Federally
Qualified Health Centers;
Changes to Contracting
Policies for Rural Health
Clinics; and Changes to
Clinical Laboratory
Improvement Amendments
of 1988 Enforcement
Actions for Proficiency
Testing Referral

Economically
Significant

“Proposed”
entries in 2012
and 2013;
“Completed
action” entry in
Spring 2014

HHS/CMS

0938AR89

03/11/14

Patient Protection and
Affordable Care Act; HHS
Notice of Benefit and
Payment Parameters for
2015

Economically
Significant

“Proposed”
entries in 2013;
“Completed
action” entry in
Spring 2014

HHS/CMS

0938AR93

03/12/14

Basic Health Program:
State Administration of
Basic Health Programs;
Eligibility and Enrollment in
Standard Health Plans….

Economically
Significant

“Proposed”
entries in 2013;
“Completed
action” entry in
Spring 2014

HHS/CMS

0938-AS02

05/27/14

Patient Protection and
Affordable Care Act;
Exchange and Insurance
Market Standards for 2015
and Beyond

Economically
Significant

“Proposed”
entry in Fall
2013;
“Completed
action” entry in
Spring 2014

DOL/EBSA
IRS
HHS

1210-AB61
1545-BL97
0938AR77

06/25/14

Ninety-Day Waiting Period
Limitation (Affordable Care
Act)

Other Significant

“Proposed”
entry in Spring
2014 (NPRM
issued
02/24/14)

ED/OS

1894AA05

03/27/14

Final Priority-Promise
Zones

Other Significant

“Proposed”
entries in 2013;
“Completed
action” entry in
Spring 2014

DOE/EE

1904-AB86

06/03/14

Energy Conservation
Program: Energy
Conservation Standards for
Walk-In Coolers and
Freezers

Economically
Significant

“Proposed”
entries in 2011,
2012, and 2013;
“Completed
action” entry in
Spring 2014

DOE/EE

1904AC00

02/10/14

Energy Conservation
Program: Energy
Conservation Standards for
Metal Halide Lamp Fixtures

Economically
Significant

“Proposed”
entries in 2011
and 2013;
“Long-term”
entry in 2012;
“Completed
action” entry in
Spring 2014

DOE/EE

1904AC19

03/28/14

Energy Conservation
Program: Energy

Economically
Significant

“Proposed”
entries in 2012,

51

Conservation Standards for
Commercial Refrigeration
Equipment
DOE/EE

1904AC28

05/29/14

Energy Conservation
Program: Energy
Conservation Standards for
Commercial and Industrial
Electric Motors

and 2013;
“Completed
action” entry in
Spring 2014
Economically
Significant

“Proposed”
entries in 2011,
2012, and 2013;
“Completed
action” entry in
Spring 2014

Source: Unified Agenda at Reginfo.gov and the Federal Register.

Four other significant final rules were published less than two months after the only prior
“final rule stage” Unified Agenda entry was published (and two of those were published
within two weeks after the agenda entry). Therefore, those relying on the Unified
Agenda would have had little prior notice that the final rules were about to be issued.
The four final rules were:


A Department of Commerce/Bureau of Industry and Security (DOC/BIS) rule on
“Revisions to the Export Administration Regulations Based on the 2013 Missile
Technology Control Regime Plenary Agreements,” RIN 0694-AG02. The rule
was published on May 27, 2014 – only four days after the only “final rule stage”
(or any stage) Unified Agenda entry was published in the Spring 2014 edition of
the agenda.



A State Department rule on “Amendment to the International Traffic in Arms
Regulations: Third Rule Implementing Export Control Reform,” RIN 1400AD46. The rule was published on January 2, 2014 – only 37 days after the only
“final rule stage” entry for the rule (and the only prior agenda entry) was
published in the Fall 2013 edition of the agenda.



A Department of Homeland Security (DHS)/Transportation Security
Administration (TSA) rule on “Adjustment of Passenger Civil Aviation Security
Service Fee,” RIN 1652-AA68. The rule was published on June 20, 2014 – less
than one month after the only “Final Rule Stage” entry (and the only entry of any
kind) was published in the Spring 2014 agenda.



A Department of Veterans Affairs (VA) rule on “Burial Benefits,” RIN 2900AO82. The rule was published on June 6, 2014 – two weeks after the only “Final
Rule Stage” entry was published in the Spring 2014 agenda.

In addition:


The Fish and Wildlife Service within DOI published a final rule on “Endangered
and Threatened Wildlife and Plants; Designation of Critical Habitat for Jaguar”
(RIN 1018-AX13) on March 5, 2014. The previous edition of the Unified Agenda
(Fall 2013) identified the rule as a “long-term action,” not an upcoming final rule.
(There was, however, a “final rule stage” entry for the rule in the Spring 2013
edition of the agenda.)

52



The National Highway Traffic Safety Administration (NHTSA) within the
Department of Transportation published a final rule on rear view cameras on April
7, 2014 (RIN 2127-AK43). In both the Spring 2013 and Fall 2013 editions of the
agenda, the rule was in the “long-term action” section of the agenda. (The rule
had been in the “final rule stage” section in 2011 and 2012.)

Therefore, in 35 (64%) of the 55 significant final rules published in the first six months of
2014 by these Cabinet departments and agencies, the Unified Agenda provided the public
with at least two months prior notice that a final rule was about to be issued (and was not
contradicted by a subsequent agenda entry). Viewed from another perspective, however,
20 (36%) of the 55 significant final rules published by Cabinet departments and
independent agencies during this period were issued without at least two months prior
notice in the agenda.
Of the remaining significant final rules published during this period:

2.



five final rules were preceded by only one prior “final rule stage” agenda entry,
and that entry was published more than two months before the final rule was
published;



nine rules were preceded by two prior “final rule stage” entries;



13 rules were preceded by three prior “final rule stage” agenda entries;



two rules were preceded by four prior “final rule stage” agenda entries; and



seven rules were preceded by five or more prior “final rule stage” agenda
entries.97

Independent Regulatory Agencies

The author reviewed all final rules published by the SEC, CFTC, NRC, CFPB, FDIC,
FCC and the Federal Reserve System between January 1 and June 30, 2014, and
identified a total of 20 potentially significant final rules. Of the 20 final rules, only seven
(35%) had “final rule stage” entries in the preceding Unified Agenda. Table 13 below
identifies the 13 rules that did not have a “final rule stage” entry in the preceding agenda.

97

As discussed in more detail later in this report, identifying a final rule as forthcoming within the following 12 months
in three or more editions of the agenda means that the agenda was incorrect at least once.

53

Table 13: Independent Regulatory Agencies: Significant Final Rules Published
Without Prior “Final Rule Stage” Entry in the Unified Agenda: 1/1/2014 – 6/30/2014
Agency

RIN or
Other

Date of
Publication

Title

Recent UA History

Treas/OCC +
CFTC +FDIC
+SEC + Federal
Reserve System

1557AD79 +
3038-AE13
+ 3064AE11 +
3235-AL52
+ 7100AE11

01/31/14

Treatment of Certain
Collateralized Debt Obligations
Backed Primarily by Trust
Preferred Securities With Regard
to Prohibitions and Restrictions
on Certain Interests in, and
Relationships With, Hedge Funds
and Private Equity Funds

Only entries were in
Spring 2014 agenda
(after rule was
published); agencies used
different categories (e.g.,
long-term action, final
rule stage, completed
action)

Treas/OCC +
FDIC + Federal
Reserve System

1557AD69 +
3064-AE01
+ 7100AD99

05/01/14

Regulatory Capital Rules:
Regulatory Capital, Enhanced
Supplementary Leverage Ratio
Standards for Certain Bank
Holding Companies and Their
Subsidiary Insured Depository
Institutions

Only entries were in
Spring 2014 edition
(after rule published);
entries were in final rule
stage (OCC), completed
action (FDIC), and
proposed rule stage
(Federal Reserve)

NRC

3150-AJ32

06/30/14

Revision of Fee Schedules; Fee
Recovery for Fiscal Year 2014

Only entry was in Spring
2014; proposed rule
stage (NPRM published
04/14/14)

NRC

3150-AJ31

04/15/14
(Direct final
rule)

List of Approved Spent Fuel
Storage Casks: Transnuclear, Inc.
Standardized Advanced
NUHOMS® Horizontal Modular
Storage System; Amendment No.
3

Only entry was in Spring
2014; proposed rule
stage, even though final
rule issued more than a
month earlier

NRC

3150-AJ28

03/10/14
(Direct final
rule)

List of Approved Spent Fuel
Storage Casks: Transnuclear, Inc.
Standardized NUHOMS® Cask
System

Only entry was in Spring
2014; final rule stage,
even though final rule
was issued more than
two months earlier

Federal Reserve
System

7100-AE01
and AE02

03/11/14

Application of the Revised
Capital Framework to the
Capital Plan and Stress Test
Rules

Only entry was in Spring
2014; completed action

FDIC

3064-AE05

04/14/14

Restrictions on Sales of Assets of
a Covered Financial Company by
the Federal Deposit Insurance
Corporation

Proposed rule stage in
Fall 2013; completed
action in Spring 2014

FCC

FCC 13137, 201328974

01/06/14

Consolidated Service Rules for
the 758-769 and 788-799 MHz
Bands

No entries found

FCC

FCC 13158, 201400958

01/17/14

Improving 9-1-1 Reliability;
Reliability and Continuity of
Communications Networks,
Including Broadband
Technologies

Long-term action entries
in Spring and Fall 2013,
and Spring 2014 (which
also showed the rule had
been published)

FCC

FCC 14-5,
201404313

02/28/14

Technology Transitions; Connect
America Fund

No entries found

(Interim final
rule)

54

FCC

FCC 1412, 201406754

03/31/14

Closed Captioning of Video
Programming;
Telecommunications for the
Deaf and Hard of Hearing;
Petition for Rulemaking

Only Long-term action
entry in Spring 2014

FCC

FCC 1428, 201410874

05/20/14

2014 Quadrennial Regulatory
Review

No entries found

FCC

FCC 1431, 201411235

06/04

Commercial Operations in the
1695-1710 MHz, 1755-1780
MHz, and 2155-2180 MHz Bands

No entries found

Source: Unified Agenda at Reginfo.gov.

Of the seven rules that had prior “final rule stage” Unified Agenda entries, two rules had
one such entry, three rules had three such entries, one rule had four such entries, and one
rule had five such entries. Of the two rules with only one prior “final rule stage” entry,
one was posted less than two months before the rule was published.98 Therefore, only six
of the 20 significant final rules (30%) had a “final rule stage” agenda entry posted more
than two months before the final rules were published.
a.

Jointly Issued Rules Were Inconsistently Characterized

When a final rule issued jointly by several agencies was preceded by a “final rule stage”
entry in the Unified Agenda, the agencies’ agenda entries were sometimes not consistent
in their characterizations of the upcoming rule. For example, in a January 31, 2014, final
rule issued by Treasury/OCC, FDIC, SEC, and the Federal Reserve System,99 the four
agencies differed substantially in terms of whether they provided “final rule stage” entries
in the preceding agendas, and in the content of those entries. (See Table 14 below.)

Table 14: Agencies’ Agenda Entries Were Inconsistent for One Jointly Issued Rule
Agenda Edition/

Treasury/OCC

FDIC

SEC

Federal Reserve
System

Elements
2012
Stage of Rulemaking

Final

Final

No Entry

Final

98

The Federal Reserve System published its final rule on “Prohibition Against Federal Assistance to Swaps Entities
(Regulation KK)” (79 FR 340, RIN 7100-AD96) on January 3, 2014 – less than two months after the only “final rule
stage” entry for the rule appeared in the Fall 2013 edition of the Unified Agenda (published on November 26, 2013).
In that entry, the Federal Reserve only said there would be “further action,” not that a final rule would be published.
99
U.S. Department of the Treasury, Office of the Comptroller of the Currency; Federal Reserve System; Federal
Deposit Insurance Corporation; and Security and Exchange Commission, “Prohibitions and Restrictions on Proprietary
Trading and Certain Interests in, and Relationships With, Hedge Funds and Private Equity Funds,” 79 FR 5535,
January 31, 2014.

55

Major

Undetermined

No

No Entry

No

Priority

Other Significant

Substantive

No Entry

Substantive

No

No

No entry

Undetermined

Final

Final

Long-term Action

Final

Major

Undetermined

No

Undetermined

No

Priority

Other Significant

Substantive

Substantive

Substantive

Undetermined

No

Undetermined

Undetermined

Final

Final

Long-term Action

Final

Major

Undetermined

No

Undetermined

No

Priority

Other Significant

Substantive

Substantive

Substantive

Undetermined

No

Undetermined

No

Completed

Completed

Completed

Completed

Major

Yes

Yes

Yes

No

Priority

Economically
Significant

Substantive

Substantive

Substantive

No

No

No

No

RFA Analysis

Spring 2013
Stage of Rulemaking

RFA Analysis

Fall 2013
Stage of Rulemaking

RFA Analysis

Spring 2014
Stage of Rulemaking

RFA Analysis

Source: Unified Agenda at Reginfo.gov. The rule at issue was U.S. Department of the Treasury, Office of the
Comptroller of the Currency; Federal Reserve System; Federal Deposit Insurance Corporation; and Security and
Exchange Commission, “Prohibitions and Restrictions on Proprietary Trading and Certain Interests in, and
Relationships With, Hedge Funds and Private Equity Funds,” 79 FR 5535, January 31, 2014. The agencies’ RINs
used for the rule and in Reginfo.gov were 1557-AD44 (Treas/OCC), 3064-AD85 (FDIC), 3235-AL07 (SEC), and
7100-AD82 (FRS).

Therefore, the SEC never had a “final rule stage” entry in the Unified Agenda for the
rule. The other three agencies did, but they differed considerably regarding the content of
the rule. Even months after the rule was published, the agencies’ characterizations of the
“completed action” varied, with all but the Federal Reserve System characterizing the
rule as “major.” There were also apparent inconsistencies within individual agencies’
descriptions of the rule. For example, even though two of the agencies (FDIC and SEC)
said the rule was “major,” they also said the rule was only “substantive” in terms of its
priority under EO 12866. (It is not clear how a rule can simultaneously be “major” under
the Congressional Review Act and only “substantive” in terms of its priority.)
In another final rule jointly issued by OCC, FDIC, and the Federal Reserve System on
May 1, 2014 (for which there were no prior “final rule stage” Unified Agenda entries):100
100

U.S. Department of the Treasury, Office of the Comptroller of the Currency; Federal Reserve System; and the

56

C.



In the Fall 2013 agenda, all three agencies had “proposed rule stage” entries
for the rule (even though the NPRM had been published in August 2013, with
the comment period ending in October 2013 – two months before the Fall
2013 agenda was published).



In the Spring 2014 agenda, OCC had the rule in the “final rule stage” (even
though the final rule had been published three weeks earlier); FDIC had the
rule as a “completed action;” and the Federal Reserve System still had the
rule in the “proposed rule stage.” Both OCC and FDIC showed the rule as
published (with a link to the final rule), but the Federal Reserve System
indicated that the Board expected to take “further action” in June 2014. FDIC
and the Federal Reserve System indicated that the rule would not be “major,”
but OCC said it was “undetermined.” OCC and FDIC said the rule would not
require an RFA analysis, but the Federal Reserve System indicated that the
rule would require an analysis.

Summary

As Table 15 and Figure 2 below indicate, for significant rules published during the first
half of 2014, the Unified Agenda was a reasonably good predictor for the proposed rules
issued by Cabinet departments and independent agencies, with 79 (90%) of the 88
proposed rules being preceded by a “proposed rule stage” entry in the agenda at least two
months prior to the rules being issued. However, the Unified Agenda was a somewhat
less effective predictor of significant final rules issued by those same agencies, with only
35 (64%) of the 55 final rules preceded by a “final rule stage” agenda entry at least two
months prior to the publication of the rule, and that was not contradicted by a subsequent
agenda entry.

Table 15: Number of Significant Proposed and Final Rules Preceded by an Agenda
Entry Before Publication by Agency Type: 1/1/2014 – 6/30/2014
Significant Proposed
Rules

Significant Final Rules

Cabinet Departments and Independent Agencies
Total rules

88

55

Rules with prior proposed/ final rule stage agenda entry

83

41

Rules with prior proposed/ final rule stage agenda entry
at least two months before rule published

79

35

Federal Deposit Insurance Corporation, “Regulatory Capital Rules: Regulatory Capital, Enhanced Supplementary
Leverage Ratio Standards for Certain Bank Holding Companies and Their Subsidiary Insured Depository Institutions,”
79 FR 24528, May 1, 2014.

57

Indepe
endent Regula
atory Agenciess
Total rules
r

22

20

Rules with
w prior propo
osed/ final rule stage agenda entry

7

7

Rules with
w prior propo
osed/ final rule stage agenda entry
at leastt two months beefore rule publisshed

7

6

Figurre 2: Percen
ntage of Significant Pro
oposed and Final Rules Preceded b
by an Agend
da
Entry
y At Least Two
T Months Before Pub
blication by Agency Typ
pe
100
90
80
70
60
50

Proposed Rules

40

Fiinal Rules

30
20
10
0
Cabine
et Departmentts and
Independent Agencies

In
ndependent Reegulatory Agenncies

Note:
N
Significant proposed and fiinal rules publish
hed January 1, 20014 through Junne 30, 2014.

Indep
pendent regu
ulatory agenccies as a who
ole were muuch less likelly to publishh Unified
Agen
nda entries prrior to the pu
ublication off what appeaared to be thheir “significant”
propo
osed and finaal rules. On
nly seven (32
2%) of these agencies’ 22 significantt proposed
rules had a prior “proposed ru
ule stage” en
ntry in the U
Unified Agennda at least tw
wo months
prior to publicatio
on, and only
y six (30%) of
o their 20 siignificant finnal rules hadd such a prior
“final rule stage” entry. How
wever, the ind
dependent reegulatory aggencies differred
substtantially in th
his regard. The
T SEC possted agenda entries beforre publishing all five of
its prroposed and final rules. At
A the other extreme, thee FCC did nnot have prioor agenda
entriees before any
y of its 10 prroposed and final rules w
were publishhed.101 As nooted earlier inn
101

Beccause the FCC isssues so many prroposed and finaal rules (and accoounted for nearlyy a quarter of alll significant rulees
publish
hed by independent regulatory ag
gencies during th
his period), the aagency’s practicce of not using thhe agenda to
identify
fy upcoming prop
posed and final rules
r
affected thee results for the independent reggulatory agencies as a whole. Off
the 42 significant proposed and final ru
ules published by
y all independennt regulatory ageencies during thiis period, 13
nding agenda entrry in the previou
us edition of the agenda. After eexcluding the 100 FCC rules from
m
(31%) had a correspon
this anaalysis, the percentage of rules with
w a prior agend
da entry grows too 41% (13 of 322).

558

this report, the FCC does not use the Unified Agenda to alert the public to forthcoming
rules; it has published only two “proposed rule stage” entries in the Unified Agenda since
2006 (which an FCC senior employee described as a “mistake”), and has not published a
“final rule stage” entry since 1999.
When several agencies jointly issued proposed or final rules, the Unified Agenda was
often inconsistent. In some cases, one of the issuing agencies published entries in one or
more editions of the agenda, while the other issuing agencies published no such entries.
Even when the agencies jointly issuing a rule all had agenda entries about the rule, the
agencies frequently differed in their characterizations of the rule – even after the rule had
been issued. The agencies’ entries were sometimes in completely different sections of the
agenda (e.g., “proposed rule stage,” “final rule stage,” or “completed action”), and
differently characterized the rule in terms of priority (e.g., major versus non-major, or
“economically significant” versus “other significant”).

D.

Multiple Prior Entries as “False Positives”

Although publishing proposed and final rule stage entries in the Unified Agenda before
publishing proposed and final rules is generally a good thing, having too many of those
entries about a particular rule over a long period of time can be misleading. Eighteen of
the 88 significant proposed rules published by Cabinet departments and independent
agencies during the first half of 2014 were preceded by four or more “proposed rule
stage” agenda entries, and nine had five or more prior entries. Nine of the 55 significant
final rules published by those agencies during the first half of 2014 were preceded by
four or more “final rule stage” agenda entries, and seven were preceded by five or more
such entries. Therefore, the public was repeatedly told that a proposed or final rule would
be coming within the next 12 months, but those notifications were often incorrect – i.e.,
“false positives” of upcoming rulemaking activity. In these cases, as Sally Katzen
testified in October 2013, “information becomes misinformation,” and the Unified
Agenda becomes less accurate and may be perceived as less credible. The following
major section of this report (“Whether Proposed and Final Rule Agenda Entries Are
Followed by Rulemaking”) explores this issue in more depth.

E.
Why Significant Proposed and Final Rules Were Not
Predicted by the Unified Agenda
The senior agency employees interviewed for this report suggested a variety of reasons
why proposed and final rules are sometimes published without a prior “proposed rule
stage” or “final rule stage” entry in the Unified Agenda. Several of the employees said
rules are sometimes developed, reviewed, and published more quickly than expected, and
indicated that non-significant rules are even more likely to be developed and issued
quickly than significant rules. They also said that some new rules are required to be
59

published after one edition of the agenda has been issued, but before the next edition is
posted (e.g., in response to national emergencies like Hurricane Katrina, or because of
statutory deadlines, presidential actions, or court decisions).
One senior employee said that her agency put one agenda entry in the “long-term action”
section of the agenda when it first started to develop a rule because it wanted to make
sure the public was aware that a rule was coming, even though it was not clear when the
rule would actually be published. However, a natural disaster and other events
accelerated the rule development process, particularly after prompting from the agency’s
political leadership. She said by the time it was clear that the proposed rule was ready to
be published, it was too late for the agency to put a “proposed rule stage” entry in the Fall
2013 agenda, and the agency issued the proposed rule before the Spring 2014 agenda was
published.
In another rule issued by the same agency, the data needed for the proposed rule was not
available until late in the rulemaking process. By the time the data were available, the
agency had to publish the rule quickly in order to meet statutory requirements for when
the final rule had to be issued. Although they agreed that they could have put a generic
“proposed rule stage” entry in the Fall 2013 agenda, they said the entry would not have
had the level of detail needed for the public to understand the substance of the rule.
Some of the senior agency staff said that even when there is no prior agenda entry,
regulated entities and other interested parties often know that a proposed or final rule is
about to be issued. They also pointed out that these parties can see that a rule is about to
be issued by monitoring the OIRA review process on Reginfo.gov, and seeing that OIRA
has begun or concluded review of rule (because the “Regulatory Review” database is
updated daily).

1.

Reasons from Rulemaking Record

Examination of the rulemaking record sometimes revealed why certain proposed and
final rules were not preceded by associated Unified Agenda entries. The reasons included
the following:


Executive orders that required agencies to issue implementing regulations within
a matter of months.102

102

For example, DOL’s Wage and Hour Division published a proposed rule in June 2014, but did not post any entries
in the Unified Agenda until the Spring 2014 edition, which was issued only a few weeks before the proposed rule was
published. (See U.S. Department of Labor, Wage and Hour Division, “Establishing a Minimum Wage for
Contractors,” 79 FR 34568, June 17, 2014.) The proposed rule implemented Executive Order 13658, which was issued
February 12, 2014, and which raised the hourly minimum wage paid by federal contractors to workers performing on
covered federal contracts to: $10.10 per hour, beginning January 1, 2015; and beginning January 1, 2016, and annually
thereafter, an amount determined by the Secretary of Labor. The executive order directed the Secretary of Labor to
issue regulations implementing the order by October 1, 2014. Because the executive order was issued more than two
months after the Fall 2013 agenda, and less than four months before the Spring 2014 agenda, it was impossible for the
agency to publish an agenda entry more than a few weeks before the proposed rule was published.

60



Statutes with short regulatory deadlines.103



Decisions late in the rulemaking process to divide a single rule into two or more
rules.104



Petitions for rulemaking and agency responses occurring between agenda
cycles.105

Also, CMS published a series of economically significant final rules without any prior
“final rule stage” entries in the agenda because the rules progressed through the
rulemaking process quickly, and there was no time for a final rule stage agenda entry.
For example:


CMS published one proposed rule under the Affordable Care Act (ACA) on
March 21, 2014, and then issued the final rule on May 27, 2014. Therefore, the
final rule was published too late for a prior notice in the Fall 2013 agenda, and too
soon for effective notice in the Spring 2014 agenda.106



CMS had a statutory deadline to issue another ACA rule by March 31, 2014. The
NPRM was issued on December 2, 2013, and the final rule was published on
March 11, 2014. Therefore the final rule was too late for inclusion in the Fall
2013 agenda, and too early for the Spring 2014 edition (which was not posted
until more than two months after the final rule was issued.107



In another rule, the NPRM was published on January 10, 2014, and the final rule
was published on the date the Spring 2014 edition of the agenda was published

103

For example, USDA’s April 2014 final rule on supplemental agricultural disaster assistance programs implemented
specific requirements in Section 1501 of the Agricultural Act of 2014 (Public Law 113-79), which was enacted into law
on February 7, 2014 – more than two months after the Fall 2013 edition of the agenda was published. For losses in
program years 2012 and 2013, producers were required to file a notice of loss for each program year no later than
August 1, 2014. In order to get the program in place, the statute required that the final rule be issued (without notice
and comment) within 90 days – i.e., before the Spring 2014 edition of the agenda was published in late May 2014.
104
For example, a CMS proposed rule that was published on May 23, 2014 (the same day that the Spring 2014 agenda
was posted) was initially part of another, larger rule, but the agency decided late in the rulemaking process to publish
the rule separately from the other rule (and under a different RIN). As a result, there was no prior agenda entry for the
newly developed rule. (See U.S. Department of Health and Human Services, Centers for Medicare and Medicaid
Services, “Medicare and Medicaid Programs; Modifications to the Medicare and Medicaid Electronic Health Record
Incentive Programs for 2014; and Health Information Technology: Revisions to the Certified EHR Technology
Definition,” 79 FR 29732, May 23, 2014.)
105
For example, CFTC’s June 2014 proposed rule on exclusion of utility operations-related swaps came about in
response to petitions from regulated entities, and was immediately preceded by a March 14, 2014, staff letter
recommending a change in the agency’s enforcement of the issue. (This letter can be accessed at
http://www.cftc.gov/ucm/groups/public/@lrlettergeneral/documents/letter/14-34.pdf.) Because this staff letter was
issued more than three months after the Fall 2013 agenda, and more than two months before the Spring 2014 agenda,
the agency could not publish a “proposed rule stage” agenda entry before publishing the proposed rule itself.
106
CMS rule on “Patient Protection and Affordable Care Act; Exchange and Insurance Market Standards for 2015 and
Beyond,” RIN 0938-AS02. The agency had a “proposed rule stage” entry in the Fall 2013 agenda, and a “completed
action” entry in the Spring 2014 agenda.
107
CMS rule on “Patient Protection and Affordable Care Act; HHS Notice of Benefit and Payment Parameters for
2015,” RIN 0938-AR89. The agency had a “proposed rule stage” entry in the Fall 2013 agenda, and a “completed
action” entry in the Spring 2014 agenda.

61

(May 23, 2014). The final rule was reportedly published so quickly because the
agency wanted policies to be in place for a contracting cycle.108

2.

Lengthy OIRA Review

The four economically significant DOE/EE final rules that were published without a prior
“final rule stage” agenda entry were delayed at OIRA at the proposed rule stage (three of
them for more than a year).109 On August 9, 2013, DOE agreed to a timetable to publish
the four standards, preventing threatened legal action by the State of New York, nine
other states, and the City of New York.110 (All four rules had statutory deadlines for their
issuance, and those deadlines had all passed.) Shortly after DOE agreed to this
publication timetable, OIRA completed its review of three of the four draft proposed
rules, and the proposed (and later the final) rules were published.
As Table 16 below indicates, by the deadline for submission of data for the Fall 2013
agenda (August 29, 2013), three of the four proposed rules had not been published, and
the fourth (Metal Halide Lamp Fixtures) had been published less than 10 days earlier
(and was still open for comment). Because all four were still in the “proposed rule
stage,” DOE could not have published a “final rule stage” entry in the Fall 2013 agenda
for any of the four rules. By the deadline for submission of data for the Spring 2014
agenda (February 28, 2014), it was clear that all four final rules would soon be published.
108

CMS rule on “Medicare Program; Contract Year 2015 Policy and Technical Changes to the Medicare Advantage
and the Medicare Prescription Drug Benefit Programs,” RIN 0938-AR37.
109
(1) The “Energy Conservation Program: Energy Conservation Standards for Walk-In Coolers and Freezers” final
rule was statutorily required to be published by January 1, 2012. The draft proposed rule was submitted to OIRA on
September 23, 2011. OIRA reviewed the draft rule until August 29, 2013 – a total of 706 days. The proposed rule was
published on September 11, 2013 (78 FR 55781), with comments permitted until November 9, 2013. The draft final
rule was submitted to OIRA on February 20, 2014, and OIRA concluded its review of the draft final rule on May 8,
2014. The final rule was published on June 3, 2014 (79 FR 32050). (2) The “Energy Conservation Program: Energy
Conservation Standards for Metal Halide Lamp Fixtures” final rule was statutorily required to be published by January
1, 2012. The agency submitted the draft proposed rule to OIRA on February 17, 2012 (six weeks after the deadline for
the final rule), and OIRA reviewed the draft proposed rule until August 12, 2013 – a total of 543 days. The agency
published the proposed rule on August 20, 2013 (78 FR 51464), with comments permitted until October 21, 2013. It
then submitted the draft final rule to OIRA on December 31, 2013, and OIRA completed its review of the draft final
rule on January 24, 2014. The final rule was published on February 10, 2014 (79 FR 7746). (3) The “Energy
Conservation Program: Energy Conservation Standards for Commercial Refrigeration Equipment” final rule was
statutorily required to be published by January 1, 2013. The agency submitted the draft proposed rule to OIRA on
February 17, 2012, and OIRA reviewed the draft proposed rule until August 29, 2013 – a total of 559 days. The agency
published the proposed rule on September 11, 2013 (78 FR 55889), with comments permitted until November 12,
2013. It then submitted the draft final rule to OIRA on January 22, 2014, and OIRA completed its review of the draft
final rule on February 27, 2014. The final rule was published on March 28, 2014 (79 FR 17726). (4) The “Energy
Conservation Program: Energy Conservation Standards for Commercial and Industrial Electric Motors” final rule was
statutorily required to be published by December 19, 2012. The agency submitted the draft proposed rule to OIRA on
July 17, 2013, and OIRA reviewed the draft proposed rule until November 22, 2013 – a total of 128 days. The agency
published the proposed rule on December 6, 2013 (78 FR 73589), with comments permitted until February 4, 2014. It
then submitted the draft final rule to OIRA on March 4, 2014, and OIRA completed its review of the draft final rule on
May 8, 2014. The final rule was published on May 29, 2014 (79 FR 30934).
110
See http://www.ag.ny.gov/press-release/leading-multi-state-coalition-ag-schneiderman-obtains-commitmentfederal-government

62

However, two of the four final rules were published months before the Spring 2014
agenda was published, one rule was published the day after the agenda was issued, and
the fourth rule was published less than a week later. Therefore, by the time the Spring
2014 agenda was published, a “final rule stage” entry in the agenda would have been
erroneous or essentially useless as an advance notice of the rule.
Table 16: Timetable for OIRA Review and DOE Publication of Four Energy
Efficiency Rules
Walk-In Coolers
and Freezers
(1904-AB86)

Metal Halide
Lamp Fixtures
(1904-AC00)

Commercial
Refrigeration
Equipment (1904AC19)

Commercial and
Industrial Electric
Motors (1904AC28)

Statutory Deadline
for Final Rule

01/01/ 2012

01/01/2012

01/01/2013

12/19/2012

Draft NPRM to
OIRA

09/23/2011

02/17/2012

02/17/2012

07/17/2013

OIRA Concludes
Review of Draft
NPRM

08/29/2013

08/12/2013

08/29/2013

11/22/2013

Deadline for
Submission of
Data for Fall 2013
Agenda

08/29/2013

NPRM Published

09/11/2013

08/20/2013

09/11/2013

12/06/2013

Fall 2013 Agenda
Published

11/26/2013

Draft Final Rule to
OIRA

02/20/2014

12/31/2013

01/22/2014

03/04/2014

Deadline for
Submission of
Data for Spring
2014 Agenda

02/28/2014

OIRA Concludes
Review of Draft Final
Rule

05/08/2014

01/24/2014

02/27/2014

05/08/2014

Spring 2014 Agenda
Published

05/28/2014

Final Rule Published

06/03/2014

02/10/2014

03/28/2014

05/29/2014

Agenda Entries

“Proposed” entries
in 2011, 2012, and
2013; “Completed”
entry in Spring 2014

“Proposed” entry in
2011; “Long-Term”
entry in 2012;
“Proposed” entries
in 2013;
“Completed” entry
in Spring 2014

“Proposed” entries
in 2012, and 2013;
“Completed” entry
in Spring 2014

“Proposed” entries
in 2011, 2012, and
2013; “Completed”
entry in Spring 2014

Source: Reginfo.gov.

63

3.

No Clear Reason

In other cases, it was not clear from the rulemaking record why no prior entry in the
Unified Agenda was published. For example:


As noted previously, DOJ/ATF published a proposed rule related to gun control
on January 7, 2014, that was not preceded by a “proposed rule stage” agenda
entry. On the same day, HHS also published a proposed rule related to gun
control that had been preceded by two “proposed rule stage” entries (in the Spring
and Fall 2013 editions of the agenda).111 A statement issued by the White House
linked the two rules, characterizing them as “two new executive actions that will
help strengthen the federal background check system and keep guns out of the
wrong hands.”112 If HHS could publish Unified Agenda entries for its proposed
rule, it is not clear why DOJ/ATF was unable to do so for its rule issued on the
same day.



OPM and GSA each published proposed rules in late June 2014 that had the same
point of origination.113 GSA said that its proposed rule was being issued because
the Supreme Court held in a June 2013 opinion that Section 3 of the Defense of
Marriage Act was unconstitutional. (United States v. Windsor, 570 U.S. 12
(2013)). As a result of this decision, GSA said that it that it “is now able to extend
travel and relocation entitlements to Federal employees who are legally married to
spouses of the same sex.” OPM also referenced the June 2013 Supreme Court
decision, noting it “will permit Federal employees who are in legal marriages with
same-sex spouses to use their leave entitlement under the [Family and Medical
Leave Act] in the same manner as Federal employees who are in legal marriages
with opposite-sex spouses.” OPM had a “proposed rule stage” entry in the Fall
2013 edition of the agenda, but GSA did not. GSA published a proposed rule
stage entry for its rule in the Spring 2014 edition of the agenda (its only agenda
entry for the rule) only about a month before the proposed rule was published. If
OPM could give the public more than six months notice of its upcoming proposed
rule, it is not clear why GSA was unable to do so (since each was precipitated by
the same Supreme Court decision).



Almost exactly one year before DOL/EBSA published a May 2014 proposed rule
on health care continuation coverage without a prior agenda entry,114 the
Department issued a technical release and an updated model election notice with
additional information regarding health coverage options that would be available

111

U.S. Department of Health and Human Services, Office of the Secretary, “Health Insurance Portability and
Accountability Act (HIPAA) Privacy Rule and the National Instant Criminal Background Check System (NICS),” 79
FR 784, January 7, 2014 (RIN 0945-AA05).
112
See http://www.whitehouse.gov/the-press-office/2014/01/03/fact-sheet-strengthening-federal-background-checksystem-keep-guns-out-p.
113
Office of Personnel Management, “Family and Medical Leave Act; Definition of Spouse,” 79 FR 35497, June 23,
2014; and General Services Administration, “Federal Travel Regulation (FTR); Terms and Definitions for ‘Marriage,’
‘Spouse,’ and ‘Domestic Partnership’,” 79 FR 36279, June 26, 2014.
114
U.S. Department of Labor, Employee Benefits Security Administration, “Health Care Continuation Coverage,” 79
FR 26192, May 7, 2014.

64

beginning January 1, 2014 under the Affordable Care Act.115 Therefore, it is
unclear why there was no “proposed rule stage” entry for this rule in at least the
Fall 2013 agenda.


The May 2014 HHS/CMS rule on modifications to the Medicare and Medicaid
electronic health record was authorized by the American Recovery and
Reinvestment Act of 2009 (ARRA, Public Law 111-5). The agency published a
related final rule in September 2012 (77 FR 53968), and the agency indicated that
it was revising those requirements in response to comments subsequently received
in public forums and listening sessions, but did not indicate when those comments
were received. Given this history, it is not clear why there was no prior Unified
Agenda entry for this rule.



CFPB’s May 2014 proposed rule amending the annual privacy notice requirement
began with the Bureau’s December 2011 Request for Information seeking
suggestions from the public for streamlining regulations. In November 2013,
CFPB published a study that included information on these privacy notices. The
agency published “prerule stage” entries in the Spring and Fall 2013 editions of
the agenda, but did not publish a “proposed rule stage” entry until nearly two
weeks after the rule was published (in the Spring 2014 agenda). Unless CFPB did
not decide to issue the proposed rule until after the November 2013 study was
published, it is not clear why a “proposed rule stage” agenda entry could not have
been published in the Fall 2013 agenda.



The Department of Commerce’s March 2014 final rule “Implementation of the
Understandings Reached at the June 2013 Australia Group (AG) Plenary Meeting
and the December 2012 AG Intersessional Decisions” (79 FR 16664)
implemented understandings reached in international meetings held more than
nine months earlier. It is not clear why some type of advance notice regarding
this rule could not have been published in the Fall 2013 agenda.116

VI. Whether Proposed and Final Rule Stage Agenda
Entries Are Followed by Rulemaking
As noted in the previous section of this report, about half of the significant proposed and
final rules published during the first half of 2014 were preceded by one or more Unified
Agenda entries that falsely predicted the issuance of those in the succeeding 12 months.
This section of the report explores this phenomenon in greater depth, focusing on the
“proposed rule stage” and “final rule stage” entries in the Spring 2013 edition of the
agenda (issued on July 1, 2013) that were considered “economically significant” or
115

See Technical Release 2013-02 available at http://www.dol.gov/ebsa/newsroom/tr13-02.html.
According to employees at the Department of Commerce, the Department had not received a reporting cable from
the State Department and had not begun to draft the rule when information for the Fall 2013 agenda was being
developed. By the time the Spring 2014 agenda was published, the final rule had already been issued.
116

65

“major.” Each of these entries was tracked during the succeeding 16 months (i.e., as of
November 2014) to see if the predicted rules had been published. The research also
examines how long each of those entries had been at that stage of the rulemaking process,
and why the predicted rules were not published.

A.

Economically Significant or Major Proposed Rules

The Spring 2013 Unified Agenda contained 68 “proposed rule stage” entries that were in
coded “economically significant” regulatory actions, and another 12 such entries that
were coded “major” (but not economically significant) actions. However, for eight of
these 80 entries, the agencies were simply reflecting open comment periods, and did not
indicate that a proposed rule would be issued within the next 12 months. For example:


HHS/FDA had two entries (RINs 0910-AG35 and 0910-AG36) that reflected
open comment periods for NPRMs that were published in January 2013.



HHS/CMS had three entries (RINs 0938-AR31, 0938-AR65, and 0938-AR66)
that reflected open comment periods for previously published proposed rules.

Of the remaining 72 entries, three entries were later withdrawn by the agency, and listed
in the “completed action” category of the agenda.117 Therefore, a total of 69 agenda
entries indicated that economically significant proposed rules would be published within
the following 12 months (i.e., by May 2014), and those entries were not later withdrawn.
Searches of the Federal Register by RIN in November 2014 (16 months after the Spring
2013 agenda was published) indicated that 28 of the 69 entries (41%) had not been
published as notices of proposed rulemaking.
Some of the entries without a subsequent proposed rule had been in the “proposed rule
stage” for a number of years before the Spring 2013 edition of the agenda. For example:


One USDA/FSIS entry (“Egg Products Inspection Regulations,” 0583-AC58) had
been in the proposed rule stage since the Fall 1999 edition of the agenda (26
editions in a row, as of the Spring 2013 edition), when the NPRM was scheduled
for June 2000. The Spring 2013 edition indicated that the NPRM was scheduled
for June 2014, but the entry has not appeared in any subsequent agenda.
Therefore, it is not clear whether this rulemaking action has been dropped, or
whether it was moved into the “pending” category.



One DOT/FMSCA entry (“Carrier Safety Fitness Determination,” RIN 2126AB11) has been at the proposed rule stage continuously (14 editions in a row)
since the Fall 2007 edition of the agenda (when the agency projected the

117

The three withdrawn actions were (1) two VA entries on “Post-9/11 Improvements, Fry Scholarship, and WorkStudy” (RIN 2900-AO07) and “Disabled Veterans Experiencing Difficulties Using Prosthetic Devices, Veterans
Needing a Higher Level of Aid and Attendance for Traumatic Brain Injury, and Definition of Catastrophic Disability”
(RIN 2900-AO16); both had been in the “proposed rule section” since the Fall 2011 agenda, and were withdrawn in
February 2014; and (2) a HUD entry (“Home Investment Partnerships Program: Updating Energy Efficiency Standards
(FR- 5678),” RIN 2501-AD58), which had been in the proposed rule section since 2012, and was withdrawn in March
2014.

66

proposed rule would be issued in May 2008). As of the Fall 2014 agenda, the
projected issue date was April 2015.


One DHS/TSA entry (“Standardized Vetting, Adjudication, and Redress
Services,” RIN 1652-AA61) has been at the proposed rule stage since the Fall
2007 edition of the agenda (13 editions, excluding one “long term action” entry in
the Spring 2008), when the agency projected that the proposed rule would be
issued in January 2008. As of the Fall 2014 agenda, the projected issue date was
August 2015.



Another DHS/TSA entry (“Security Training for Surface Mode Employees,” RIN
1652-AA55) has been in the proposed rule stage since the Spring 2009 agenda
(when the proposed rule was scheduled for January 2010) – 11 editions in a row.
As of the Fall 2014 agenda, the projected issue date was October 2015.



One DHS/Coast Guard entry (“Updates to Maritime Security,” RIN 1625-AB38)
has been in the proposed rule stage since the Fall 2009 agenda (when the
proposed rule was expected by March 2010) – 10 editions in a row. As of the Fall
2014 agenda, the projected issue date was January 2015.

FDA had a total of six “economically significant” entries in the “proposed rule stage”
section of the Spring 2013 agenda for which no proposed rule had been published (as of
November 2014). These included:


One entry (“Over-the-Counter (OTC) Drug Review--Pediatric Dosing for
Cough/Cold Products,” RIN 0910-AG12) that had been at the proposed rule stage
continuously since the Fall 2008 edition (12 editions in a row).



One entry (“Electronic Distribution of Prescribing Information for Human
Prescription Drugs Including Biological Products,” RIN 0910-AG18) had been at
that stage since the Spring 2009 edition (11 editions in a row).



One entry since the Spring 2010 edition (“Over-the-Counter (OTC) Drug
Review--Internal Analgesic Products,” RIN 0910-AF36).



Two entries since the Spring 2011 edition (“Requirements for the Testing and
Reporting of Tobacco Product Constituents, Ingredients, and Additives,” RIN
0910-AG59, and “Amendments to the Current Good Manufacturing Practice
Regulations for Finished Pharmaceuticals—Components,” RIN 0910-AG70).

1.

Supplemental Notices

Some of the agenda entries indicated that an NPRM had already been published, but the
rulemaking action was still in the proposed rule stage because some type of additional
action related to the proposed rule was forthcoming. For example:


One DHS/TSA entry (“General Aviation Security and Other Aircraft Operator
Security,” 1652-AA53) indicated that a proposed rule had been published in
October 2008, and that a supplemental NPRM (SNPRM) was to be issued. The
67

action has been in the “proposed rule stage” continuously since the Fall 2009
edition of the agenda (with the supplemental proposed rule then scheduled for
October 2010) – 10 agenda editions in a row. As of the Fall 2014 edition of the
agenda, the date for the SNPRM was “to be determined.”118


One HHS/FDA entry (“Over-the-Counter (OTC) Drug Review--Internal
Analgesic Products,” RIN 0910-AF36) indicated that an NPRM was published in
2006, but that amendments to the proposed rule were anticipated (e.g., for
acetaminophen and pediatric uses). This entry has been at the “proposed rule
stage” continuously since the Spring 2010 edition (when the acetaminophen
amendment was expected to be issued by March 2011). As of the Fall 2014
edition, the amendment was scheduled for December 2015.



One DOL/EBSA entry (“Conflict of Interest Rule-Investment Advice,” RIN 1210AB32) indicated that an NPRM had been published in October 2010, and that a
second NPRM was yet to be published. The action has been in the “proposed rule
stage” for this second NPRM since the Fall 2011 edition of the agenda (which
indicated that the second NPRM would be published in May 2012). The Fall
2014 agenda estimated that this second NPRM would be published in January
2015.

Several of the Spring 2013 “proposed rule stage” entries that did not result in proposed
rules within the following 16 months may no longer be active (or may be in the
“pending” category):

B.



One entry from HHS/FDA that had been in the “proposed rule stage” since the
Spring 2011 agenda (“Amendments to the Current Good Manufacturing Practice
Regulations for Finished Pharmaceuticals—Components,” RIN 0910-AG70) was
moved to the “long term action” stage in the Fall 2013 agenda, and then was not
in the Spring or Fall 2014 editions at all.



As noted previously in this report, one USDA/FSIS entry (“Egg Products
Inspection Regulations,” 0583-AC58) that had been in the proposed rule stage
since the Fall 1999 edition of the agenda did not appear in the Fall 2013 or either
of the 2014 editions of the agenda.

Final Rules

The Spring 2013 Unified Agenda contained 61 “final rule stage” entries that were in
coded “economically significant” regulatory actions, and another six such entries that
118

TSA said it is considering the following proposed provisions in the SNPRM: (1) security measures for foreign
aircraft operators commensurate with measures for U.S. operators, (2) the type of aircraft subject to TSA regulation, (3)
compliance oversight, (4) watch list matching of passengers, (5) prohibited items, (6) scope of the background check
requirements and the procedures used to implement the requirement, and (7) other issues. In the Fall 2014 agenda,
TSA moved this entry into the “long-term action” category.

68

were coded “major” (but not economically significant) actions. However, for two of
these 67 entries, the agencies indicated that no final rule would be issued in the next 12
months.


One of the entries (0584-AE09) from USDA/FNS simply reflected the upcoming
effective date of a published interim final rule (and therefore perhaps should have
been in the “completed action” section). The agency did not indicate that another
final rule was forthcoming.



Another such entry (2120-AJ58) simply announced the correction of an error in
the final regulatory evaluation used to support a January 2012 rule. It too does
not appear to meet the criteria established for a “final rule stage” entry (i.e.,
“actions for which agencies plan to publish a final rule or an interim final rule or
to take other final action as the next step”).

Of the remaining 65 entries, searches of the Federal Register by RIN in November 2014
indicated that 37 of them (57%) had not been published as final rules. However, further
investigation revealed that some of these apparently unpublished actions were, in fact,
completed in some way.


HHS/CMS finalized one of their regulatory actions in October 2013 with a
“notice” and not a final rule.119



Another CMS action (RIN 0938-AR80) was withdrawn in April 2014.120



Another CMS action was finalized in November 2013 (with two other agencies)
under a different CMS RIN.121



A VA action (RIN 2900-AO40) was withdrawn in February 2014.122



FDIC merged two of its actions into a third action under a different RIN, and
published the interim final rule in October 2013.123



The Postal Rate Commission published one of its actions as a final rule in August
2013, but did not use the RIN used in the Unified Agenda in the rule.124 (As a
result, searches of the Federal Register by RIN did not reveal the final rule.)

119

U.S. Department of Health and Human Services, Centers for Medicare and Medicaid Services, “Medicare Program;
Inpatient Hospital Deductible and Hospital and Extended Care Services Coinsurance Amounts for CY 2014,” 78 FR
64953, October 30, 2013. This action resulted in an $870 million increase in Medicare payments.
120
The action would have generally required certain Medicare and Medicaid providers and suppliers to offer all
patients an annual influenza vaccination, unless medically contraindicated, or unless the patient or patient's
representative or surrogate declined vaccination.
121
U.S. Department of Health and Human Services, Centers for Medicare and Medicaid Services, Internal Revenue
Service, and U.S. Department of Labor, Employee Benefits Security Administration, “Final Rules Under the Paul
Wellstone and Pete Domenici Mental Health Parity and Addiction Equity Act of 2008; Technical Amendment to
External Review for Multi-State Plan Program,” 78 FR 68240, November 13, 2013.
122
VA indicated that it intended to issue an interim final rule to establish regulations regarding a new program to
retrain unemployed veterans. The new program, known as the Veterans Retraining Assistance Program (VRAP), was
authorized by section 211 of the VOW to Hire Heroes Act of 2011 (P.L. 112-56).
123
Federal Deposit Insurance Corporation, “Regulatory Capital Rules: Regulatory Capital, Implementation of Basel III,
Capital Adequacy, Transition Provisions, Prompt Corrective Action, Standardized Approach for Risk-weighted Assets,
Market Discipline and Disclosure Requirements, Advanced Approaches Risk-Based Capital Rule, and Market Risk
Capital Rule,” 78 FR 55339, September 10, 2013. FDIC issued the final rule in April 2014.

69

Therefore, taking these seven entries away from the previous group of 37, it appears that
30 (46%) of the 65 economically significant “final rule stage” entries in the Spring 2013
agenda in which final action was expected within a year were not finalized in some way
by November 2014.
1.

Finalization of Interim Final Rules

At least 12 of these 30 entries appeared to be in the “final rule stage” section of the
agenda because the agency indicated that it intended to finalize previously published
interim final rules. These interim final rules were already in effect, but the agency
indicated that it intended to issue final rules responding to public comments on the
interim final rule and to otherwise complete the rulemaking. Some of these entries have
been in the final rulemaking stage for years. For example:


One DOJ/Drug Enforcement Administration (DEA) entry (“Retail Sales of
Scheduled Listed Chemical Products; Chemical; Self-Certification of Regulated
Sellers of Scheduled Listed Chemical Products,” RIN 1117-AB05) was first
published in the final rule stage in the Fall 2006 edition of the agenda, and has
been in the final rule stage ever since – 16 editions of the agenda in a row as of
the Fall 2014 edition). DEA published an interim final rule in September 2006,
closed the comment period in November 2006. The agency indicated in the Fall
2014 agenda that “final action” was expected in March 2015.



U.S. Customs and Border Protection (CBP) within DHS published two interim
final rules in 2008, and published “final rule stage” entries through the Spring
2014 edition (under RINs 1651-AA70, “Importer Security Filing and Additional
Carrier Requirements,” and 1651-AA72, “Changes to the Visa Waiver Program
To Implement the Electronic System for Travel Authorization (ESTA) Program”).
CBP moved the first of these RINs into the “long-term action” category in the Fall
2014 agenda, and indicated that final action was not expected until February
2016. The second RIN was still in the final rule stage (12 editions of the agenda
in a row since the interim final rule was published), with final action expected in
March 2015.



DHS/CBP published another interim final rule in January 2009, and has been
indicating since the Spring 2009 agenda (RIN 1651-AA77, “Implementation of
the Guam-CNMI Visa Waiver Program”) that it intends to take “final action” on
the rule – 11 editions of the agenda in a row. The Fall 2014 revised the date to
August 2015.



DHS/CBP published another interim final rule in August 2010, and has been
indicating ever since (RIN 1651-AA83, “Electronic System for Travel
Authorization (ESTA): Fee for Use of the System”) that it intends to issue a final
rule – nine agenda editions in a row. The Fall 2014 agenda indicated that the rule
would be issued in August 2015.

124
Postal Rate Commission, “Price Cap Rules for Certain Postal Rate Adjustments,” 78 FR 52694, August 26, 2013.
The RIN for this rule was 3211-AA08.

70



VA published an interim final rule in May 2011, and has been publishing “final
rule stage” entries (RIN 2900-AN94, “Caregivers Program”) in all six editions of
the agenda since then indicating that it planned to take “final action” in the future.
The Fall 2014 edition of the agenda showed final action was expected in
November 2014.



USDA’s Rural Business-Cooperative Service (RBS) published two interim final
rules in February 2011, and then published “final rule stage” entries in all
subsequent editions of the agenda (under RINs 0570-AA73, “Biorefinery
Assistance Program,” and 0570-AA75, “Bioenergy Program for Advanced
Biofuels”) through the Spring 2013 edition. In the Spring 2013 edition, RBS
indicated that the agency expected “final action” on these rules by December
2013. Since then, however, there have been no agenda entries for these actions.
(It is not clear from the agenda whether these two planned regulatory actions have
been discontinued by the agency, or whether the entries have just been moved to
“pending.”)

2.

Other Entries That Have Been in the Final Rule Stage for Years

The remaining 18 “final rule stage” entries are those that appeared in the Spring 2013
agenda, did not concern previously published interim final rules, and that as of November
2014 had not been published as final rules or otherwise completed. Some of these agenda
entries were in the “final rule stage” much earlier than the Spring 2013 agenda. For
example:


HUD’s Office of Community Planning and Development has published “final rule
stage” entries in the agenda for one of its actions (“Housing Trust Fund (FR5405),” RIN 2506-AC30) since the Spring 2011 edition (seven agenda editions in
a row). The agency published a notice of proposed rulemaking in October 2010,
but there has been no rulemaking action since then. In the Fall 2014 edition, the
agency said it expected the final rule to be published in December 2014.

Five of the 18 entries were first in the “final rule stage” as part of the Fall 2011 edition of
the agenda (six agenda editions in a row):

125



DOL/OSHA, “Walking Working Surfaces and Personal Fall Protection Systems
(Slips, Trips, and Fall Prevention,” RIN 1218-AB80).



USDA/FNS, “Eligibility, Certification, and Employment and Training Provisions
of the Food, Conservation, and Energy Act of 2008,” RIN 0584-AD87.



HHS/FDA, “Food Labeling: Nutrition Labeling for Food Sold in Vending
Machines,” 0910-AG56; and “Food Labeling: Nutrition Labeling of Standard
Menu Items in Restaurants and Similar Retail Food Establishments,” RIN 0910AG57).125

These rules were published in December 2014 (79 FR 71155 and 79 FR 71259.

71



NRC, “Domestic Licensing of Source Material-Amendments/Integrated Safety
Analysis [NRC-2009-0079],” but now called “Domestic Licensing of Source
Material--Amendments/Integrated Safety Analysis [NRC-2009-0079];” RIN
3150-AI50).126

Seven “final rule stage” entries in the Spring 2013 edition of the Unified Agenda actually
started in that stage as part of the 2012 edition of the agenda, and all were still “final rule
stage” entries as of the Fall 2014 edition.

C.



USDA/FNS, “Supplemental Nutrition Assistance Program: Farm Bill of 2008
Retailer Sanctions,” RIN 0584-AD88;



HHS/CMS, “Covered Outpatient Drugs (CMS-2345-F),” RIN 0938-AQ41;



DHS/Coast Guard, “Commercial Fishing Vessels--Implementation of 2010 and
2012 Legislation,” RIN 1625-AB85;



EPA/Solid Waste and Emergency Response, “Revising Underground Storage Tank
Regulations--Revisions to Existing Requirements and New Requirements for
Secondary Containment and Operator Training,” RIN 2050-AG46;



DOT/NHTSA, “Electronic Stability Control Systems for Heavy Vehicles (MAP21),” RIN 2127-AK97;



DOT/PHMSA, “Pipeline Safety: Enforcement of State Excavation Damage
Laws,” RIN 2137-AE43; and



CFTC, “Core Principle 9 for Designated Contract Markets,” RIN 3038-AD90.

Summary

According to the introduction to the Unified Agenda, “proposed rule stage” entries are
supposed to reflect “actions for which agencies plan to publish a Notice of Proposed
Rulemaking as the next step in their rulemaking process or for which the closing date of
the NPRM Comment Period is the next step.” “Final rule stage” entries are supposed to
reflect “actions for which agencies plan to publish a final rule or an interim final rule or
to take other final action as the next step.” In general, the activities included in these
parts of the agenda are those that are expected to have a regulatory action within the next
12 months. Items under development but that are not expected within the next 12 months
are supposed to be in the “long-term action” section of the agenda. Because the Spring
2013 agenda was issued on July 1, 2013, the proposed and final rule stage agenda entries
suggested that proposed and final rules could be expected by July 1, 2014.

126

The agency published an NPRM in May 2011. In the Fall 2011 edition, NRC estimated that the final rule would be
issued in September 2012. In the Spring 2013 edition, NRC said the final rule should be issued by October 2013.
However, by the Fall 2013 edition, NRC listed it as a “long-term action,” and said the issuance was “to be determined.”
In the Spring 2014 edition, NRC still had it in “long term actions,” but estimated the issuance of the final rule in
September 2015. The entry did not appear in the Fall 2014 edition of the agenda.

72

However, as of November 2014 (16 months after the Spring 2013 agenda was issued),
about 41% of the predicted proposed rules had not been published, and 46% of the
predicted final rules had not been issued. A number of the entries for which proposed and
final rules were not published had been in the “proposed rule stage” or the “final rule
stage” for years before the Spring 2013 edition of the agenda, and some remain in that
stage. When rules appear in the same stage of the Unified Agenda year after year with no
action, and the agencies just simply change the estimated date of publication by another
six months or a year, users of the agenda would understandably begin to question
whether any new date is any more believable than the earlier ones. Over time, the
information on expected publication dates becomes misinformation, and the credibility of
the Unified Agenda suffers when the predicted rules are repeatedly not issued.

D.

Comparison to Prior Period

To determine whether these results were unique, the author also examined all
“economically significant” and/or “major” proposed and final rule stage entries in the
Spring 2010 agenda (which was issued on April 7, 2010), and tracked those entries by
RIN to determine if the projected proposed and final rules were published within the
following 16 months (i.e., by August 7, 2011). For the 60 economically significant
and/or major proposed rule stage entries in the Spring 2010 agenda,127 30 entries (50%)
were published in the following 16 months, and 30 entries (50%) were not. For the 65
final rule stage entries in the Spring 2010 agenda, 37 entries (57%) were published during
the following 16 months and 28 entries (43%) were not published.
Therefore, the results were fairly consistent to the later period. The Spring 2013 agenda
did a somewhat better job of predicting the publication of proposed rules (41% of the
proposed rule stage entries in the Spring 2013 agenda were not published in the following
16 months, compared to 50% of the entries in the Spring 2010 agenda), but did a slightly
worse job of predicting the publication of final rules (46% of the final rule stage entries
were not published, compared to 43% of the entries in the Spring 2010 agenda).

E.

Why Predicted Proposed and Final Rules Were Not Issued

The senior agency employees interviewed for this report offered a variety of explanations
for why proposed and final rule stage entries stay in the Unified Agenda year after year
without any rules being issued.

127

Entries were excluded if the proposed rule had already been published and they were in the proposed rule stage of
the agenda only because of an open comment period.

73

1.

Human Nature

Several of the senior agency employees blamed various elements of human nature for the
delays. One said agency staff are “perpetually optimistic” about when rules are going to
be issued, and have good intentions about getting a particular rule finished, but
unanticipated events will sometimes make publication impossible. Another senior
employee said agencies often “bite off more than they can chew,” and put more in the
agenda than they can actually issue within the next 12 months (or even longer).
Another such employee cited a tendency of agency staff to change the dates only a small
amount when it is clear that a particular rule will not be issued for another year. He said
he tells the staff that if they know it will take another year to issue a rule, they should not
just change the date by a few months. If a rule is not going to be issued in the next 12
months but the agency is still actively considering it, then the rule should be moved to the
“long-term action” category. He said this type of incremental delay is most likely for
rules with no statutory or judicial deadlines, and no imminent health or safety issues.
One other senior employee said her agency tries to put regulatory actions in the agenda as
far in advance of rulemaking as possible. When something happens to delay a rule, she
said it is very hard to ask the staff to take things out of the agenda because, from their
perspective, either dropping it from the agenda entirely or putting it in “pending” “has the
wrong optics,” making it appear to anyone reading the agenda that the rule is never
coming back. Therefore, she said they just keep it in long-term action category or some
other agenda category. By having it visible in the agenda, even for long periods, she said
it tells the public “we are still working on it.”
2.

Shifting Priorities and Resources

Several of the senior agency employees mentioned shifting agency priorities for the rule
delays. When a rulemaking is begun, the agency may be headed in one direction, but
changes in political or agency leadership, resources, natural disasters, and other events
can cause those priorities to change. As a result, other rulemaking actions take
precedence, causing the rule to fall down the priority list. Employees at one agency said
that one rule had been at the same stage of the agenda for more than five years because of
such shifting priorities and changes in resource allocations.
One senior employee said delays of more than a year in the issuance of a rule are often
due to changes in agency priorities or political concerns, and lengthy rule delays can
create still other problems. For example, the employee said that one of his agency’s rules
that was in multiple editions before being published was delayed in part because it was
ultimately considered an “old rulemaking” in that no one believed was still current. Also,
there was not a particular sense of urgency behind finalizing the requirements, the agency
suffered from staff turnover, and the agency’s leadership decided that there were more
pressing rules that needed to be issued. All of these factors, he said, made it a
“management challenge” to issue the rule. An employee in another agency said one rule
74

languished because it had no deadline for issuance, and was not considered a priority
until a court-ordered deadline was established. Once the deadline was established, the
rule was issued within a few months.
Another senior employee indicated that estimated publication dates in the Unified
Agenda are sometimes missed because the agenda is only a “snapshot in time” of the
agency’s intentions. He said it is the agency’s intent to try and give the public the best
notice possible, but changes in rulemaking priority can occur between agenda cycles. He
characterized the semiannual structure of the agenda as “way outdated,” and said his
agency has the ability to give the public more timely information.
3.

Political Concerns

Several of the senior agency employees indicated that political pressure from interest
groups and others can cause agenda items to be continually listed in the proposed or final
rule stage of the agenda, even when the agency knows that the rule is unlikely to be
issued within the next 12 months. One of these employees said one of his agency’s
rulemaking actions has been stuck at the “proposed rule stage” in the agenda for more
than four years, and should have been moved to “long-term action” category but has not
because outside groups want the agency to continue to show the rule as under active
consideration. Several of the senior employees mentioned that different administrations
use the Unified Agenda in different ways, with some erring on the side of including
everything the agencies are considering, while in other administrations the goal is to only
include things that are priorities and expected to be released in the near future.
4.

Rulemaking Process

Some of the senior agency employees indicated that rules are sometimes delayed because
of unexpected problems that arise during the rulemaking process. For example, one of
these employees said that one of his agency’s rules was delayed when, during the
preparation of the required regulatory impact analysis, it became clear that the agency did
not have the data on regulatory benefits that were needed to offset what clearly would be
substantial regulatory costs. Another senior employee said economically significant or
major rules are “heavy lifts” from the start, and susceptible to delay. Similarly, an
employee in another agency said that complex rules that require a lot of analysis can be
delayed by lack of data or staff changes. Senior staff at another agency said several rules
had been in the “final rule” stage of the agenda for more two years or more because they
required extensive analysis and review, including consideration of numerous public
comments.
Other senior agency employees indicated that some rules have been stuck at the “final
rule stage” of the agenda because OIRA has not allowed the agency to submit the draft
final rules for review under EO 12866, or because once submitted, the reviews took much

75

longer than expected.128 (OIRA was not provided with the specifics of this concern, and
therefore did not have a specific response. However, they disagreed with this
characterization, which in their view misconstrues OIRA’s role in the regulatory process.)
5.

Nature of the Regulatory Action

Although not mentioned by the senior agency employees interviewed for this report,
some proposed rules that were predicted by the agenda may not have been issued because
they were just supplements to previous NPRMs. Similarly, some predicted final rules
may not have been published because they were just finalizations of previously published
interim final rules. Once an agency has published an interim final rule, the rule is
typically goes into effect either immediately or shortly thereafter. And while agencies
generally should publish “final-final” rules responding to any comments received on the
interim final rule,129 agencies may not do so for long periods of time because the rule is
already in effect and it is not a priority for the agency.

F.

Discontinued Rulemaking Actions

As noted earlier in this section of the report, some of the proposed and final rule stage
entries in the Spring 2013 edition of the agenda were later moved into the “completed
action” category, with the agency noting in the timetable section of the completed entry
that the action had been “withdrawn” as of a particular date. For example:


HHS/CMS had published final rule stage entries for its “Influenza Vaccination
Standard for Certain Participating Providers and Suppliers (CMS‐3213‐F)”
(RIN 0938‐AR80) in the Spring 2013 and the Fall 2013 editions of the
agenda. However, in the Spring 2014 edition, CMS listed the action as
“completed/withdrawn” on April 18, 2014.



VA had published proposed rule stage entries in four straight editions of the
agenda (Fall 2011 through Fall 2013) for its action entitled “Disabled
Veterans Experiencing Difficulties Using Prosthetic Devices, Veterans
Needing a Higher Level of Aid and Attendance for Traumatic Brain Injury,

128

For more on this issue, see Curtis W. Copeland, Length of Rule Reviews by the Office of Information and Regulatory
Affairs, December 2, 2013, pp. 38-40, available at
http://www.acus.gov/sites/default/files/documents/Revised%20OIRA%20Report%20Re-posted%202-21-14.pdf.
ACUS recommended that “Though OIRA has the final authority for determining which rules will be classified as
“significant,” the agency should decide the point at which it will submit a draft rule to OIRA for review under EO
12,866.” http://www.acus.gov/sites/default/files/documents/OIRA%20Statement%20FINAL%20POSTED%2012-913.pdf. During this review, the agency officials said that while some rules are still not allowed to be submitted, this is
less of a problem now than it was prior to the 2012 election.
129
Michael Asimow, “Interim-Final Rules: Making Haste Slowly,” Administrative Law Review, vol. 51 (1999), pp.
703-755. See also ACUS Recommendation 95-4, which (among other things) recommended that agencies “include a
statement in the Federal Register notice that, although the rule is final, the agency will, if it receives significant adverse
comments, consider those comments and publish a response along with necessary modifications to the rule, if any.”

76

and Definition of Catastrophic Disability” (RIN 2900‐AO16). However, in the
Spring 2014 edition of the agenda, the agency listed the action as
“completed/withdrawn” on February 11, 2014.
These “completed/withdrawn” entries allow the public to know when certain rulemaking
actions have been discontinued, but not all discontinued entries are completed in this
manner. Some rulemaking actions have been published in multiple editions of the
Unified Agenda, but then the next edition of the agenda contains no entry for the action at
all. When this occurs, it is not clear whether or not the agency still intends to publish a
proposed or final rule on the topic. For example:


A USDA/FSIS entry on “Egg Products Inspection Regulations” (RIN 0583‐
AC58) was listed in the agenda at the proposed rule stage from the Fall 1999
edition of the agenda until the Spring 2013 edition – 26 editions in a row.
However, this entry has not been listed in the agenda since the Spring 2013
edition.



An HHS/FDA entry on “Amendments to the Current Good Manufacturing
Practice Regulations for Finished Pharmaceuticals—Components” (RIN
0910‐AG70) was listed in the proposed rule stage section of the agenda from
the Spring 2011 edition through the Spring 2013 edition, and then was
moved to the long‐term action category in the Fall 2013 edition. However,
the Spring 2014 and Fall 2014 editions of the agenda contained no listing for
this rulemaking action.



A USDA/RBS entry on the “Biorefinery Assistance Program” (RIN 0570‐
AA73) was listed in the agenda at the final rule stage from the Fall 2010
edition through the Spring 2013 edition. The agency published an interim
final rule on this issue in February 2011 (76 FR 8403), but the agency
indicated in the Spring 2013 agenda that a final rule (finalizing the interim
final rule) was still to be issued. The agency has not published any agenda
entries for this rule since then.



Another USDA/RBS entry, this one on “Bioenergy Program for Advanced
Biofuels” (RIN 0570‐AA75), followed a similar path. It was listed in the final
rule stage from the Fall 2010 edition through the Spring 2013 edition. The
agency published an interim final rule in February 2011 (76 FR 7936), but
last indicated in the Spring 2013 edition that a final rule was still to be issued
in December 2013.

In some cases, agencies have listed rulemaking actions in the “completed/withdrawn”
category, but only after the action was absent from one or more editions of the agenda.
For example, an HHS/FDA entry on “General Hospital and Personal Use Devices:
Issuance of Draft Special Controls Guidance for Infusion Pumps” (RIN 0910-AG54) was
listed at the proposed rule stage in four straight editions of the agenda (from the Fall 2010
edition through the 2012 edition), but was not listed at all in the Spring or Fall 2013
77

editions. Therefore, users of the agenda had no idea what had happened to this
rulemaking action until the action was listed as completed/withdrawn action in the Spring
2014 edition.
1.

Reasons for Discontinuance Often Not Provided

Even when agencies publish “completed/withdrawn” entries, the public is generally not
told why the rulemaking action was discontinued. In fact, the abstract section of the
agenda is usually unchanged from previous entries, making it appear that the agency is
still planning to issue the rule. For example, in the 2012 and both 2013 editions of the
agenda, HUD indicated that it was planning to issue a proposed rule on the “Home
Investment Partnerships Program: Updating Energy Efficiency Standards” (RIN 2501AD58). In the Spring 2014 edition, HUD moved the entry to the “completed action”
category, and under the timetable said the rule had been withdrawn on March 7, 2014.
However, the wording of the abstract for the entry was unchanged from when it was in
the proposed rule stage of the agenda, and still suggested that a rule was needed:
HUD's HOME Investment Partnerships Program (HOME program or HOME) provides
formula grants to States and units of local Government to fund a wide range of activities
directed to producing or maintaining affordable housing, both homes and rental housing.
This rule proposes amendments to the HOME program regulations that would update
energy and water efficiency standards, applicable to housing assisted by HOME funds.
These standards also have not been substantively addressed since 1996, and changes to
energy and water efficiency products over the past 15 years have made significant strides
in being both less costly to make and yielding savings in energy costs.

In a few cases, though, the agency not only listed the rule in the agenda as having been
“completed/withdrawn” in the agenda, but also published a Federal Register notice
indicating why the rule had been withdrawn. For example, DOT/FMSCA published an
NPRM in December 2007 on “Minimum Training Requirements for Entry-Level
Commercial Motor Vehicle Operators” (72 FR 73226), and subsequently had final rule
stage entries in the agenda from the Fall 2008 edition through the Spring 2011 edition.
Then, from the Fall 2011 edition through the Fall 2013 edition, the entry was in the longterm action category. Finally, in the Spring 2014 edition, the agency identified it as
“completed/withdrawn,” and stated that the agency had published a notice of withdrawal
in the Federal Register. That notice (78 FR 57585) stated that the agency was
withdrawing the 2007 proposed rule because (among other things) comments regarding
the NPRM and participants in public listening sessions since then had “raised substantive
issues” regarding the rule. Therefore, the agency said it had decided that a completely
new rulemaking effort should be initiated “in lieu of completing the 2007 rulemaking.”
2.

Disclosing Completed Actions

The RISC Executive Director said that entries that have appeared in one edition of the
Unified Agenda are automatically carried over to the next edition of the agenda, and if the

78

regulatory action is still under development, the agency is required to update the
timetable and other information for the entry. However, if an agency decides to cease
development of the regulatory action, the agency is required to move the agenda entry to
the “completed action” section and withdraw it. A third option is for the agency to move
the entry into the “pending” category, in which case the entry would not appear in the
published agenda, even though the regulatory action is technically still under
development. Therefore, agenda entries that simply disappear from one edition to the
next may all be in the “pending” category, or the agency may not be following RISC
procedures. The Executive Director said that if an action is dropped from the agenda
without explanation, the public could always call the listed agency contact person in the
previous edition of the agenda and inquire as to why the action was no longer listed. (Of
course doing so would first require the public to realize that a previously listed agenda
item was no longer being listed.)
One of the senior agency employees interviewed for this report said that, although there
is currently no written requirement to do so, if an agency has already published a
proposed rule, the agency should not just take the rulemaking action out of the agenda
without an explanation. He said that his agency puts such actions in the
“completed/withdrawn” category. Employees in another agency agreed, saying that other
than an agency voluntarily listing an action as “completed/withdrawn, there is currently
“no mechanism in the Unified Agenda for communicating why an entry has been
removed.”
Another agency employee said that if her agency has not published an NPRM for an
agenda entry, or if the agency has received no comments on the notice, they can conclude
the rulemaking with just a “completed action” entry in the agenda. However, if the
agency has gotten comments from the public in response to an NPRM, then they have to
address those comments in a Federal Register notice and explain why the rulemaking is
not going forward. At a minimum, she said her agency uses “completed/withdrawn” to
conclude a discontinued rulemaking action. She said the agenda would be more useful
and informative if there was a general requirement that all agencies do so when
previously active rulemaking is discontinued.
A senior employee in another agency said one rule whose agenda entries just stopped was
put on hold after the agency got new statutory authority. The agency decided to “take a
step back and look at the agency’s regulatory approach” in light of the statute and new
congressional mandates. She said the rule was “on hold” (perhaps in the “pending”
category kept separate from the agenda), and may come back to life at some point, so the
agenda entry was not put in the “completed/withdrawn” category.

VII.

Accuracy of Unified Agenda Information

79

In addition to identifying which proposed and final rules are to be issued in the
succeeding 12 months, the Unified Agenda also provides information about the projected
timing and content of the rules – e.g., whether the forthcoming rule (1) will be “major”
under the Congressional Review Act, (2) will be “economically significant” or “other
significant” under Executive Order 12866, and (3) will require an analysis under the
Regulatory Flexibility Act. To determine the accuracy of this information, this study
focused on the significant proposed and final rules that were published during the first six
months of 2014, and compared the information in the rule to the information in previous
editions of the Unified Agenda.

A.

Forecasting the Issue Date

The August 2014 OIRA data call states that agencies are to provide for each agenda entry
“the dates and citations (if available) for all past steps and a projected date for at least the
next step for the regulatory action.” It also states “many entries are listed with projected
dates that have simply been moved forward year after year, with no action taken. Unless
you realistically intend to take action, please remove these items from the Agenda.”

1.

Proposed Rules

a. Cabinet Departments and Independent Agencies
The Cabinet departments and independent agencies’ last Unified Agenda entries before
the publication of proposed rules were usually accurate within a month or two of the
actual dates of issuance, but only because the agencies often changed the estimated dates
of issuance over multiple editions of the agenda. Even in these instances, the agencies’
last estimated publication dates were sometimes off by several months. For example:


FDA/HHS published “proposed rule stage” Unified Agenda entries for one rule in
seven consecutive editions of the agenda, from the Spring 2010 edition (which
estimated the issuance date as October 2011) through the Fall 2013 edition (which
estimated the issuance date as December 2013). The rule was ultimately
published in April 2014.130



The Children and Families Administration within HHS published “proposed rule
stage” Unified Agenda entries for one of its rules in nine consecutive editions of
the agenda, starting in the Spring 2009 edition (which estimated the issuance date

130

U.S. Department of Health and Human Services, Food and Drug Administration, “Deeming Tobacco Products To
Be Subject to the Federal Food, Drug, and Cosmetic Act, as Amended by the Family Smoking Prevention and Tobacco
Control Act; Regulations on the Sale and Distribution of Tobacco Products and Required Warning Statements for
Tobacco Products,” 79 FR 23142, April 25, 2014.

80

as December 2009) through the Fall 2013 edition (which estimated the issuance
date as February 2014). The rule was ultimately published in April 2014.131


The Civil Rights Division within the Department of Justice published “proposed
rule stage” entries for one of its rules in nine straight editions of the agenda, from
the Spring 2009 edition (which estimated the subject proposed rule’s issuance as
September 2009) through the Fall 2013 edition (which estimated the rule’s
issuance as November 2013). The rule was ultimately published in late January
2014.132



DOT’s Federal Motor Carrier Safety Administration (FMCSA) published
“proposed rule stage” entries for one of its rules in eight straight editions of the
agenda, starting with the Fall 2009 edition (which estimated the subject proposed
rule’s issuance as August 2010) through the Fall 2013 edition (which estimated
the rule’s issuance as December 2013). The rule was ultimately published in
February 2014.133

Perhaps even more troubling, in 10 of the proposed rules issued by Cabinet departments
and independent agencies, the last “proposed rule stage” Unified Agenda entry was
published after the rule had been issued, but the agenda suggested that that the rule was
still forthcoming. For example:


A proposed rule was published by the Federal Highway Administration (FHWA)
within the Department of Transportation (DOT) on March 11, 2014 (79 FR
13846, RIN 2125-AF52), but the Spring 2014 agenda that was published more
than two months later on May 23, 2014, indicated that the rule would not be
issued until May 2014.134



DOD published a proposed rule on May 8, 2014 (79 FR 26381, RIN 0790-AJ07),
but the Spring 2014 agenda published more than two weeks later indicated that
the rule would not be issued until August 2014.135



Another DOD proposed rule was published on May 14, 2014 (79 FR 27516, RIN
0790-AJ08), but the Spring 2014 agenda published nine days later indicated that
the rule would not be issued until September 2014.136

131

U.S. Department of Health and Human Services, Administration for Children and Families, “Runaway and
Homeless Youth,” 79 FR 21064, April 14, 2014.
132
U.S. Department of Justice, “Office of the Attorney General; Amendment of Americans with Disabilities Act Title
II and Title III Regulations to Implement ADA Amendments Act of 2008,” 79 FR 4839, January 30, 2014.
133
U.S. Department of Transportation, Federal Motor Carrier Safety Administration, “Commercial Driver's License
Drug and Alcohol Clearinghouse,” 79 FR 9703, February 20, 2014.
134
In addition to the Spring 2014 edition of the Unified Agenda, “proposed rule stage” agenda entries for the rule had
appeared in three previous editions of the agenda (2012 and Spring/Fall 2013).
135
One previous “proposed rule stage” Unified Agenda entry had been published for this rule in the Fall 2013 edition
of the agenda.
136
One previous “proposed rule stage” Unified Agenda entry had been published for this rule in the Fall 2013 edition
of the agenda.

81

The same pattern of changing projected issuance dates was also generally true with
regard to the independent regulatory agencies, although there were only seven rules with
prior “proposed rule stage” agenda entries, and there were only three of those rules that
had more than two prior entries. Even so, the agencies adjusted their projected issue
dates over time, with the last entry sometimes still off by months.


SEC published “proposed rule stage” entries for one of its rules in three straight
editions of the Unified Agenda (2012 through Fall 2013), with the projected
issuance date changing from January 2013 to November 2013. The rule was
ultimately published near the end of January 2014.137



CFPB also published “proposed rule stage” entries for one of its rules in three
straight editions of the Unified Agenda (2012 through Fall 2013), with the
projected issuance date changing from March 2013 to November 2013. The rule
was ultimately published on January 31, 2014.138



Of the four agencies that published a proposed rule in April 2014, one had prior
“proposed rule stage” entries in three editions of the agenda. The projected
publication date changed from June 2013 (in the 2012 edition) to December 2013
(in the Fall 2013 edition).139

Even when there was only one prior “proposed rule stage” entry for a rule, the projected
issuance date for the proposed rule was sometimes off by months.140

2.

Final Rules

As was the case with the proposed rules, Cabinet departments and independent agencies’
last Unified Agenda entries before the publication of final rules were usually accurate
within a month or two of the actual dates of issuance, but only because the agencies often
changed the estimated dates of issuance over multiple editions of the agenda. Even in
some of these instances, the agencies’ last estimated publication dates were off by several
months. For example:


FDA published “final rule stage” agenda entries for one rule in 18 consecutive
editions of the agenda, starting in the Fall 2004 edition (which estimated the
issuance date as September 2005) through the Fall 2013 edition (which estimated
the issuance date as November 2013). The rule was ultimately published in
February 2014.141

137

Securities and Exchange Commission, “Proposed Rule Amendments for Small and Additional Issues Exemptions
Under Section 3(b) of the Securities Act,” 79 FR 3926, January 23, 2014.
138
Bureau of Consumer Financial Protection, “Defining Larger Participants of the International Money Transfer
Market,” 79 FR 5302, January 31, 2014.
139
Comptroller of the Currency, the Federal Reserve System, the Federal Deposit Insurance Corporation, the Consumer
Financial Protection Bureau, and the Federal Housing Finance Agency, “Minimum Requirements for Appraisal
Management Companies,” 79 FR 19521, April 9, 2014.
140
For example, in its only “proposed rule stage” entry in the Unified Agenda, the SEC projected the issuance date of
one of its proposed rules to be December 2013; the rule was not issued until March 26, 2014 (79 FR 16866).
141
U.S. Department of Health and Human Services, Food and Drug Administration, “Current Good Manufacturing
Practices, Quality Control Procedures, Quality Factors, Notification Requirements, and Records and Reports, for Infant

82



The Occupational Safety and Health Administration (OSHA) within DOL
published “final rule stage” entries for one rule in eight consecutive editions of
the agenda, starting in the Fall 2009 edition (which estimated the issuance date as
September 2010) through the Fall 2013 edition (which estimated the issuance date
as November 2013). The rule was ultimately published in April 2014.142



The Food and Nutrition Service within USDA published “final rule stage” entries
for one rule in six consecutive editions of the agenda, starting in the Fall 2010
edition (which estimated the issuance date as June 2011) through the Fall 2013
edition (which estimated the issuance date as February 2014). The rule was
ultimately published in March 2014.143



DOD published “final rule stage” agenda entries for one rule in five consecutive
editions of the agenda, starting in the Spring 2011 edition (which estimated the
issuance date as August 2011) through the Fall 2013 edition (which estimated the
issuance date as January 2014). The rule was ultimately published in April
2014.144



The Transportation Security Administration (TSA) within DHS published “final
rule stage” agenda entries for one rule in seven consecutive editions of the
agenda, starting in the Spring 2010 edition (which estimated the issuance date as
December 2010) through the Fall 2013 edition (which estimated the issuance date
as November 2013). The rule was ultimately published in January 2014.145

In several of the final rules issued by Cabinet departments and independent agencies, the
last Unified Agenda entry for the final rule was published after the rule had been issued,
but the agenda suggested that that the rule was still forthcoming. For example:


SBA published a rule on March 21, 2014, but the Spring 2014 agenda published
more than two months later indicated that the rule would not be published until
December 2014.



DOD/DARC published an interim final rule on February 28, 2014, and a final rule
on March 31, 2014, but the Spring 2014 agenda that was published more than two
months later on May 23, 2014, indicated that the final rule would not be issued
until May 2014.

Formula,” 79 FR 7934, February 10, 2014.
142
U.S. Department of Labor, Occupational Safety and Health Administration, “Electric Power Generation,
Transmission, and Distribution; Electrical Protective Equipment,” 79 FR 20316, April 11, 2014. This rule had a total
of 33 Unified Agenda entries going back to the Fall 1997 edition (varying between “prerule,” “long-term action,” and
other types of entries.
143
U.S. Department of Agriculture, Food and Nutrition Service, “Special Supplemental Nutrition Program for Women,
Infants and Children (WIC): Revisions in the WIC Food Packages,” 79 FR 12274, March 4, 2014. The agency’s “final
rule stage” entries for this rule actually started in the Spring 2009 edition (which estimated the publication date as
February 2011), but the entry was in the “long-term action” section in the Spring 2010 edition.
144
U.S. Department of Defense, “Department of Defense Personnel Security Program (PSP),” 79 FR 18161, April 1,
2014.
145
U.S. Department of Homeland Security, Transportation Security Administration, “Aircraft Repair Station Security,”
79 FR 2119, January 13, 2014.

83



DOD/DARC published another final rule on May 6, 2014, but the Spring 2014
agenda published more than two weeks later indicated that the rule would not be
issued until July 2014.

Also, there were examples of the Unified Agenda misstating when soon-to-be-published
rules would be issued. For example:


DVA published a rule on June 6, 2014, but the Spring 2014 edition of the agenda
published two weeks earlier indicated that the rule would not be published until
August 2014.



IRS published a rule on June 12, 2014, but the Spring 2014 edition of the Unified
Agenda published three weeks earlier indicated that the rule would not be issued
until December 2014.

B.

Identifying the Priority of the Rule

The instructions for preparing the Unified Agenda require agencies to select one of five
categories to indicate the priority of each entry: economically significant, other
significant, substantive non-significant, routine and frequent, and
informational/administrative/other. Agencies were told that actions designated as
“major” under the Congressional Review Act should have a priority of either
“economically significant” or “other significant.”

1.

Proposed Rules

a.

Cabinet Departments/Independent Agencies

Of the 88 significant proposed rules published during the first half of 2014, 83 of the
rules had a prior “proposed rule stage” Unified Agenda entry. Of these 83 proposed
rules, the last agenda entries indicated that the priority level of 23 (28%) of the upcoming
rules would be at one level, but the level indicated in the published rules was something
else. Specifically:


In 18 of the rules, the last agenda entry indicated that the upcoming rule would be
“substantive, nonsignificant,” but the rule indicated that it was “other significant.”



In three of the rules, the last agenda entry indicated that the upcoming rule would
be “other significant,” but the rule indicated that it was “economically
significant.”



In one rule, the last agenda entry indicated that the upcoming rule would be
“substantive, nonsignificant,” but the rule indicated that it was “economically
significant.”
84



In one rule, the agenda entry indicated that the upcoming rule would be
“economically significant,” but the rule indicated that it was “other significant.”

Therefore, in 22 of the 23 cases with inaccurate agenda information, the priority of the
rule as issued turned out to be higher than the agenda indicated. The most extreme
example of this was a proposed rule issued by the Department of Labor’s Wage and Hour
Division, which indicated in the only Unified Agenda entry for the rule (published less
than a month before the rule was published) that the rule would be “substantive,
nonsignificant,” but the rule turned out to be “economically significant.”146 More
commonly, the agencies indicated that the upcoming rule would be “substantive,
nonsignificant” but the rule turned out to be “other significant.” In some cases, there
were multiple prior indications of the rules’ priority that turned out to be wrong. For
example:


The Bureau of Indian Affairs within DOI indicated in three successive issues of
the agenda (the Spring and Fall 2013, and Spring 2014) that a forthcoming
proposed rule was “substantive, nonsignificant,” but the NPRM (published less
than a week after the Spring 2014 agenda was issued) indicated that the rule was
“other significant.”147



The Department of Education indicated in four successive editions of the agenda
(including the Spring 2014 edition, published one month before the rule was
issued) that a forthcoming proposed rule would be “substantive, nonsignificant,”
but the published NPRM indicated that proposed rule was “significant.”148

In two other rules, two editions of the Unified Agenda indicated that the rule would be
“other significant,” but in the last edition of the agenda (published in one case one month
before the rule was published, and in the other case only five days before the rule was
published), the agency changed the priority to “economically significant” (the priority
level that was indicated in the published rule).149 Therefore, although the last edition of
the agenda was correct, the public had little notice of the rules’ elevated priority. Adding
these two rules to the previous total, 25 of the 83 rules (30%) had inaccurate agenda
information regarding their priority at least until shortly before the rules were published.

146

U.S. Department of Labor, Wage and Hour Division, “Establishing a Minimum Wage for Contractors,” 79 FR
34568, June 17, 2014. The proposed rule implemented Executive Order 13658, issued February 12, 2014, which raised
the hourly minimum wage paid by federal contractors to workers performing on covered federal contracts to: $10.10
per hour, beginning January 1, 2015; and beginning January 1, 2016, and annually thereafter, an amount determined by
the Secretary of Labor. The Executive Order directed the Secretary to issue regulations by October 1, 2014. DOL
stated in the proposed rule that the rule was “economically significant” because “When this rule's impact is fully
manifested by the end of 2019, the total increase in hourly wages for Federal contract workers is expected to be $501
million (in 2014 dollars) ($100.20 million × 5 years).” In addition, DOL estimated another $25.7 million in
implementation costs.
147
U.S. Department of the Interior, Bureau of Indian Affairs, “Federal Acknowledgment of American Indian Tribes,”
79 FR 30766, May 29, 2014.
148
U.S. Department of Education, “Vocational Rehabilitation Services Projects for American Indians With
Disabilities,” 79 FR 35502, June 23, 2014.
149
U.S. Department of Health and Human Services, Centers for Medicare and Medicaid Services, “Medicare Program;
Prior Authorization Process for Certain Durable Medical Equipment, Prosthetics, Orthotics, and Supplies (DMEPOS)
Items,” 79 FR 30511, May 28, 2014; and Environmental Protection Agency, “Carbon Pollution Emission Guidelines
for Existing Stationary Sources: Electric Utility Generating Units,” 79 FR 34830, June 18, 2014.

85

b.

Independent Regulatory Agencies

Of the seven significant proposed rules published in the first half of 2014 by the
independent regulatory agencies that had a prior “proposed rule stage” agenda entry, none
of them mentioned the priority of the rule in relation to Executive Order 12866. This is
not unexpected, as the executive order’s analytical and review requirements do not apply
to independent regulatory agencies.

2.

Final Rules

a.

Cabinet Departments and Independent Agencies

Of the 41 significant final rules published during the first half of 2014 by Cabinet
departments and independent agencies that had a prior “final rule stage” agenda entry,
two of the rules (both issued by SBA) did not mention the priority of the rule. Of the
remaining 39 rules, the last agenda entries for five of the rules (13%) indicated that the
priority level of the upcoming rules would be at one level, but the level indicated in the
published rules was something else. Specifically, (1) in three of the rules, the last agenda
entries indicated that the rules would be “substantive, nonsignificant,” but the final rules
indicated that they were “other significant;” and (2) in two other rules, the last agenda
entries indicated that the rules would be “other significant,” but the final rules indicated
that they were “economically significant.” For example:


USDA/FNS stated in the Fall 2011, 2012, and both 2013 editions of the agenda
that an upcoming final rule would be “other significant,” but the March 2014 rule
itself indicated that it was “economically significant.”150



The Mine Safety and Health Administration (MSHA) within DOL stated in the
Fall 2011, 2012, and both 2013 editions of the agenda that an upcoming final rule
would be “other significant,” but the May 2014 rule itself stated that it was
“economically significant.”151



IRS said in the Spring and Fall 2013 and the Spring 2014 editions of the agenda
that one of its upcoming rules would be “substantive, nonsignificant.” However,
the rule itself (published only three weeks after the Spring 2014 agenda) stated
that it was a “significant regulatory action.”152

150
U.S. Department of Agriculture, Food and Nutrition Service, “Special Supplemental Nutrition Program for Women,
Infants and Children (WIC): Revisions in the WIC Food Packages,” 79 FR 12274, March 4, 2014. In the discussion of
the regulatory impact analysis for the rule, FNS stated that the rule involved annualized monetized transfers of $225
million from FY2014 through 2018.
151
U.S. Department of Labor, Mine Safety and Health Administration, “Lowering Miners' Exposure to Respirable Coal
Mine Dust, Including Continuous Personal Dust Monitors,” 79 FR 24814, May 1, 2014. The rule stated “MSHA has
determined that the final rule may have an effect of $100 million or more on the economy in at least one year, and is
therefore an ‘economically significant’ regulatory action.”
152
U.S. Department of the Treasury, Internal Revenue Service, “Regulations Governing Practice Before the Internal

86



In its only “final rule stage” entry for one of its upcoming rules, OPM stated in
the Fall 2013 edition of the agenda that the rule would be “substantive,
nonsignificant.” However, the rule that was published less than four months later
indicated that the rule was “other significant.”153

Sometimes, a single agenda entry can refer to more than one rule, and those rules can be
of varying priority – making it hard for users of the agenda to understand what rule is
being referenced. For example, in the Fall 2013 edition of the agenda, PBGC indicated
that one of its rules would be “economically significant,” but in the Spring 2014 edition
of the agenda, the agency indicated that the rule (published two months earlier in March
2014) had been only “substantive, nonsignificant.” In fact, however, PBGC had issued
two rules under the same RIN – one that was “economically significant” in January
2014,154 and another that was “substantive, nonsignificant” in March 2014.155 (The
elements of both rules had been in the previous proposed rule, but were split into two
final rules because of positive comments on the economically significant portion of the
rule, and because of a February 2014 deadline for that portion of the rule.)

b.

Independent Regulatory Agencies

None of the six significant final rules issued by the independent regulatory agencies
during this period that had a prior “final rule stage” Unified Agenda mentioned the
priority of the rule in relation to Executive Order 12866. This is not unexpected, as the
executive order’s analytical or review requirements do not apply to independent
regulatory agencies.

C.

Identifying Regulatory Flexibility Analyses

For each agenda entry, agencies are asked whether “an analysis is required by the
Regulatory Flexibility Act because this rulemaking is likely to have a significant
economic impact on a substantial number of small entities.” Agencies can answer “Yes,”
“No,” or “Undetermined.” If the answer is “Yes,” agencies are instructed to identify the
affected small entities (i.e., businesses, governmental jurisdictions, and/or non-profit
organizations). In an optional question, agencies are asked “Is this rulemaking likely to
Revenue Service,” 79 FR 33685, June 12, 2014. In the rule, IRS said “This rule has been designated a ‘significant
regulatory action’ although not economically significant, under section 3(f) of Executive Order 12866.”
153
Office of Personnel Management, “Pay for Senior-Level and Scientific or Professional Positions,” 79 FR 12353,
March 5, 2014. Notably, in several previous “proposed rule stage” entries, OPM had said the rule was “other
significant.”
154
Pension Benefit Guaranty Corporation, “Payment of Premiums; Large-Plan Flat-Rate Premium,” 79 FR 347,
January 3, 2014. PBGC said this rule was economically significant because it would “cause a one-time shift of about
$1.5 billion (attributable primarily to calendar year plans) from one fiscal year to the next. Although no premium
revenue will be lost, there will be the appearance of a one-time loss for the year when the due dates change, and PBGC
has therefore determined that this final rule is economically significant under the criteria in Executive Order 12866.”
155
Pension Benefit Guaranty Corporation, “Premium Rates; Payment of Premiums; Reducing Regulatory Burden,” 79
FR 13547, March 11, 2014.

87

have some impact on small entities?” If so, agencies are instructed to identify the small
entities affected (i.e., businesses, governmental jurisdictions, and/or non-profit
organizations).156
As discussed in greater detail in Appendix A of this report, Section 603 of the RFA
requires agencies to prepare an “initial regulatory flexibility analysis” (IRFA) before
publishing a proposed rule. When an agency issues a final rule for which a proposed rule
is required, Section 604 of the act requires the agency to prepare a “final regulatory
flexibility analyses” (FRFA). However, the agency is not required to prepare an IRFA or a
FRFA if the rule published without a notice of proposed rulemaking, or if the agency
certifies that the rule is not expected to have a “significant economic impact on a
substantial number of small entities.”157 Agencies are required to publish such
certifications in the Federal Register at the time the proposed and final rules are
published, along with a statement providing the factual basis for such certification.

1.

Proposed Rules

a.

Cabinet Departments/Independent Agencies

Of the 83 proposed rules that were published with a prior “proposed rule stage” entry in
the Unified Agenda, in 22 of those entries (27%), the agenda entry differed from how the
rule itself characterized the agency’s actions relative to the Regulatory Flexibility Act.
Most commonly (in 17 of the 22 rules), the agenda entry stated that it was
“undetermined” whether a regulatory flexibility analysis was required for the rule, but the
rule itself clearly indicated that an analysis was or was not required or conducted.158 In at
least seven of these cases, even the edition of the agenda after the rule was published said
the RFA analysis was “undetermined.” For example:


In five straight editions of the agenda (starting in Fall 2011 and through the
Spring 2014 edition), the agenda entries for a forthcoming DOL/EBSA proposed
rule indicated that it was “undetermined” whether a regulatory flexibility analysis
was required. However, the NPRM itself (published two months before the
Spring 2014 agenda was published) indicated that an analysis was conducted.159



The Fall 2013 and Spring 2014 editions of the agenda indicated that it was
“undetermined” whether an RFA analysis was required for a forthcoming CMS

156

Agencies are told they may wish to answer this optional question if the answer to the first question is “No” or
“Undetermined,” but it appears an agency could answer the second question even if the answer to the first question is
“Yes.”
157
5 U.S.C. § 605(b).
158
In 11 cases, the agenda said it was “undetermined” whether an analysis was required, but the rule said the analysis
was not required. In the other six cases, the agency said an analysis was required.
159
U.S. Department of Labor, Employee Benefits Security Administration, “Amendment Relating to Reasonable
Contract or Arrangement Under Section 408(b)(2)-Fee Disclosure,” 79 FR 13949, March 12, 2014.

88

proposed rule, but the NPRM itself (published three weeks before the Spring 2014
agenda) indicated that an analysis was not required.160
Arguably more troubling, for five other proposed rules, the Unified Agenda indicated that
a regulatory flexibility analysis was not required, but the rules themselves indicated that
an analysis was required or was done for the rules. (There were no instances of the
opposite, in which the agenda indicated that an analysis was required, but the rule
indicated that it was not.) Sometimes the last edition of the agenda containing this error
was published after the rule itself was published. For example:

b.



Both 2013 editions of the agenda and the Spring 2014 edition indicated that a
Department of the Interior/Fish and Wildlife Service proposed rule would not
require an RFA analysis, but the rule itself (published nearly a month before the
Spring 2014 edition) stated that an analysis was required.161



The Fall 2013 and the Spring 2014 editions of the agenda indicated that a
DOC/Patent and Trademark Office rule would not require an RFA analysis, but
the rule itself (published nearly four months before the Spring 2014 edition)
discussed the analysis that was conducted.162

Independent Regulatory Agencies

Of the seven significant proposed rules issued by independent regulatory agencies during
this period that had a prior “proposed rule stage” entry in the Unified Agenda, the agenda
entries and the agencies’ final determinations were different in five of the rules.
Specifically, the agencies said in multiple agendas that it was “undetermined” whether
the rule would require a regulatory flexibility analysis (sometimes even in the agenda
edition published after the rule was issued), but then ultimately concluded in the rule that
an analysis was or was not required.163 In three of these rules, the agencies ultimately
determined that an RFA analysis was not required. In another rule, the agency concluded
that an analysis was required.
In one rule jointly issued by FDIC, FRS, OCC, and FHFA, all of the agencies ultimately
determined that an RFA analysis was not required, but their preceding agenda entries
varied:
160

U.S. Department of Health and Human Services, Centers for Medicare and Medicaid Services, “Medicare Program;
Prospective Payment System and Consolidated Billing for Skilled Nursing Facilities for FY 2015,” 79 FR 25767, May
6, 2014.
161
U.S. Department of the Interior, Fish and Wildlife Service, “Migratory Bird Hunting; Proposed 2014-15 Migratory
Game Bird Hunting Regulations (Preliminary) With Requests for Indian Tribal Proposals and Requests for 2016 Spring
and Summer Migratory Bird Subsistence Harvest Proposals in Alaska,” 79 FR 24511, April 30, 2014.
162
U.S. Department of Commerce, Patent and Trademark Office, “Changes To Require Identification of Attributable
Owner,” 79 FR 4105, January 24, 2014.
163
The agencies often made this “undetermined” statement in multiple prior agenda entries. For example, in one SEC
rule, the agency indicated in the Spring and Fall 2013 editions of the agenda, and in the Spring 2014 agenda (issued
after the rule had been published) that the need for an RFA analysis was “undetermined,” even though the agency said
in the rule itself that the analysis was not required. See 79 FR 25194.

89



FDIC and OCC said it was “undetermined” in the Spring and Fall 2013 editions,
and in the Spring 2014 edition (published after the rule had been published).



FRS had no prior agenda entries for the rule.



FHFA said an analysis was not required in the 2012 edition, and in the Spring and
Fall 2013 editions.

2.

Final Rules

a.

Cabinet Departments and Independent Agencies

Of the 41 significant final rules published during the first half of 2014 by Cabinet
departments and independent agencies that had a prior “final rule stage” agenda entry,
two rules (both issued by SBA) did not mention the RFA. Of the 39 remaining rules, the
corresponding agenda entries did not correctly identify whether seven of the rules (18%)
required a regulatory flexibility analysis. In five of the seven rules, the agenda entries
indicated that an analysis was required, but the rules indicated that an analysis was not
required. In the remaining two rules, the agendas indicated that it was “undetermined”
whether an analysis was required, but the rules indicated that an analysis was not
required.164 For example:


USDA/FNS stated in the 2012 and the Spring and Fall 2013 editions of the
agenda (and in the Spring 2014 edition issued more than four months after the
rule was published) that an RFA analysis was required for a rule, but the rule itself
indicated that an analysis was not required.165



FDA stated in the Spring and Fall 2011, 2012, and the Spring and Fall 2013
editions of the agenda (and in the Spring 2014 edition issued three months after
the rule was published) that an RFA analysis was required for a rule, but the rule
itself indicated that an analysis was not required.166



In a rule jointly issued with IRS and HHS/CMS, DOL/EBSA stated in the Spring
2013 edition and in the Fall 2013 edition of the agenda (issued less than three
months before the rule was published) that it was “undetermined” whether the

164

According to the ROCIS Users Manual, “’Undetermined’ is a permissible response if the action is at the prerule or
proposed rule stage. By the final rule stage, the agency should have made a determination.” However, a search of the
Spring 2014 agenda indicated that 80 agenda entries at the final rule stage indicated that it was “undetermined” whether
an RFA analysis was required.
165
U.S. Department of Agriculture, Food and Nutrition Service, “Certification of Compliance With Meal Requirements
for the National School Lunch Program Under the Healthy, Hunger-Free Kids Act of 2010,” 79 FR 325, January 3,
2014. FNS said in the rule that it would not have a significant economic impact on a substantial number of small
entities.
166
U.S. Department of Health and Human Services, Food and Drug Administration, “Current Good Manufacturing
Practices, Quality Control Procedures, Quality Factors, Notification Requirements, and Records and Reports, for Infant
Formula,” 79 FR 7933, February 10, 2014. FDA said in the rule that it would not have a significant economic impact
on a substantial number of small entities.

90

forthcoming rule required an RFA analysis. However, the February 2014 rule
(and the post-issuance Spring 2014 agenda) indicated that an analysis was not
required.167
In one rule issued by the Federal Aviation Administration within DOT, the agency went
back and forth about whether an RFA analysis was required. The agency said an analysis
was required in the Spring and Fall 2011 editions, but then said it was not required in the
2012 and Spring and Fall 2013 editions. Then, in both the February 2014 rule itself and
the Spring 2014 edition of the agenda, the agency said an analysis was required.168

b.

Independent Regulatory Agencies

Of the seven significant final rules issued by independent regulatory agencies during this
period that had a prior “final rule stage” entry in the Unified Agenda, one contained no
mention of the RFA in the final rule. For four of the remaining six rules, multiple
previous agenda entries consistently indicated that a regulatory flexibility analysis was or
was not required, and the rule indicated the same. For one other rule, multiple previous
“final rule stage” agenda entries indicated that an RFA analysis was required. When the
rule was issued the agency discussed its “final regulatory flexibility analysis,” but
ultimately indicated that the rule would not have a significant economic impact on a
substantial number of small entities.169
In the last of the six rules, which was jointly issued by Treasury/OCC, FDIC, SEC and
the Federal Reserve System, the agencies’ statements in the Unified Agenda regarding the
RFA varied.


OCC stated in the Spring and Fall 2013 editions that it was “undetermined”
whether an RFA analysis would be required.



FDIC consistently said in the 2012 and in both 2013 editions of the agenda that an
analysis would not be required.



SEC had no “final rule stage” entries for the rule, instead characterizing it as a
“long-term action” in both 2013 editions, and a “completed action” in the Spring
2014 edition.



The Federal Reserve System indicated in the 2012 and Spring 2013 editions of the
agenda that it was “undetermined” whether an RFA analysis would be required,
but said in the Fall 2013 edition that the analysis would not be required.

167

U.S. Department of Labor, Employee Benefit Security Administration, Internal Revenue Service, and U.S.
Department of Health and Human Services, “Ninety-Day Waiting Period Limitation and Technical Amendments to
Certain Health Coverage Requirements Under the Affordable Care Act,” 79 FR 10296, February 24, 2014. Notably,
both IRS and CMS consistently said an RFA analysis was not required.
168
U.S. Department of Transportation, Federal Aviation Administration, “Helicopter Air Ambulance, Commercial
Helicopter, and Part 91 Helicopter Operations,” 77 FR 9932, February 21, 2014. FAA said it usually used a 2%
threshold (ratio of annual compliance cost to annual revenue) to determine economic significance, but here used a 1%
threshold.
169
Securities and Exchange Commission, “Removal of Certain References to Credit Ratings Under the Securities
Exchange Act of 1934,” 79 FR 1522, January 8, 2014.

91

Ultimately, when the rule was published on January 31, 2014, the four agencies agreed
the rule would not have a significant economic impact on a substantial number of small
entities, and that an RFA analysis was not needed.170

D.

Identifying Major Rules

The OIRA data call memorandum requires agencies to indicate that a rule may be
“major” under the Congressional Review Act because it has resulted in or is likely to
result in an annual effect on the economy of $100 million or more or meets other criteria
specified in the Act. The memorandum also states “the Administrator of the Office of
Information and Regulatory Affairs will make the final determination as to whether a rule
is major.” As noted previously, RISC instructions state that actions designated as “major”
under the CRA should have a priority of “economically significant” or “other
significant.”

1.

Proposed Rules

a.

Cabinet Departments and Independent Agencies

Of the 83 significant proposed rules published by Cabinet departments and independent
agencies with a prior “proposed rule stage” Unified Agenda entry, only 29 mentioned the
Congressional Review Act and whether or not the rule was expected to be a major rule.
Of these 29 proposed rules, the final agenda entries for six of them (21%) either did not
indicate whether the rules were major, or mischaracterized the rules in this regard.


In three of the six proposed rules (all issued by CMS), the agency indicated in the
agenda that it was “undetermined” whether the forthcoming rules would be major,
but the NPRMs themselves ultimately indicated that they were major.171



In one other CMS proposed rule, the last (Spring 2014) agenda entry for the rule
indicated that the forthcoming rule was not major, but the NPRM itself (published
five days after the agenda was published) indicated that it was major.172

170

Comptroller of the Currency, Federal Deposit Insurance Corporation, Securities and Exchange Commission, and the
Federal Reserve System, “Prohibitions and Restrictions on Proprietary Trading and Certain Interests in, and
Relationships With, Hedge Funds and Private Equity Funds,” 79 FR 5536, January 31, 2014.
171
U.S. Department of Health and Human Services, Centers for Medicare and Medicaid Services, “Patient Protection
and Affordable Care Act; Exchange and Insurance Market Standards for 2015 and Beyond,” 79 FR 15807, March 21,
2014; “Medicare Program; Inpatient Rehabilitation Facility Prospective Payment System for Federal Fiscal Year
2015,” 79 FR 26307, May 7, 2014; and “Medicare Program; FY 2015 Hospice Wage Index and Payment Rate Update;
Hospice Quality Reporting Requirements and Process and Appeals for Part D Payment for Drugs for Beneficiaries
Enrolled in Hospice,” 79 FR 26537, May 8, 2014.
172
U.S. Department of Health and Human Services, Centers for Medicare and Medicaid Services, “Medicare Program;

92



In the only pre-issuance agenda entry for one other proposed rule, the HHS Office
of Inspector General indicated that the rule’s “major” status was undetermined,
but the NPRM itself clearly stated that it was not major.173



In the last of the six rules, DOL/EBSA indicated in four straight editions of the
agenda that a forthcoming proposed rule would be major, but the NPRM itself
stated that it was not a major rule.174

b.

Independent Regulatory Agencies

Only one of the seven significant proposed rules published by independent regulatory
agencies that had a prior “proposed rule stage” entry in the Unified Agenda mentioned
whether or not the rule would be a “major” rule under the Congressional Review Act.
The agency concluded that the proposed rule was major, as had been predicted by the
agency’s previous agenda entries for the rule.

2.

Final Rules

a.

Cabinet Departments and Independent Agencies

Of the 41 significant final rules published by Cabinet departments and independent
agencies in the first half of 2014 with a prior “final rule stage” agenda entry, only 13
mentioned whether the rule was “major” under the CRA. Of these 13 rules, two of the
rules indicated that they were not major, although previous editions of the agenda had
indicated that they would be major rules.


PBGC indicated in the only “final rule stage” edition of the agenda prior to the
publication of a rule that it would be a major rule. The agency said the same thing
in the “completed action” entry published in the Spring 2014 agenda. However,
the rule itself indicated that it was not a major rule.175

Prior Authorization Process for Certain Durable Medical Equipment, Prosthetics, Orthotics, and Supplies (DMEPOS)
Items,” 79 FR 30511, May 28, 2014.
173
U.S. Department of Health and Human Services, Office of Inspector General, “Medicare and State Health Care
Programs: Fraud and Abuse; Revisions to the Office of Inspector General's Exclusion Authorities,” 79 FR 26809, May
9, 2014.
174
U.S. Department of Labor, Employee Benefits and Security Administration, “Amendment Relating to Reasonable
Contract or Arrangement Under Section 408(b)(2)-Fee Disclosure,” 79 FR 13949, March 12, 2014.
175
This rule was divided into two rules, both under the same RIN, and the first one was major.

93



DOE/EE stated in the 2012 and in the Spring and Fall 2013 editions of the agenda
that a forthcoming final rule would be a major rule. However, when the rule was
published in February 2014, the agency said the rule was not major.176

Also, in two rules published in February and March 2014 for which there was no prior
“final rule stage” agenda entry, DOE/EE stated in the text of the rules that they were not
major rules. However, in “completed action” entries published in the Spring 2014 agenda
a few months later, the agency indicated that the rules were major.177

b.

Independent Regulatory Agencies

Only one of the seven significant final rules published by independent regulatory
agencies in the first half of 2014 that had a prior “final rule stage” agenda entry
mentioned whether the rule would be “major” or not. In that rule, the agency indicated
that the rule would be a major rule in multiple editions of the agenda, and the final rule
indicated that it was major.

E.

Summary

This section of the report indicated that while the Unified Agenda often provides useful
information on the timing and nature of agencies’ upcoming rules, that information is also
sometimes wrong.


The agencies’ final estimates of when significant rules would be issued were
reasonably accurate, but in a number of cases that was only because they had
frequently changed the estimated issuance dates over five or more editions
of the agenda. In some cases, the agencies even misstated the issuance dates
when the rules had already been published.



In 28 (23%) of 122 significant proposed and final rules published in the first
half of 2014, the issuing agencies’ last agenda entry indicated that the
priority of the forthcoming rules would be at one level, but the published rule
said they were at a different (almost always higher) level.

176

U.S. Department of Energy, Office of Energy Efficiency and Renewable Energy, “Energy Conservation Program:
Energy Conservation Standards for External Power Supplies,” 79 FR 7846, February 10, 2014.
177
U.S. Department of Energy, Office of Energy Efficiency and Renewable Energy, “Energy Conservation Program:
Energy Conservation Standards for Metal Halide Lamp Fixtures,” 79 FR 7745, February 10, 2014; and “Energy
Conservation Program: Energy Conservation Standards for Commercial Refrigeration Equipment,” 77 FR 17725,
March 28, 2014. It is possible that the rules themselves were in error. In both the two rules and in their “completed
action” agenda entries, the agency stated that the rules were “economically significant” under Executive Order 12866.
While it is possible that a few rules could be “major” without being “economically significant,” it is unlikely that the
opposite could be true.

94



In 36 (27%) of 135 significant proposed and final rules, the agencies
mischaracterized or did not disclose whether an analysis was required under
the Regulatory Flexibility Act, in some cases even after the rules were
published. However, it was not always clear whether the agencies were
answering the agenda’s “analysis” question the same way.



In 10 (23%) of 44 proposed and final rules in which the agencies mentioned
the Congressional Review Act, the agencies’ agenda entries either
mischaracterized or did not indicate whether the rules would be major under
the act.

Overall, therefore, in about one-quarter of the rules examined, the agencies’ agenda
descriptions of the rules in terms of priority, the RFA, and the CRA did not match the
published rules, or did not provide information about the issue.

F. Why Agenda Entries Differ From Published Rules
The senior agency employees interviewed for this report said the descriptive information
about forthcoming rules in the Unified Agenda can differ from the published rules for a
variety of reasons.
1.

New Information After Agenda Deadline

Several senior employees said that the information in the agenda is sometimes wrong
because of the lengthy process needed to prepare the agenda, and the fact that new
information becomes available after the agenda information deadline. Employees at one
agency said their agency performs an initial analysis of upcoming rules when developing
the agenda (e.g., whether an RFA analysis is required), but completes the full analysis in
the course of writing the rule, and said the two analyses may differ. Employees at another
agency said the agency’s estimated publication date or the agency’s understanding of a
rule’s significance may have been accurate at the time that OIRA required the agenda
information to be submitted to RISC, but the agenda is normally not published until about
three months later. During that period, rules are published, analyses are completed, and
other information becomes available that makes the original submission in error.
Another agency staff member said that her agency uses the best information available to
characterize the rules in the agenda (e.g., whether it will be “major” or not), and will
sometimes use the “undetermined” category until they have more information. She said
her agency is locked out of the ROCIS system for a period before the agenda is
published, so any updates due to new information have to be transmitted to RISC for
entry into the system.

95

A senior employee from another agency said that it is only after the agency has
completed a regulatory impact analysis that it becomes clear whether or not a rule will be
“major” or “economically significant.” If the deadline for submission of agenda data
comes and that analysis is not complete, he said his agency often just says it is
“undetermined” whether a rule will be major. If the analysis is completed and the rule is
issued before the next edition of the agenda is published, then there may be an
inconsistency between the agenda and the rule.
2.

OIRA Directed Changes

Senior staff members in another agency said that at the time one edition of the agenda
was prepared, they had decided that a forthcoming final rule was not a “significant”
regulatory action under EO 12866. However, they said that OIRA concluded during its
significance determination process that the rule was significant, and “they make the final
call.” By the time the next agenda came out, they said the rule had already been
published. In another rule from the same agency, an employee said that an initial
determination was made in the agenda that the rule would not have a significant
economic impact on small entities before the threshold analysis was conducted.
However, when the rule later went to OIRA for review, OIRA asked the agency to
prepare the analysis before the rule was published. The agency staff members indicated
that these kinds of differences between what the agenda says and what is in the rule can
occur when an agenda is published only every six months.
Another senior employee said OIRA concluded that one of his agency’s rules was
economically significant (the agency had said “other significant” in the agenda entry),
and the agency ultimately agreed. The rule was issued before the next edition of the
agenda was published. The same employee also said that the priority of a rule can
sometimes change during the rule development process (either within the agency or
during the OIRA review process) because of changes in the nature of the rule itself (e.g.,
making it cost less or provide fewer estimated benefits than in its original form).
3.

Mistakes

Several senior agency employees said that when the agenda that is published weeks or
even months after a rule is published, and the agenda information differs from the
published rule, the problem is likely that the agency did not carefully go over the
“galleys” provided to the agency shortly before the rule was published.178

178

As noted earlier in this report, agencies are provided “galley proofs” of their agenda entries a few weeks before the
agenda is published to ensure that the information is still correct.

96

4.

Lack of Clarity in RFA Agenda Element

Some of the senior agency staff interviewed for this report indicated that it was unclear
what the phrase “Regulatory Flexibility Analysis Required” means, or how they should
respond to the question regarding a particular rule. Some of the senior employees
indicated that they respond to the question in the affirmative if the agency prepared any
type of analysis to determine whether the agency could certify the rule as not having a
significant economic impact on a substantial number of small entities, even if the analysis
concludes that the rule will not have such effects. Other agency staff were not sure how
the question should be answered, and were not confident that the responses for all of their
own agencies’ rules were consistent.
The introduction to the Unified Agenda defines the term “Regulatory Flexibility
Required” as having the following meaning: “whether an analysis is required by the
Regulatory Flexibility Act (5 U.S.C. 601 et seq.) because the rulemaking action is likely
to have a significant economic impact on a substantial number of small entities as
defined by the Act.” (Emphasis added.) Therefore, under this interpretation, an agency
should only answer the question in the affirmative if the agency concluded that the rule
would, in fact, have a significant economic impact on a substantial number of small
entities, and therefore did the analysis required by the act.
The Executive Director of RISC indicated that he recognized that some agencies may be
checking “Yes” to the “Regulatory Flexibility Analysis Required” data element, even
though the agency concluded that the forthcoming rule would not have a significant
economic impact on a substantial number of small entities. Ultimately, he said it is the
agencies’ call as to how these questions should be answered. Although the introduction
of the agenda “suggests” how RISC would like certain terms to be interpreted, he said the
agencies determine how their rules are characterized in the agenda.

VIII.
Time”

Making the Unified Agenda More “Real

As noted earlier in this report, many of the proposed and final rules that were published
without a prior Unified Agenda entry were issued shortly after one agenda was posted, or
shortly before the subsequent agenda. Also, some of the differences between the
agenda’s depiction of a rule and the published rule were attributed to the semiannual
nature of the agenda. If the agenda information was updated and posted more frequently,
or was constantly updated and became a more “real-time” reflection of agency
rulemaking (a so-called “evergreen” agenda), it is likely that fewer rules would be
published without some type of prior agenda notice, and that there would be fewer errors
in the characterizations of upcoming rules.

97

Several of the senior agency employees interviewed for this report characterized the
semi-annual nature of the agenda as a vestige of when the agenda was being published in
hard copy, and said that because agencies are locked out of ROCIS for up to a month
before the agenda is published, it is sometimes out of date by the time that it is published.
However, RISC indicated that agencies are encouraged to update their data entries as
needed, and can do so up to a week before publication by contacting their Agenda
analyst. They further stated that this is a subject of agenda training materials, and that
many of their agency contacts understand they are able to edit agenda entries fairly
closely to publication.

A.

Support for a More Real‐Time Agenda

The American Bar Association’s Section of Administrative Law and Regulatory Practice
has endorsed, and has lobbied for, for an evergreen Unified Agenda. In a paper prepared
for a February 2013 council meeting, Josiah Heidt, Co-Chair of the Section’s eRulemaking Committee, noted that the Section was
…beginning conversations with OIRA about the possibility of a government-wide,
evergreen online version of the Unified Agenda in which agencies would provide
regulatory agenda updates more often and which would more aggressively use the online
tools currently being implemented and used on other government regulatory sites such as
Regulations.gov and Data.gov. This idea is still in its early stages, and there are
undoubtedly several practical, legal, and political hurdles that would have to be addressed
179
before any such platform could be built.

The issues that Heidt discussed included:


what the site should look/feel like (e.g., more visuals, learning tools, and
agency subpages);



the audience for such an “evergreen” agenda (e.g., regulated entities and
advocacy groups, but also more frequent agency access to other agencies’
plans);



the goals of such a site (both for the government as a whole and for
individual agencies);



the consequences of more frequent development of and broader access to
agency regulatory plans;



the types of feedback loops that would be helpful; and

179

Josiah Heidt, “Creating an Evergreen, Online Unified Agenda,” ABA Administrative Law February 2013 Council
Meeting, available at
http://www.americanbar.org/content/dam/aba/administrative/administrative_law/feb_2_council_agenda_with_materials
.authcheckdam.pdf.

98



the changes that would have to take place at the agency level to implement a
government‐wide system.

Shortly after this memorandum was prepared, representatives of the Section met with
OIRA in early 2013 to discuss the possibility of creating an “evergreen” or real-time
agenda. Although OIRA representatives at the meeting were reportedly sympathetic to
making the agenda more “real time,” they also reportedly expressed concerns about the
additional time and effort required to prepare the agenda more frequently or on an
ongoing basis, and the possibility of losing the twice-yearly agency focus on scheduling
of rules that the semiannual publication requires.180 According to the ABA
representatives present at the meeting, there were no further communications or actions
related to this initiative.

B.

Related Legislation

In the 113th Congress, legislation was introduced and acted upon that would, if enacted,
require a more frequent reporting on agencies’ regulatory action than the semiannual
reporting under the Unified Agenda. On February 27, 2014, the House of
Representatives passed H.R. 2804, the “Achieving Less Excess in Regulation and
Requiring Transparency Act of 2014 (ALERRT Act), but the Senate did not act on the
legislation. Among other things, the Act would have required the head of each agency to
submit a monthly report to OIRA showing:


Each rule that the agency expects to propose or finalize during the following year,
along with such information as a summary of the nature of the rule and its RIN,
the objectives and legal basis of the rule (including any statutory or judicial
deadlines), whether the agency plans to analyze the rule’s costs and benefits, and
the stage of rulemaking as of the date of submission.



For each rule the agency expects to finalize and for which it has issued an NPRM,
an approximate schedule for completing the rule, the estimated cost of the rule
within specified ranges (e.g., less than $50 million, $50 million to $100 million),
and any estimate of the economic effects of the rule, including the effect on jobs.

OIRA would be required to post the above information on the Internet within 30 days
after it is submitted, and a rule would generally not be permitted to take effect until the
information has been available on the Internet for at least six months.181

180

Telephone conversations with Josiah Heidt, Cary Coglianese, and Jamie Conrad, Section representatives present at
the meeting with OIRA.
181
Exceptions to this requirement include rules for which the agency claims a “good cause” exception under 5 U.S.C
553(b)(B), and rules that the President declares in an executive order to be necessary because of an imminent threat to
health or safety or other emergency, or for other stated reasons.

99

C.

Agency Rule Tracking and Information Systems

Because the Unified Agenda is posted no more than twice each year, some agencies have
developed their own more “real-time” rule tracking and information systems that the
public can use to obtain more current information about the status of at least some rules.
As noted earlier in this report, agencies can use these tracking and information systems to
exchange information with ROCIS when the Unified Agenda is information is updated in
response to OIRA data calls.182 The following sections describe such systems

1.

DOT Monthly Reports on Significant Rules

For example, DOT prepares a monthly report on the department’s upcoming “significant”
rules.183 Agencies within DOT periodically add to and update the information on their
significant rules (after review and approval by the Office of the Secretary), and the
department-wide report is usually posted on the website within the first week of each
month. Each DOT monthly report entry contains a range of information about a
particular rulemaking action, including:


The name of the agency within DOT issuing the rule (e.g., the Federal Aviation
Administration or the National Highway Traffic Safety Administration);



The official title and the popular title of the rule;



The RIN;



The stage of the rulemaking (e.g., NPRM or final rule);



The history of any previous stage(s) of the rulemaking;



The action prompting the rulemaking (e.g., statute) and when the rulemaking
process was initiated;



An abstract containing a brief summary of the rule;



A description of any statutory deadline for the rulemaking;



A schedule with selected milestones beginning with submission to the Office of
the Secretary for review; and



An explanation for any delay.

Each rulemaking also has a color code – either green, yellow, red, or black.184 A “green”
designation means the rule is expected to meet the originally scheduled date for
182

The ROCIS Users Manual (p. 2) states that ROCIS “offers the capability to exchange data with agencies’ own
tracking systems using browser-based file transfer and XML.”
183
See http://www.dot.gov/regulations/report-on-significant-rulemakings. For non-significant rules, users are directed
to the department’s most recent Unified Agenda submission.
184
The color code designation is based on the date the rule was originally scheduled for publication or a legal deadline,
whichever is earlier.

100

publication, while “yellow” means the rule is not likely to meet the schedule. “Red”
means the rule is behind schedule, and “black” means DOT does not yet have a schedule
for publication. If a schedule changes, the originally scheduled date will remain the same
and the new dates will be provided under a “new projected date” column.
In addition to the monthly reports, DOT also publishes a monthly “effects report”
showing the ongoing rulemaking efforts that are expected to have 21 different types of
effects (e.g., those with “regulatory flexibility analysis” effects, federalism effects,
information collection effects, economically significant effects, and so on). Within each
effects category, regulatory actions are listed by DOT agency, and for each action,
information is provided on the stage of rulemaking (e.g., NPRM or final rule), RIN, and
DOT docket number.

2.

EPA’s RegDaRRT System for Priority Rules

EPA also has a website that discloses information on its rulemaking activities. According
to EPA, the Regulatory Development and Retrospective Review Tracker (Reg DaRRT):
provides information to the public on the status of EPA's priority rulemakings and
retrospective reviews of existing regulations. Reg DaRRT includes rulemakings that have
not yet been proposed, those that are open for public comment, those for which EPA is
working on a final rule, and those that have been recently finalized. In addition, Reg
DaRRT includes retrospective reviews of rules that have already been finalized and are
undergoing a review to determine if the rules should be modified, streamlined, expanded,
185
or repealed.

EPA managers determine which of the agency’s rules are of sufficient priority to merit
inclusion on the website based on such factors as environmental significance, impact on
the economy, and level of external interest.186 In contrast to the Unified Agenda (which
focuses on proposed or final rules expected to be issued within the next year), the Reg
DaRRT system provides information on priority rules regardless of their expected
publication dates. Users can search priority rules by their projected publication dates,
phase of rulemaking (e.g., pre-proposal, NPRM, and final rule), topic (e.g., air, pesticides,
water, toxic substances, or general), and/or or effects (e.g., children’s health,
environmental justice, or small businesses). Users can also view the 25 most frequently
viewed priority rules (excluding those that have been withdrawn or archived), those most
newly added, and upcoming rulemakings by their projected publication dates. Each entry
in the system shows the RIN, EPA docket number, rulemaking phase, abstract, and a
timeline showing when the rulemaking was initiated as well as the actual or projected
dates of when the draft rule was sent and received by OMB, when OMB review
concluded, when the NPRM was published, and when the final rule was published.
Potential effects of each priority rule are also available, as well as documentation of
changes made during OMB review and citations to legal authorities. EPA said the
185

For more information, see http://yosemite.epa.gov/opei/RuleGate.nsf/content/index.html?opendocument.
EPA said the rules considered a “priority” by the agency are pretty much the same as those considered “significant”
under EO 12866, although there are some differences.
186

101

information in Reg DaRRT and the Unified Agenda are the same when information is
submitted to RISC in response to OIRA data calls, but the agency’s system deviates from
the agenda over time as the agency system is updated.
Users can sign up to receive alerts regarding priority rulemakings (e.g., when new
rulemakings are added to Reg DaRRT, when comment periods open, when final rules are
published, and when public meetings will be held). The Reg DaRRT system is updated
monthly, and users can access a page showing monthly “Action Initiation Lists” (AILs),
which are snapshots of the rules that EPA initiates each month that have been approved
for commencement by EPA’s Regulatory Policy Officer and that will appear in the
upcoming Unified Agenda. According to EPA, the AILs are:
used to notify the public about new rules and other regulatory actions. AILs are posted on
the EPA website at roughly the end of each month. The AIL describes those actions that
were approved for commencement during the given month. This process gives the public
more up-to-date information about upcoming regulatory actions. In the past, the public
had to wait for EPA’s Semiannual Regulatory Agenda, which is updated only every six
187
months.

Each monthly AIL includes the title of the rule, its rulemaking stage, a contact
person’s information (name, phone number, and e-mail address), an abstract, and
a general sense of the rule’s projected publication date (e.g., “12 months or less”).

3.

FDA’s Website

As part of its Transparency Initiative and FDA Transparency Results Accountability
Credibility Knowledge Sharing (TRACK),188 FDA maintains a website that provides
periodic updates on its upcoming rulemakings.189 For each entry, the website provides
the formal title of the rule, stage of rulemaking, an abstract summarizing the rule, any
legal deadlines, the projected publication date, the FDA lead organization, and a “notes”
column that identifies (among other things) whether the rule has been published or
withdrawn, and when any comment period will end. Clicking on “published” in the notes
brings up a copy of the publication. Users can sort the information by data field (e.g.,
FDA lead organization, or projected publication date), and can narrow the results by
keyword (e.g., “tobacco”) or projected publication date (e.g., within 30 days, within six
months, or within one year). Users can also sign up for FDA TRACK email updates.

4.

CMS Quarterly Provider Updates

187

Ibid, p. 26. To view the AIL, see http://www2.epa.gov/laws-regulations/actions-initiated-month.
See http://www.fda.gov/AboutFDA/Transparency/track/ucm195010.htm for more information on the FDA-TRACK
initiative.
189
To view the website, see http://www.fda.gov/AboutFDA/Transparency/track/ucm351742.htm.
188

102

CMS maintains a website providing users with “Quarterly Provider Updates” that the
agency says are intended “to make it easier for providers, suppliers, and the general
public to understand the changes we are proposing or making in the programs we
administer (for example, Medicare, Medicaid, and the Children's Health Insurance
Program (CHIP).”190 CMS publishes the updates at the start of each calendar quarter
(i.e., in early January, April, July, and October), and each update informs the public about
(1) regulations and major policies currently under development during that quarter, (2)
regulations and major policies completed or cancelled, and (3) new or revised manual
instructions. CMS provides two versions of each update for both regulations and other
types of issuances – (1) an Adobe Acrobat file, sorted by provider type (e.g., Ambulatory
Surgical Centers, Community Mental Health Centers, and Home Health Agencies), and
(2) a zipped Word file that permits users to unzip the file and sort the information. Each
entry in the updates provides the CMS file code number, the subject matter of the
regulation (essentially the title of the rule), the expected issue or publication date, and the
provider type. Clicking on the file code number brings up the published rule.
Although some information is provided in the updates at the start of each quarter, the
information is supplemented throughout the quarter as new rules are published. Users
can receive changes to updates by subscribing to the CMS-QPU Listserv. However,
unlike the Unified Agenda, these quarterly updates do not project possible issuance dates
for unpublished rules.

D.

Senior Agency Employees’ Views About a Real‐Time Agenda

Most of the senior agency employees interviewed for this report indicated that some type
of more real-time Unified Agenda would be preferable to the current semiannual
publication schedule. For example, one such employee said a real-time agenda “would
be great,” and said her agency is asked about the schedule of their rules “all the time” by
congressional staff and others. She said agency staff “know perfectly well that some of
the dates in the agenda are not viable anymore” because it is not updated for months at a
time. As a result, she said the current agenda does not always reflect the agency’s best
thinking about what rules are going to be issued, and when. She said a more real-time
agenda would not pose a major problem for her agency to implement as long as the
requirements were reasonable.
Another senior employee described the current method of producing the agenda as
“archaic” and “not helpful” in that the time required to compile the agenda inevitably
results in at least some “stale data” by the time it is issued. Another employee said the
agenda has become a real tool for managers in her agency, with some of the department’s
political leadership using the agenda to manage their portfolio, and a real-time agenda
could make that management process better. Senior staff in another agency said the
amount of work required to prepare the current agenda is “tremendous,” and “consumes
190

See http://www.cms.gov/Regulations-and-Guidance/Regulations-andPolicies/QuarterlyProviderUpdates/index.html?redirect=/QuarterlyProviderUpdates/.

103

all levels” of the agency for short periods of time. Spacing that effort out, they said,
could make the process flow more easily.
1.

Concerns About a Real‐Time System

However, several other senior employees expressed concerns about moving to a real-time
agenda. For example, one employee said that even though he believed a governmentwide real-time system was technically doable, he was not sure that the benefits of such a
system would be worth the additional time and costs because he believed that regulated
entities and others more frequently go to the individual agencies for information about
upcoming regulations, not the Unified Agenda. Similarly, another agency employee said
she was not sure such a system would pass a “cost-benefit” test, since there are already
other ways for the public to obtain information about the status of rules (e.g., the OIRA
review pages on Reginfo.gov). She also said that even though her agency already enters
some information into ROCIS between data calls, it would take more time and effort to
keep all of the agency’s entries constantly up to date. In addition, she said RISC/OIRA
would have to come up with a process to make sure that everyone was doing updates the
same way. Senior employees in other agencies made many of the same types of
comments, expressing concern about the additional time and cost that would likely be
required for more frequent updates to the agenda, and questioning whether the agenda
provides information that is unavailable from other sources (particularly for those most
affected by the agency’s rules).
Several of the senior staff said ROCIS is “ancient” and a “dinosaur” in terms of
information systems, and said updating that system to allow the agenda be a real-time
database would likely be very costly. They also said agencies would likely resist moving
to a real-time agenda because it would be a lot of work, particularly since it is not clear
who even uses the agenda to find out about rulemaking.
A senior employee in another agency said making the Unified Agenda a “real-time”
database would raise questions of data quality. Before making information available to
the public, she said agencies would likely be constantly asking the operating units
whether any changes needed to be made before agreeing to show it to the public. The
agency currently has only one person who inputs the data into ROCIS when the agenda is
being prepared twice each year, so that job would likely become a more full-time position
if the agenda was turned into a real-time database.
One senior agency staff member said that while a “real-time” agenda is technically
possible (as some agencies have shown), he doubted whether OIRA in this or any other
administration would be comfortable with such an arrangement government-wide since it
would make it more difficult for OIRA (or others in the administration) to manage the
information derived from agencies’ agendas. Other agency employees also mentioned
this issue, saying a “real time” system would require OIRA to give up the ability to
review agencies’ entries before publication, and that OIRA currently wants to see the

104

entries before they go “live.” As noted previously in this report, Executive Order 12866
assigns OIRA a leadership role in the development of the agenda.
2.

Posting ROCIS Updates

Several of the senior agency employees said that while moving to a real-time agenda may
not be viewed as feasible or acceptable to some parties, there are steps that could be taken
within the existing system to make the agenda more up to date and better reflect what
rules will be issued and when. For example, senior employees in several of the agencies
indicated that they already update their agenda entries within ROCIS between OIRA data
calls, and said that simply posting that information to the current agenda when the
updates are done (instead of waiting for the next agenda publication date) would make
the agenda information more current.
Posting the updates could also encourage more agencies to prepare such interim updates
their agenda entries. For example, employees in one agency said that their agency
currently does not prepare such updates because there is no incentive to do so; the
information is not visible to the public until the next edition of the agenda is published, so
any interim updates would probably have to be updated again before publication. On the
other hand, if updates to the Unified Agenda in between publication cycles were visible
to the public, then agencies would have a reason to update their entries more frequently.
Another senior employee said her agency has sometimes asked if the agenda information
could be updated to reflect more current information, but said OIRA and RISC have only
rarely permitted such updates.
3.

Linking to the Rule Review Process

Several of the senior staff members suggested tying agenda updates to other parts of the
rulemaking process, with those updates provided either manually or automatically. For
example, they said that whenever an agency submits a rule to OIRA for review under EO
12866 that had not previously appeared in the agenda, the agenda could be updated with
information about the rule. Some suggested that since ROCIS is used in both systems,
the information about the dates that OIRA began and completed review could be added to
and automatically updated in the agenda. Also, linking together the systems could update
the priority of the rules in the agenda (since only “significant” rules are reviewed by
OIRA, and OIRA review sometimes leads to changes in priority levels) and their
estimated issuance dates (based on the length of OIRA reviews). However, one employee
said linking the OIRA review information to the agenda could put pressure on OIRA to
reduce the length of their reviews, as this would show the effect on the entire rule
publication process (e.g., causing agencies to miss their estimated dates of publication).
An employee in one agency agreed that more could be done to integrate/link the
information in the agenda electronically to other parts of ROCIS and the Federal
Register, saying “There’s definitely an IT solution here.”

105

4.

More Frequent/Disaggregated Publications

Another senior agency employee suggested that the agenda be converted to a “rolling”
agenda with individual agencies’ agendas coming out at different times. He said the
biggest headache for both the agencies and RISC is putting everything together into one
document twice a year, so doing it in smaller bites might make it easier to produce.
Another employee suggested changing the publication schedule to every three months
instead of every six months, since doing so would likely mean that fewer agenda entries
would need to be changed.
One agency staff member said he believed that the relevant public goes to agencies, not
the Unified Agenda, for information about upcoming rules. Therefore, he said a more
cost-effective approach might be to move to a more decentralized agenda system in
which users could go to the OIRA or Reginfo.gov website, and it would have a referral
page that served as a “pointer” to more real-time departmental or agency systems. He
said that OIRA could establish minimum standards for such systems, but let the agencies
run them and be responsible for their accuracy and currency.

IX. Conclusions and Recommendations
OIRA has said that a central goal of the Unified Agenda is to “promote transparency and
open government,”191 and has also said agencies
can help achieve the objectives of open government by making clear, meaningful, and
informative updates to the Unified Agenda. By supplying accurate, timely content, you
will increase the transparency and accessibility of the regulatory process, maximizing the
value of these documents to the public, while also improving planning and
192
coordination.

This study indicates that the Unified Agenda can be an effective way to improve the
transparency of the federal rulemaking process. For example, the agenda did a
reasonably good job identifying upcoming significant proposed rules from Cabinet
departments and independent agencies. About 94% of those rules that were published in
the first six months of 2014 had a prior “proposed rule stage” agenda entry, and for 90%
of the rules, that agenda entry was posted at least two months before the rule was
published.
However, this study also indicates a number of areas in which the Unified Agenda’s
contribution to rulemaking transparency can be improved. Arguably the most notable of
those areas is the “pending” status category, in which agencies are permitted to keep
191

See, for example, OIRA’s March 28, 2013, data call in advance of the Spring 2013 update, available at
http://www.whitehouse.gov/sites/default/files/omb/inforeg/for-agencies/spring-2013-agenda-data-call.pdf.
192
Ibid.

106

RINs and titles of long-term regulatory actions alive while not disclosing them to the
public. The “pending” category itself is somewhat of a secret. From the time it was
created in 2011 until February 2015 (after OIRA was briefed on this report), it was not
mentioned in any publicly available document (e.g., OIRA data call memoranda, the
introduction to the Unified Agenda, or even the ROCIS User Manual), and knowledge of
its existence appears to be primarily confined to those involved in the preparation of the
agenda. OIRA and RISC created the “pending” category (shortly after criticisms in 2011
about the number of entries in the agenda) to focus the agenda on items that were most
likely to be issued as rules. Although the number of entries in the agenda has dropped
substantially since 2012, the actual number of RINs may be unchanged if the “pending”
entries are added to the total. (The number of “pending” entries is unclear because RISC
did not provide a list or even a total for such entries, but just three agencies reported
having about 200 entries in “pending.”) Also, the agenda does not appear to be any better
able to predict the issuance of proposed and final rules than before the “pending”
category was established. In essence, therefore, “pending” is an undisclosed category of
long-term rulemaking actions that do not appear in the agenda.
The study also showed that the FCC and some other agencies do not use the Unified
Agenda to identify its upcoming proposed and final rules. Virtually all of the FCC’s
agenda entries are in the “long-term action” agenda category, which is defined as actions
that will not take place within the following year. However, the FCC publishes an
average of about 250 proposed and final rules each year (more than any other
independent regulatory agency). At least two other agencies (FERC and the Surface
Transportation Board) also put about 75% of their uncompleted agenda entries in the
“long-term action” category.
This report also indicates that the information provided in the agenda has not always been
accurate or timely, and the agenda has sometimes not been helpful in notifying the public
about upcoming rules. For example:


More than one-third of the significant final rules published by Cabinet
departments and independent agencies during the first half of 2014 had no “final
rule stage” entry in the preceding agenda giving the public at least two months
notice of the upcoming rule.



About two-thirds of the significant proposed and final rules published during this
period by independent regulatory agencies had no prior proposed or final rule
stage entries.



Although “proposed rule stage” and “final rule stage” agenda entries are generally
supposed to reflect rules that agencies expect to issue within the following 12
months, between 40% and 50% of the economically significant or major proposed
and final rule stage entries in the Spring 2013 agenda were not published as
proposed or final rules during the following 16 months. Examination of such
entries in the Spring 2010 agenda produced about the same results.



Even more troubling, some “proposed rule stage” and “final rule stage” entries
have been repeatedly published in the agenda, sometimes for years. For example,
one USDA entry on egg product inspection was in the “proposed rule stage” of
the agenda for 26 editions in a row before the entry disappeared from the agenda.
107

FDA published “final rule stage” entries for one of its rules in 18 consecutive
editions of the agenda before the final rule was eventually published in February
2014. Many other agencies’ entries have been in the same agenda stage for five
or more editions of the agenda, with the expected publication date simply moved
up a few months with each new edition of the agenda.


Nearly one-quarter of the agenda entries for “significant” proposed and final rules
that were published in the first six months of 2014 by Cabinet departments and
independent agencies incorrectly identified the priority of the rules. In almost
every case where this occurred at the proposed rule stage, the priority listed in the
agenda was lower than the rules themselves indicated.



The significant rules that were published in the first half of 2014 frequently did
not mention whether or not they were “major” under the Congressional Review
Act, but when they did, the preceding agenda entries for those rules were
“undetermined” or wrong nearly 20% of the time.



More than 25% of the entries for these significant proposed and final rules
incorrectly characterized or did not reveal whether a Regulatory Flexibility Act
analysis would be required. However, there appears to be some confusion among
the agencies regarding what this data element means. Some of the agencies’
senior employees said they answered “Yes” to this question (indicating that an
RFA analysis was required) if any type of analysis was performed, whereas other
agencies said they answered “Yes” only if the rule was expected to have a
significant economic impact on a substantial number of small entities.



Some of the agenda entries indicated that proposed or final rules would be
published within the next few months, even though the rules had already been
published – sometimes months before the agenda was published.

These findings are for a select group of rules that were considered “significant” or
“economically significant.” Senior agency employees interviewed for this report
indicated that rules below those levels of priority may be even more likely to be
published without a prior agenda entry, or to be inaccurately characterized in the agenda.

A.

Making the Unified Agenda Information More Current

The Unified Agenda is usually published about every six months. A number of the
significant proposed and final rules that were published without a prior agenda notice
appear to have been developed too late for listing in one edition of the agenda, and were
published in the Federal Register before the next edition of the agenda was issued. Also,
some of the apparent inaccuracies in the agenda may have been the result of the
semiannual publication schedule, with information about a regulatory action’s timing,
significance, or its effects on small entities not becoming available to the agency until late

108

in the rulemaking process and after agenda information is required to be submitted to
OIRA and RISC.193
Some have suggested that the Unified Agenda be published more frequently than twice
each year (e.g., quarterly or monthly), or that the agenda be converted to a continuously
updated, “real-time” database reflecting the rulemaking agencies’ current thinking about
when rulemaking actions will occur and the effects of those rules. Doing so could, in the
words of the OIRA data calls, “increase the transparency and accessibility of the
regulatory process” and “maximiz[e] the value of these documents to the public, while
also improving planning and coordination.” Some agencies already update their agenda
information in ROCIS in between data calls (although that information is not made
available to the public until the next edition of the agenda is published), and some
agencies have websites enabling users to obtain more up-to-date rulemaking information
than is currently available from the Unified Agenda. ROCIS already supports real-time
databases in Reginfo.gov on regulatory actions and information collections under review
at OIRA, both of which are updated every working day.
However, developing and maintaining a government-wide “real-time” agenda database
could require substantial additional amounts of time and effort by OIRA, RISC, and
many of the rulemaking agencies, and could be more costly to implement and maintain
than the current semiannual publication schedule. Whether the additional effort and costs
would be justified (i.e., whether the benefits of having a real-time agenda would be worth
the additional cost) is unclear, particularly in the absence of generalizable information
regarding how many individuals and organizations use the agenda to determine the status
of agencies’ rulemaking actions, and how useful and unique that information is to those
users.
Also, changing the Unified Agenda from a twice-yearly publication to a real-time
database could reduce OIRA’s ability to review agencies’ planned regulatory actions and
oversee the rulemaking process on behalf of the President.194 In recent years, OIRA has
had an average of about three months between the data call deadline and the date of
publication to review agencies’ proposed agenda entries. Changing the agenda to a realtime database, or even to a monthly or a quarterly publication, could make it more
difficult for OIRA to manage this process and suggest changes. On the other hand, even
continuous updates could be subject to a one or two-week delay before posting to the
193

The “too late/too early” problem is continuing, caused at times by short statutory deadlines for rulemaking. For
example, on August 7, 2014, the President signed into law the “Veterans Access, Choice and Accountability Act of
2014” (Public Law 113-146), which required VA to furnish hospital care and medical services to eligible veterans
through agreements with identified eligible entities or providers. Section 101(n) of the act required VA to publish an
interim final rule on this issue within 90 days of the date of enactment (i.e., by November 7, 2014). VA published the
required interim final rule on November 5, 2014 (79 FR 65571). However, because the statutory mandate was
established after the Spring 2014 edition of the agenda was published in May 2014, and because the rule was required
before the Fall 2014 edition of the agenda was published on November 21, 2014, the public had no advance warning
through the agenda that the rule was about to be issued.
194
Although OIRA has emphasized the goal of transparency in its recent data calls, the stated purpose of the agenda in
EO 12866 is to “have an effective regulatory program, to provide for coordination of regulations, to maximize
consultation and the resolution of potential conflicts at an early stage, to involve the public and its State, local, and
tribal officials in regulatory planning, and to ensure that new or revised regulations promote the President’s priorities
and the principles in the executive order.”

109

agenda to enable OIRA desk officers to become aware of the new information and ask
questions. Also, most of the agency staff members interviewed for this report indicated
that OIRA only rarely suggests changes to the substance of their agenda entries.
1.

Other Possible Steps

Even without turning the Unified Agenda into a “real-time” database for all agenda
entries, a number of other steps could be taken to move the agenda in that direction, at
least for the agencies’ most important rules. For example, under Executive Order 12866,
Cabinet departments and independent agencies must submit their significant proposed
and final rules to OIRA for review before they can be published. However, some of the
draft rules submitted to OIRA have never appeared in the Unified Agenda, and other draft
rules were last in the agenda at a stage inconsistent with their submitted status (e.g., draft
proposed rules that were last in the agenda’s “long term action” category, or final rules
that were last in the “proposed rule stage” category). RISC and OIRA currently require
that an agenda entry be prepared for any draft rule that had not previously been in the
agenda, but that information is not visible to the public until the following edition of the
agenda is published. To make the agenda more current, OIRA and RISC could post that
new information to the current edition of the agenda as soon as it is received (although
doing so would require OIRA and/or RISC to either forgo review before the information
is made public, or devote more resources to review). Similarly, OIRA and RISC could
require that existing agenda entries be updated for any draft rule submitted to OIRA for
review, and that updated information could be posted to the publicly available agenda.
Also, because ROCIS is used both to prepare the agenda and to reflect the status of rules
under Executive Order 12866 review, information about the status of a rule in the agenda
could be updated automatically through ROCIS when OIRA begins and completes its
reviews, and/or when the rule is published in the Federal Register. Adding information
to the agenda timeline on when rules were accepted for OIRA review and when the
review is completed would permit the public to know whether an agency’s estimated
issuance date is still feasible.195
OIRA and/or RISC could also provide links on the Unified Agenda website to
departmental and agency systems that show the more current status of their significant or
priority rules. OIRA and/or RISC could encourage other departments and agencies that
issue a sufficiently large number of significant rules to develop their own information
systems and websites to allow the public to obtain more up-to-date information about
their rulemaking actions. OIRA and/or RISC could provide guidance to agencies wishing
to have such systems and websites, based on the experience of other agencies. At some
point, however, having each agency develop and maintain its own real-time agenda will
195
For example, a USDA/FSIS draft final rule on “Common or Usual Name for Raw Meat and Poultry Products
Containing Added Solutions” (RIN 0583-AD43) was submitted to OIRA for review on April 30, 2014, and was still
under review as of November 2014. Clicking on the highlighted RIN indicates that according to the Spring 2014
Unified Agenda, final action on the rule was expected in July 2014 – a date that was obviously not met because the
draft rule was still under review at OIRA four months later.

110

become less efficient than developing and maintaining a single government-wide system.
If a decision is ultimately made to make the Unified Agenda a “real-time” database of
forthcoming rules, the development and maintenance of such a government-wide agenda
could be guided by the experience of those departmental and agency-specific systems.
Recommendation: The OIRA administrator should determine whether a continuously updated
“real-time” Unified Agenda is feasible, and whether the benefits of such a system would justify
any additional costs.
Recommendation: If the OIRA administrator determines that a “real-time” Unified Agenda is
not currently feasible or justified, federal departments and agencies should consider posting to
their websites or elsewhere more up-to-date information on the status of their ongoing
rulemaking actions than is available through the Unified Agenda. In developing such systems,
departments and agencies should learn from the experience of other departments and agencies
that have already developed such websites.
Recommendation: If the OIRA administrator determines that a “real-time” Unified Agenda is
not currently feasible or justified, the administrator should consider taking other steps to ensure
that the public has access to more up-to-date information on agencies’ ongoing and completed
regulatory actions. Such steps could include: (1) providing links on the Unified Agenda website
to departmental and agency websites and information systems that provide the public with more
up-to-date information on rulemaking activities than is available through the agenda, (2)
encouraging additional departments and agencies to develop their own such websites and
systems, (3) using the experience of departments and agencies that currently have such websites
and systems to provide guidance to other agencies regarding their development and operation,
(4) allowing the public to see the updated information that some agencies already enter into the
RISC/OIRA Consolidated Information System (ROCIS) in between OIRA data calls, (5)
permitting the public to see updated agenda information that agencies prepare when significant
rules are submitted to OIRA for review under Executive Order 12866, and (6) linking the Unified
Agenda to the information in other parts of ROCIS so that agenda entries are automatically
updated to reflect major rulemaking events (e.g., the start of OIRA review and the publication of
agency rules).

B.

Disclosing “Pending” Regulatory Actions

In an effort to make the Unified Agenda better reflect regulatory actions that are likely to
occur, since at least 2010, OIRA has asked rulemaking agencies to consider terminating
“long-term” and other agenda entries when no real activity is expected within the coming
year. However, the agencies were reluctant to eliminate such entries from the agenda
entirely because doing so would require them to obtain new RINs and titles should
priorities change and those entries become active again. To accommodate those
concerns, since at least late 2011, RISC and OIRA have permitted agencies to designate
long-term and other actions as “pending,” meaning that although those rulemaking efforts

111

have viable RINs and titles and may be reactivated at any time, they are not published in
the Unified Agenda.
One effect of the creation of the “pending” category seems to be a reduction in the
number of entries in the Unified Agenda, which creates the impression that the level of
regulatory activity is being reduced. The four editions of the agenda published in 2013
and 2014 contained an average of almost 650 fewer entries than the average of the 13
previous editions. About half of the reductions appear to have come from the “long-term
action” category. The Fall 2011 agenda contained almost 300 fewer “long-term actions”
than the previous edition, and the average number of such entries in 2013 and 2014 is
more than 300 below the average of the previous 13 editions of the agenda. (In fact,
“pending” actions are coded as “long-term actions” in the ROCIS database, but are just
not published in the agenda.)
Making the Unified Agenda reflect regulatory actions that the agencies actually expect to
issue is a laudable goal. However, doing so by moving hundreds of entries that otherwise
would have appeared in the agenda into an undisclosed “pending” category does not
seem consistent with what OIRA has described as a central goal of the agenda – “to
promote transparency and open government.” Senior employees in several agencies
voiced concerns about the “pending” category, with at least one agency refusing to
characterize any of its entries as “pending.” However, other senior employees did not
express such concerns.
The “long-term action” agenda category is defined as items under development but for
which the agency does not expect to have a regulatory action within the following 12
months. Therefore, it is not clear how “pending” items are substantively different than
“long-term action” items, other than the fact that “pending” items do not appear in the
published agenda. Examination of “pending” entries from one agency revealed that a
number of regulatory actions are revived from “pending.” Given the speed with which
rules can move through the rulemaking process, agencies could revive a rule from
“pending” and publish a proposed or final rule before the next edition of the agenda is
issued, with the public having no idea that a rule was about to be issued. Because the
Unified Agenda is intended to be a tool for both regulatory planning and transparency,
having an undisclosed category of rules just outside the agenda seems to run counter to
those purposes.
Moving entries from “pending” back to the published agenda would improve the
transparency of the rulemaking process. As part of this effort, items currently in the
“pending” category that are not actually “under development” (what some agencies refer
to as “old and cold” entries) should be removed from the agenda.196 The remaining
“pending” entries that agencies indicate are still under development could be put back in
the “long-term action” category, or OIRA could create a new “pending” category in the
published agenda reflecting regulatory actions that are even less likely to see rulemaking
196

Removing such an entry from the agenda would lead to discontinuation of the RIN, which could make tracking the
rulemaking effort over time difficult should the agency restart the rulemaking in the future. However, any future RIN
could be linked to the previous RIN, making such tracking easier.

112

action than items in the “long-term” category. As a result, agencies could keep their
RINs and titles active, while disclosing to the public all of the rules that are still under
development.
Recommendation: Federal agencies should not keep regulations that are still under development
in a “pending” category that is not included in the published Unified Agenda. Current
“pending” regulatory actions that the agencies wish to continue but that are not likely to see
action within the following 12 months should be moved into either the long-term action category
or a new “pending” category, defined as entries that are even less likely to see rulemaking action
than entries in the long-term action category.

C.

Requiring Agencies to Identify Upcoming Active Rules

Since 1994, the FCC has put 99% of its uncompleted Unified Agenda entries in the
“long-term action” category. Since 2006, the FCC has published only two active agenda
entries (both “proposed rule stage” entries for NPRMs that had already been published).
Because almost all FCC entries are in “long-term action,” the public is led to believe that
regulatory actions in those areas will not take place within the following year (because
that is how “long-term action” is defined in the agenda). FCC rulemaking is somewhat
different than other agencies (and even other independent regulatory agencies), with
multiple proposed and final rules often published under a single RIN. Therefore, it is
understandable that the agency may not always know exactly when certain rulemaking
actions will take place. However, the FCC publishes an average of about 250 proposed
and final rules each year, and the agency should be able to predict that at least some of
these rules will be published within the following 12 months.
FERC and the Surface Transportation Board (STB) have also put most of their
uncompleted agenda entries in the “long-term action” category during the past 20 years.
However, neither agency publishes nearly as many proposed or final rules as the FCC,
and neither agency has put as high a percentage of uncompleted entries in the “long-term
action” category as the FCC.197
The FCC, FERC, and STB are subject to the same agenda requirements in both the
Regulatory Flexibility Act and Executive Order 12866 as any other covered agency. The
executive order states that each agency is to “prepare an agenda of all regulations under
development or review, at a time and in a manner specified by the Administrator of
OIRA.” The OIRA data calls require agencies to identify their upcoming proposed and
final rules. Although the FCC, FERC, and STB are independent regulatory agencies, and
OIRA may have less leverage to make such agencies comply with the agenda’s
requirements than departments and agencies that are subject to regulatory review under
197

While the FCC has published an average of about 250 proposed and final rules each year during the past 10 years,
FERC has averaged about 55 proposed and final rules each year, and STB has averaged about seven proposed and final
rules each year. FERC and STB have put between 75% and 80% of their uncompleted entries in the “long-term action”
category, while the FCC has put 99% of such entries in this category.

113

EO 12866, none of the other independent regulatory agencies put almost all of their
entries in the long-term action category.
Also, the FCC does not publish RINs with its proposed and final rules in the Federal
Register. Section 4(b) of Executive Order 12866 requires that each Unified Agenda entry
contain a RIN, and an April 7, 2010, memorandum from the OIRA Administrator to the
President’s Management Council stated that agencies should use RINs “on all relevant
documents throughout the entire ‘lifecycle’ of a rulemaking,” thereby increasing
transparency and promoting public participation in the rulemaking process.198 However,
there is no current requirement that agencies include RINs in their published rules. The
Office of the Federal Register’s Document Drafting Handbook only instructs agencies on
where to place a RIN in their documents if they choose to use one.199 Requiring the FCC
and other agencies to use RINs in both the agenda and the Federal Register would better
enable the public to understand which FCC agenda entries have been published as rules.
Recommendation: All federal agencies should use the Unified Agenda to identify its
upcoming rulemaking actions by providing entries in the active agenda categories
(prerule, proposed rule, and final rule stages), and should not simply put most of their
uncompleted actions in the “long-term action” agenda category. Also, to improve
rulemaking transparency, agencies should use regulation identifier numbers (RINs) in
their agenda entries and their proposed and final rules when they are published in the
Federal Register.

D.

Improving the Credibility of the Agenda

The Unified Agenda indicates that entries in the agenda “are, in general, those that will
have a regulatory action within the next 12 months,” although it also says that agencies
“may choose to include activities that will have a longer timeframe than 12 months.”
Virtually all of the economically significant “proposed rule stage” and “final rule stage”
entries in the Spring 2013 agenda indicated that rules were expected to be published
within the following 12 months. However, between 40% and 50% of those rules were
not issued in the following 16 months, and many of these agenda entries had been in the
same stage of the agenda for years. One USDA agenda entry appeared in the “proposed
rule stage” for 26 editions before disappearing from the agenda. DOT/FMSCA has had
one economically significant entry at the proposed rule stage for 14 editions in a row, and
DHS/TSA has had two such entries for that long. FDA has had three such entries at the
proposed rule stage for between nine and 12 editions in a row. DOJ had one entry at the
198

See http://www.whitehouse.gov/sites/default/files/omb/assets/inforeg/IncreasingOpenness_04072010.pdf. The
President’s Management Council (PMC) advises the President and OMB on government reform initiatives, provides
performance and management leadership throughout the Executive Branch, and oversees implementation of
government-wide management policies and programs. The PMC comprises the Chief Operating Officers of major
federal agencies, primarily Deputy Secretaries, Deputy Administrators, and agency heads from the GSA and the OPM.
See http://www.gsa.gov/portal/content/133811 for more information.
199
National Archives and Records Administration, Office of the Federal Register, Federal Register Document Drafting
Handbook, October 1998 Revision, available at http://www.archives.gov/federal-register/write/handbook/ddh.pdf.

114

final rule stage for 16 straight editions, and DHS/CBP has had final rule stage entries for
12 or 13 editions in a row. Many other entries have appeared in the agenda for five or
more agendas in a row. When rules appear in the same stage of the agenda year after year
with only the projected issuance dates changing, the public will understandably stop
believing the information provided, thereby damaging the credibility of the agenda as a
whole.
Although RISC and OIRA have encouraged agencies to move these types of regulatory
actions to the “long-term action” category or to drop them from the agenda entirely,200
those efforts have apparently not been fully successful. Some type of more aggressive
action is needed to ensure that incorrect information about whether and when rules will
be issued is not repeated year after year.
Recommendation: To ensure that the public is not misled and the Unified Agenda maintains
credibility as a source of information, if an entry has been listed at either the “proposed rule” or
“final rule” stages for six or more editions of the agenda in a row (i.e., or three years or more),
the issuing agency/agencies should either move the entry into the “long-term action” category
(or any newly created “pending” category) or eliminate the entry from the agenda entirely. If
agency decides not to move or remove the entry, it should explain why no action was taken in the
following edition of the agenda.

E.

Disclosing Discontinued Rulemaking Actions

Some entries that have been in the Unified Agenda for multiple editions were simply
dropped from the next edition of the agenda without explanation (e.g., the USDA action
that was at the proposed rule stage for 26 editions in a row until it disappeared after the
Spring 2013 edition). When this happens, the public does not know whether the proposed
or final rule could still be issued in the future, whether the rulemaking action has been
discontinued, or whether the agenda entry is in “pending” status. However, other
discontinued agenda entries were put in the “completed action” stage, with the agency
noting in the timetable section that the action had been “withdrawn” as of a particular
date. Doing so allows the public to know that the rulemaking action is not going forward.
Even when agencies publish these “completed/withdrawn” entries, they only rarely
provide an explanation for why the rulemaking action has been withdrawn. In fact, the
abstracts for these completed/withdrawal entries are often unchanged from their earlier
publication, with the text suggesting that a rule may still be forthcoming. As one of the
senior agency employees interviewed for this report said, the agenda would be more
useful and informative if there was a general requirement that all agencies clearly
indicate when and why previously active rulemaking actions have been discontinued.

200

All recent data call memoranda have told agencies to “consider terminating the listing” of entries for which “no real
activity is expected within the coming year.”

115

Recommendation: To ensure that the public understands that a rulemaking action is not
forthcoming, OIRA should require that when an entry has previously appeared in the Unified
Agenda but the issuing agency subsequently decides not to go forward with the rulemaking
action, the agency must complete the rulemaking action with an entry in the “completed action”
section of the agenda and identify why the action was completed (e.g., “withdrawn”). Also,
OIRA should require the agency to include a brief statement in the abstract indicating why the
regulatory action is being completed.

F.

Reducing Inconsistencies in Agenda Information

Some of the information in a Unified Agenda entry is logically related to other
information in the agenda. For example, if a forthcoming proposed or final rule is
identified as “major” under the Congressional Review Act, the rule should almost always
also be identified as “economically significant” under Executive Order 12866 because the
definitions of the two terms are virtually identical.201 However, searches of the Spring
2014 Unified Agenda indicate that 32 entries were coded as major rules, but were not
considered economically significant; another 35 entries were coded as economically
significant, but were not considered major. There were also instances in which individual
agenda entries were simultaneously identified as “major” under the CRA, but only
“substantive, nonsignificant” in terms of EO 12866.
There were also several examples of inconsistencies in the agenda information when
rules were jointly issued by several agencies. For example, one significant proposed rule
that was jointly issued by five agencies in April 2014 had no “proposed rule stage” entry
under two of the agencies’ RINs, but there were many such entries when searched for
under the other three agencies’ RINs. For one final rule published in January 2014 by
four agencies, three of the four published “final rule stage” entries in both 2013 editions
of the agenda, but the fourth agency characterized the rule as a “long-term action” in
those agendas. Also, in both 2013 editions of the agenda, two agencies indicated that the
rule was not major and said the rule’s priority was “substantive, nonsignificant;” another
agency said it was “undetermined” whether the rule was major, but said the priority was
“significant.”
Inconsistencies between data elements that are obviously related, and inconsistencies
between agencies when they jointly issue a single rule, diminish the face validity of the
Unified Agenda, and can raise questions regarding the other information that is provided.
In its data calls, OIRA encourages agencies to ensure that their information is internally
consistent, In addition to the manual checks that the agenda entries receive from RISC
and OIRA, electronic checks could also be done to determine whether the information is
reliable and consistent. Ultimately, however, the agenda entries are the agencies’ entries.
201

As noted earlier in this report, some rules may be considered “major” that are not “economically significant” (e.g.,
rules that would have a significant adverse effect on the ability of U.S.-based enterprises to compete with foreign-based
enterprises in domestic and export markets). See p. 5 of OMB guidance on the Congressional Review Act, available at
http://www.whitehouse.gov/sites/default/files/omb/assets/memoranda_2010/m99-13.pdf.

116

Therefore, if the agencies refuse to resolve any inconsistencies by the time the agenda is
published, OIRA should somehow note those inconsistencies in the agenda (e.g., putting
the inconsistent entries in bold).
Recommendation: As part of the review process, OIRA should establish electronic or other
checks to ensure that the information provided in the Unified Agenda is both internally consistent
within one agency’s entry, and consistent across agencies when multiple agencies jointly issue a
rule. If an agenda entry is determined to be inconsistent, OIRA should contact the agency or
agencies and require them to resolve the inconsistency before the agenda entry is published. If
the inconsistency is unresolved by the time of publication, OIRA should note the inconsistency in
the published agenda.

G.

Clarifying the Regulatory Flexibility Data Element

The data form used to submit information to OIRA and RISC for the agenda defines the
“Regulatory Flexibility Analysis Required” data element as whether an analysis is
“required by the Regulatory Flexibility Act because this rulemaking is likely to have a
significant economic impact on a substantial number of small entities as defined by the
Act.” (Emphasis added.) If the answer is “Yes,” then agencies are asked to identify the
types of small entities affected (i.e., businesses, governmental jurisdictions, and/or nonprofit organizations). If the answer is “No” or “Undetermined,” agencies are told they
may wish to complete a separate optional question asking “Is this rulemaking likely to
have some impact on small entities?” If the answer is “Yes,” agencies are asked to
identify the types of small entities affected (i.e., businesses, governmental jurisdictions,
and/or non-profit organizations).
Several of the senior agency employees who were interviewed for this report indicated
that they were not sure how these questions should be answered. For example, some of
these employees said they answered “Yes” to the “Regulatory Flexibility Analysis
Required” question if there was any type of analysis done to determine whether the
forthcoming rule would have a significant economic impact on a substantial number of
small entities, even if the analysis ultimately indicated that the rule would not have those
effects. However, other agency employees said they would answer the question the
opposite way (i.e., “No” to the “Regulatory Flexibility Required” data element if the
initial analysis indicated that a substantial number of small entities would not experience
a significant economic effect). Sometimes, those differences of understanding were
expressed among staff within a single agency during the interviews conducted for this
report. The agency officials also indicated that the separate optional question was
confusing, particularly if they had already answered the first question “Yes.”
Federal agencies often must perform some type of initial analysis in order to determine
whether a forthcoming rule will have a “significant” economic impact on a “substantial”
number of small entities, and to provide the “factual basis” required for any certification
that those impacts will not occur. If an agency did such an initial analysis, it is

117

understandable why they might answer “Yes” to a question entitled “Regulatory
Flexibility Analysis Required.” Also, agencies are not required to prepare a final
regulatory flexibility analysis if a final rule is published without a notice of proposed
rulemaking. Therefore, an agency could logically answer the “Regulatory Flexibility
Analysis Required” question “No,” even if an analysis was done, and the rule was
expected to have a significant economic impact on a substantial number of small entities.
The wording of the “Regulatory Flexibility Analysis Required” question should be made
consistent with its intent. For example, if the intent of the question is to determine
whether a forthcoming rule will require an initial or final regulatory flexibility analysis
pursuant to Sections 603 and 604 of the RFA (given the caveats related to notices of
proposed rulemaking and certification), then the question should be posed that way. On
the other hand, if the intent of the question is to determine whether the rule is expected to
have a significant economic impact on a substantial number of small entities, the caveats
in the RFA notwithstanding, then the question should be written that way.
Recommendation: OIRA should change the wording of the Regulatory Flexibility Act element in
the agenda to reflect its intent. For example, if the intent is to determine whether a forthcoming
rule is expected to have a significant economic impact on a substantial number of small entities,
then the RFA element should be worded “Is this rule expected to have a significant economic
impact on a substantial number of small entities?” On the other hand, if the intent is to
determine whether an RFA analysis is expected, then the wording should be “Is this rule expected
to require an initial or final regulatory flexibility analysis?”

118

Appendix A. Statutory and Executive Order Agenda
Requirements
For more than 35 years, federal agencies have been required to notify the public about
certain upcoming regulatory actions. Those requirements have been established by
statute and through executive orders, only some of which are still in effect. This
appendix compares and contrasts those statutory and executive order requirements.

A.

Regulatory Flexibility Act

The Regulatory Flexibility Act requires covered federal agencies (Cabinet departments,
independent agencies, and independent regulatory agencies) to assess the impact of their
forthcoming regulations on “small entities,” which the Act defines as including small
businesses, small governmental jurisdictions, and certain small not-for-profit
organizations. Section 603 of the RFA requires agencies to prepare an “initial regulatory
flexibility analysis” (IRFA) before publishing a proposed rule. When an agency issues a
final rule for which a proposed rule is required, Section 604 of the act requires the agency
to prepare a “final regulatory flexibility analyses” (FRFA). However, the agency is not
required to prepare an IRFA or a FRFA if the rule published without a notice of proposed
rulemaking (NPRM), or if the agency certifies that the rule is not expected to have a
“significant economic impact on a substantial number of small entities.”202 Agencies are
required to publish such certifications in the Federal Register at the time the proposed
and final rules are published, along with a statement providing the factual basis for such
certification.
Section 602 of the RFA requires covered agencies to publish a “regulatory flexibility
agenda” in the Federal Register each April and October.203 Specifically, the regulatory
flexibility agendas are required to contain:
(1) a brief description of the subject area of any rule which the agency expects to propose
or promulgate which is likely to have a significant economic impact on a substantial
number of small entities; (2) a summary of the nature of any such rule under
consideration for each subject area listed in the agenda pursuant to paragraph (1), the
objectives and legal basis for the issuance of the rule, and an approximate schedule for
completing action on any rule for which the agency has issued a general notice of
proposed rulemaking, and (3) the name and telephone number of an agency official
knowledgeable concerning the items listed in paragraph (1).204

202

5 U.S.C. § 605(b).
Starting with the Fall 2007 edition of the Unified Agenda, only the agenda information required by the RFA and the
Regulatory Plan are printed in the Federal Register.
204
5 U.S.C. § 602(a).
203

119

The regulatory flexibility agendas must be transmitted to the Chief Counsel for Advocacy
of the Small Business Administration (SBA) for comment, and agencies are required to
“endeavor to provide notice of each regulatory flexibility agenda to small entities or their
representatives through direct notification or publication of the agenda in publications
likely to be obtained by such small entities and shall invite comments upon each subject
area on the agenda.”205
As Section 602(1) of the RFA indicates, the only rules required to be in the regulatory
flexibility agendas are those that the agencies conclude are “likely to have a significant
economic impact on a substantial number of small entities.” Previous research has
indicated that agencies frequently conclude that their rules will not have such effects. For
example, in a 2000 report, GAO said that EPA had certified more than 95% of its final
rules issued in the late 1990s, and characterized EPA as having a “high threshold” for
analysis (albeit within the discretion permitted in the statute).206 Also, in a 2012 report
for ACUS, the author of this report determined that for 72 of the 100 major rules
published in 2010, the agencies indicated that a regulatory flexibility analysis was not
required, most frequently because the rules were not expected to have a “significant
economic impact on a substantial number of small entities.” 207 Of the nearly 2,300
entries in the Spring 2014 agenda at the proposed and final rule stages, the agencies
indicated that only 212 (about 9%) required an RFA analysis.208 Therefore, it appears
that the RFA’s requirement for an agenda applies to only a small portion of agency rules.

B.

Executive Orders

Although Executive Order 12866 currently requires agencies to prepare agendas of their
upcoming regulatory actions, it is only the most recent executive order to do so. The
following sections trace the history of such requirements.
1.

Executive Order 12044

Section 2 of Executive Order 12044,209 issued by President Carter in March 1978, stated
the following:

205

5 U.S.C. § 602(c).
U.S. General Accounting Office, Regulatory Flexibility Act: Implementation in EPA Program Offices and Proposed
Lead Rule, GAO/GGD-00-193. September 20, 2000, p. 31.
207
See, for example, Curtis W. Copeland, “Regulatory Analysis Requirements: A Review and Recommendations for
Reform, March 13, 2012, available at http://www.acus.gov/sites/default/files/documents/COR-Copeland-ReportCIRCULATED.pdf.
208
As discussed later in this report, even this may overstate the number of rules with a significant economic impact on
a substantial number of small entities, as agencies sometimes indicate analyses were required even when they
concluded there were no significant effects on small entities.
209
Executive Order 12044, “Improving Government Regulations,” 43 Federal Register 12661, March 24, 1978. This
order was repealed by Executive Order 12291 in 1981, but Section 5 of the new order continued to require the
publication of semiannual regulatory agendas.
206

120

To give the public adequate notice, agencies shall publish at least semiannually an agenda
of significant regulations under development or review. On the first Monday in October,
each agency shall publish in the Federal Register a schedule showing the times during
the coming fiscal year when the agency’s semiannual agenda will be published.
Supplements to the agenda may be published at other times during the year if necessary,
but the semiannual agendas shall be as complete as possible. The head of each agency
shall approve the agenda before it is published. At a minimum, each published agenda
shall describe the regulations being considered by the agency, the need for and the legal
basis for the action being taken, and the status of regulations previously listed on the
agenda. Each item on the agenda shall also include the name and telephone number of a
knowledgeable agency official and, if possible, state whether or not a regulatory analysis
will be required.

The executive order went on to say that covered agencies (Cabinet departments and
independent agencies like EPA, but not independent regulatory agencies like the
Securities and Exchange Commission) should “give the public an early and meaningful
opportunity to participate in the development of agency regulations. They shall consider a
variety of ways to provide this opportunity, including (1) publishing an advance notice of
proposed rulemaking; (2) holding open conferences or public hearings; (3) sending
notices of proposed regulations to publications likely to be read by those affected; and (4)
notifying interested parties directly.”210
In a 1979 report on the implementation of this executive order, OMB said that the
semiannual agendas “provide the first systematic look at an agency’s regulatory
activities,” and “[a]rmed with this early warning, the public now has more time to prepare
its views on upcoming regulations.”211 However, the report also noted that some agencies
had not published their agendas on schedule (making it difficult for the public to find
them), and that some of the descriptions of the regulatory actions were not as helpful as
others.
2.

Executive Orders 12291 and 12498

Executive Order 12291, issued by President Reagan in February 1981, revoked Executive
Order 12044, but retained and expanded the scope of the agenda requirement.212 Section
5 of EO 12291 required covered agencies (again, Cabinet departments and independent
agencies, but not independent regulatory agencies) to:
publish, in October and April of each year, an agenda of proposed regulations that the
agency has issued or expects to issue, and currently effective rules that are under agency
review pursuant to this Order. These agendas may be incorporated with the agendas
published under 5 U.S.C. 602, and must contain at the minimum:
(1) A summary of the nature of each major rule being considered, the objectives and legal
basis for the issuance of the rule, and an approximate schedule for completing action on
any major rule for which the agency has issued a notice of proposed rulemaking;

210

Ibid.
Office of Management and Budget, Improving Government Regulations: A Progress Report, Part 1 (September
1979), p.13.
212
Executive Order 12291, “Federal Regulation,” 46 Federal Register 13193, February 19, 1981.
211

121

(2) The name and telephone number of a knowledgeable agency official for each item on
the agenda; and
(3) A list of existing regulations to be reviewed under the terms of this Order, and a brief
discussion of each such regulation.

EO 12291 also permitted the Director of OMB to require agencies to provide additional
information in an agenda, and to require publication of the agenda “in any form.”213
The requirements in EO 12291 differed from those in EO 12044 in several respects.
Perhaps most notably, the earlier executive order only covered “significant regulations”
under development or review, whereas EO 12291 was much broader, covering all
“proposed regulations that the agency has issued or expects to issue, and currently
effective rules that are under agency review.”
Executive Order 12498, issued by President Reagan in January 1985, established a
regulatory planning process in which the same agencies covered by EO 12291 were
required to submit to OMB each year draft and final information on “all significant
regulatory actions underway or planned.” Agencies were generally prohibited from taking
action on any of these significant actions until OMB’s review was completed, and
agencies were required to notify OMB of any regulatory actions outside of the plan. The
executive order stated that this “regulatory program” was intended to complement the
regulatory planning and review procedures established in EO 12291, but EO 12498 did
not specifically mention the agenda requirements.
3.

Executive Order 12866

In September 1993, President Clinton issued Executive Order 12866 on “Regulatory
Planning and Review,” which revoked EO 12291 and EO 12498.214 EO 12866 is still in
effect, and continued the general framework of presidential review of rulemaking that
was established by EO 12291. Most of the executive order’s requirements apply only to
Cabinet departments and independent agencies, but not independent regulatory agencies.
However, some of the regulatory planning provisions in Section 4 of the executive order
also apply to independent regulatory agencies. Section 4(b) of the executive order states:
Each agency shall prepare an agenda of all regulations under development or review, at a
time and in a manner specified by the Administrator of OIRA. The description of each
regulatory action shall contain, at a minimum, a regulation identifier number, a brief
summary of the action, the legal authority for the action, any legal deadline for the action,
and the name and telephone number of a knowledgeable agency official. Agencies may
incorporate the information required under 5 U.S.C. 602 and 41 U.S.C. 402 into these
agendas.

a.

Regulatory Plan

Section 4(c) of Executive Order 12866 requires these same agencies to prepare a
“Regulatory Plan” consisting of “the most important significant regulatory actions that
213
214

Ibid., Section 5(b).
EO 12866 also revoked EO 12498 on regulatory planning.

122

the agency reasonably expects to issue in proposed or final form in that fiscal year or
thereafter.” Each plan is required to contain at a minimum:
(A) A statement of the agency’s regulatory objectives and priorities and how they relate
to the President’s priorities;
(B) A summary of each planned significant regulatory action including, to the extent
possible, alternatives to be considered and preliminary estimates of the anticipated costs
and benefits;
(C) A summary of the legal basis for each such action, including whether any aspect of
the action is required by statute or court order;
(D) A statement of the need for each such action and, if applicable, how the action will
reduce risks to public health, safety, or the environment, as well as how the magnitude of
the risk addressed by the action relates to other risks within the jurisdiction of the agency;
(E) The agency’s schedule for action, including a statement of any applicable statutory or
judicial deadlines; and
(F) The name, address, and telephone number of a person the public may contact for
additional information about the planned regulatory action.

Agencies are required to forward their regulatory plans to OIRA by June 1st of each year,
and OIRA is to circulate each plan to other affected agencies, the Vice President, and
presidential advisors. Agency heads who believe that a planned regulatory action of
another agency may conflict with its own policy or action taken or planned are required
to “promptly notify, in writing, the Administrator of OIRA, who shall forward that
communication to the issuing agency, the Advisors, and the Vice President.” If the OIRA
Administrator believes that a planned regulatory action of an agency may be inconsistent
with the President’s priorities or the principles set forth in the executive order or may be
in conflict with any policy or action taken or planned by another agency, the
administrator is required to promptly notify, in writing, the affected agencies, the Vice
President, and presidential advisors. The agencies are required to publish their Regulatory
Plans annually in the October publication of the Unified Agenda.
4. Other Executive Order Requirements
In addition to helping agencies satisfy the requirements of Executive Order 12866, the
Unified Agenda also helps agencies meet the requirements in other executive orders. For
example:


215

Executive Order 13132 entitled "Federalism," signed August 4, 1999, (64 FR
43255), requires agencies to have an “an accountable process to ensure
meaningful and timely input by State and local officials in the development of
regulatory policies that have federalism implications.”215 As part of this
effort, agencies include in their Unified Agenda submissions information on
whether their regulatory actions may have an effect on the various levels of
government, and whether those actions have federalism implications.

Section 6(a) of Executive Order 13132, “Federalism,” 64 FR 43255, August 4, 1999.

123



Executive Order 13211 requires agencies to provide, to the extent possible,
information regarding the adverse effects that agency actions may have on
the supply, distribution, and use of energy.216 As part of this effort, agencies
may include in their Unified Agenda submissions information on whether
they have prepared or plan to prepare a “statement of energy effects” for
their regulatory actions.

C.
Comparison of RFA and Primary Executive Order
Requirements
As the table below indicates, although the RFA and Executive Orders 12044, 12291, and
12866 all required some type of regulatory agenda, the RFA and the executive orders vary
in terms of their coverage and specific requirements. For example:


EO 12044 stated that the purpose of the agenda was to give the public notice
of upcoming rules. The RFA and EO 12291 did not state a purpose. EO
12866 emphasized regulatory planning, consultation, and coordination in its
statement of purpose for both the agenda and the plan.



EO 12044 and EO 12291 did not cover independent regulatory agencies,
whereas the RFA and the agenda and plan requirements in Section 4 of EO
12866 cover those agencies.



EO 12044 covered only “significant regulations,” whereas EO 12291 and EO
12866 covered virtually all regulations. The RFA covers only a relatively
small number of rules that are expected to have a significant economic
impact on a substantial number of small entities.



EO 12044 gave agencies some discretion to determine the timing of their
agendas. The RFA and EO 12291 specified that the agendas were to be
published in April and October of each year. EO 12866 gives the OIRA
administrator the authority to determine when (and the manner by which)
the agendas will be published.



EO 12044 permitted supplementary agendas to be published, but the RFA,
EO 12291, and EO 12866 contained no such provision.

216
Section 2(a) of Executive Order 13211, “Actions Concerning Regulations That Significantly Affect Energy Supply,
Distribution, or Use,” 66 FR 28355, May 22, 2001.

124

Comparison of Agenda Requirements in the RFA and Executive Orders
RFA

EO 12044

EO 12291

EO 12866
Unified Agenda

Regulatory Plan

Purpose

None specified

To give the
public
adequate
notice

None specified

To have an effective
regulatory program,
to provide for
coordination of
regulations, to
maximize
consultation and the
resolution of
potential conflicts at
an early stage, to
involve the public
and its State, local,
and tribal officials in
regulatory planning,
and to ensure that
new or revised
regulations promote
the President’s
priorities and the
principles in the
executive order

Same as agenda

Timing of
agendas

In April and
October of
each year

At least
semiannually

In April and
October of each
year

At a time and in a
manner specified by
the Administrator
of OIRA

Agencies send plans
to OIRA in June

Agencies
required to
announce the
schedule of
publication on
the first
Monday in
October.

Plans are published
in October edition
of the agenda

Agenda
supplements

None specified

Permitted at
other times of
the year

None specified

None specified

None specified

Covered
agencies

Cabinet
departments,
independent
agencies, and
independent
regulatory
agencies

Cabinet
departments
and
independent
agencies, but
not
independent
regulatory

Cabinet
departments and
independent
agencies, but not
independent
regulatory
agencies

Cabinet
departments,
independent
agencies, and
independent
regulatory agencies

Cabinet
departments,
independent
agencies, and
independent
regulatory agencies

125

agencies
Covered
rules

Any rule the
agency expects
to propose or
promulgate
which is likely
to have a
significant
economic
impact on a
substantial
number of
small entities

Significant
regulations
under
development
or review

Proposed
regulations that
the agency has
issued or
expects to issue,
and currently
effective rules
that are under
agency review
pursuant to the
executive order

All regulations
under development
or review

The most important
significant
regulatory actions
that the agency
reasonably expects
to issue in proposed
or final form in that
fiscal year or
thereafter

Approval
process

Transmitted to
SBA Chief
Counsel for
Advocacy for
comment

The head of
each agency
shall approve
the agenda
before it is
published.

None specified

None specified

Approved by agency
head
OIRA circulates
plans to other
agencies, Vice
President, and
advisors

Agencies are to
try and provide
notice of
agendas to
small entities
or their
representatives
Minimum
required
contents of
each agenda
or action

A brief
description of
the subject
area;
a summary of
the nature of
any such rule
for each area;
the objectives
and legal basis
for the
issuance of the
rule;
an approximate
schedule for
completing
action on any
rule for which
the agency has
issued a
general notice
of proposed
rulemaking.

OIRA notifies
agencies and others
in writing of
concerns
A description
of the
regulations
being
considered by
the agency;
the need for
and the legal
basis for the
action being
taken;
the status of
regulations
previously
listed on the
agenda;
the name and
telephone
number of a
knowledgeable
agency official;
if possible,
whether or
not a
regulatory
analysis will be
required

A summary of
the nature of
each major rule
being
considered;
the objectives
and legal basis
for the issuance
of the rule;
an approximate
schedule for
completing
action on any
major rule for
which the agency
has issued a
notice of
proposed
rulemaking;
the name and
telephone
number of a
knowledgeable
agency official for
each item on the
agenda;
a list of existing
regulations to be
reviewed under
the terms of this
Order, and a

A regulation
identifier number;
a brief summary of
the action;
the legal authority
for the action;
any legal deadline
for the action;
the name and
telephone number
of a knowledgeable
agency official.

Statement of
regulatory
objectives and
priorities and
relation to the
President’s
priorities;
summary of each
planned action
(possibly with
alternatives and
estimates of costs
and benefits);
legal basis for each
action;
statement of the
need for each
action;
schedule for action,
including any
statutory or judicial
deadlines; and
the name, address,
and telephone
number of a contact
person.

126

brief discussion
of each such
regulation.

Source: Text of the RFA and the executive orders.

127

Appendix B: Completed Actions Published in the
Agenda for the First Time
In the Fall 2014 Unified Agenda, 113 “completed action” entries were published in the
agenda for the first time, which suggests that final rules may have been issued without
having previously appeared in the agenda. However, closer examination of these entries
reveals that some of these actions were “completed” without a final rule being issued.
For example:


Ten RINs from the Department of the Treasury’s Bureau of the Fiscal Service
(FMS and BPD) (RINs 1530‐AB27 to AB35 and AA02 to AA03) were
completed when the RINs were transferred to other Bureau RINs (1530‐
AA00 to AA09).



DOC merged RIN 0605‐AA32 with 0605‐AA33.



HHS merged RIN 0991‐AB97 with 0938‐AR71.

A.

Possible Reasons for No Prior Agenda Entry

Of the entries that were completed by the issuance of a final rule, the rules themselves
suggest a variety of reasons why related entries had not appeared in previous editions of
the Unified Agenda. Many of them were classified as or appeared to be “administrative”
or “informational” in terms of their priority. Most of these rules were not controversial,
and were issued relatively quickly without a prior proposed rule under the “good cause”
exception to notice and comment. For example:


A DOC/Patent and Trademark Office rule (RIN 0651‐AC98) simply renamed
“Express Mail” to “Priority Mail” in its rules of practice because the U.S. Postal
Service changed the name of the service in 2013.



A DOI/Fish and Wildlife Service (FWS) rule (RIN 1018‐BA52) updated the
addresses of the Service’s headquarters offices.



A National Archives and Records Administration rule (RIN 3095‐AB82)
changed the location of NARA facilities and hours of use.



A DOT rule (RIN 2105‐AE34) involved the organization and delegation of
powers and duties in the Transportation Acquisition Regulation, and was
described as “purely organizational” in nature.

128



A DOI/FWS rule (1018‐BA56) made technical corrections to the logo for
wildlife and sport fish restoration programs.



A DOT/NHTSA rule (2127‐AL53) corrected a typographical error in a 2013
rule in response to a petition for reconsideration.



A DOT/FMCSA rule (2126‐AB76) incorporated by reference “out of service”
criteria, and did not establish any new requirements.



A HUD rule (2501‐AD70) changed the name of an office (from “Office of
Healthy Homes and Lead Hazard Control” to “Lead Hazard Control and
Healthy Homes”).

Several other final rules published without a prior NPRM were also considered
uncontroversial because they were deregulatory in nature. For example:


Two HUD rules (2501‐AD68 and 2502‐AJ24) removed program regulations
because the statutory authority for the programs expired.



Another HUD rule (2506‐AC36) removed regulations deemed obsolete as a
result of a retrospective review under Executive Order 13563.



A Farm Credit Administration rule (3052‐AD00) removed all requirements
for non‐binding advisory votes at Farm Credit System banks and
associations.

Several “substantive” final rules were issued quickly without an NPRM because they
involved military or foreign affairs functions. For example:


Six DOC/Bureau of Industry and Security rules (0694‐AG12, AG14, AG16,
AG22, AG25, and AG28) added certain persons to the “entity list” because
they had been “determined by the U.S. Government to be acting contrary to
the national security or foreign policy interests of the United States.” The
rules were issued between April and August 2014 in response to events in
Crimea and Ukraine.



An August 2014 State Department rule (1400‐AG62) amended International
Traffic in Arms Regulations “to update the defense trade policy regarding the
Central African Republic to reflect the most recent resolution adopted by the
United Nations Security Council.” The UN resolution had been adopted in
mid‐April 2014.

Other substantive or significant rules appeared to have been issued without previously
appearing in the agenda because of exigent circumstances and/or the need to have the rule
go into effect quickly. For example:
129



DOT/FAA published a final rule (RIN 2120‐AK50) without a prior proposed
rule under the “good cause” exception on April 25, 2014, prohibiting certain
flights in the Simferopol (UKFV) flight region because of ongoing conflicts in
the Ukraine and Crimea. (FAA issued the rule less than one month after the
Russian Federation and Ukraine established conflicting requirements in the
area. Less than three months after the final rule was published, Malaysia
Airlines Flight 17 was believed to have been shot down in that area.)



DOC/NOAA published an “emergency action” on May 15, 2014 (0648‐BE18),
setting red snapper accountability measures for the recreational sector of the
Gulf of Mexico reef fish fishery in the wake of a decision by the U.S.. District
Court of the District of Columbia in Guindon v. Pritzker, 2014 WL 1274076
(D.D.C. March 26, 2014).



DOC/NOAA also published a temporary “emergency action” on June 27, 2014
(RIN 0648‐BE19) that the agency said was necessary to comply with an April
4, 2014, ruling by the U.S. District Court for the District of Columbia that
invalidated and vacated the fishing year 2013 carryover measures.



USDA published an economically significant final rule on disaster assistance
programs on May 7, 2014 (0560‐AI21), without a prior NPRM because the
agency was required to publish the rule within 90 days after the Agricultural
Act of 2014 was enacted (Public Law 113‐79, February 7, 2014).

In most if not all of the above examples, the final rules were published too late for listing
in the Spring 2014 edition of the agenda.

B.

Unclear Why Other Rules Were Not Previously In Agenda

On the other hand, it was not clear why other “completed actions” were first appearing in
the Fall 2014 edition of the Unified Agenda. Several of these rulemaking actions had
been in development for more than a year, or otherwise seemed as if they could have
been listed in any earlier edition of the agenda. For example:


USDA published a substantive proposed rule in June 2013 and a final rule in
April 2014 on “Consolidation of Permit Procedures; Denial and Revocation of
Permits” (0579‐AD76). Also, USDA published several non‐substantive rules
(e.g., 0579‐AD72, AD78, AD79) in which proposed rules were published in
2013 and final rules were published in the first half of 2014. Given that these
rules were likely in development for more than a year before the Fall 2014
agenda was published, it is not clear why an earlier agenda listing was not
possible.

130



DOI/Bureau of Land Management published a final rule in June 2014 (1004‐
AE35) making inflation adjustments to required fees for mining claims or
sites. BLM is required to make the adjustments every five years, so it is not
clear why an earlier agenda entry could not have been published.



DOT/FAA published a final rule in June 2014 (2120‐AK46) extending by two
years the requirement for helicopters to use the New York North Shore
Helicopter Route. The agency had known for two years that the requirement
was due to expire in August 2014.



The Federal Energy Regulatory Commission (FERC) published a final rule in
March 2014 (1902‐AE83, “Annual Updating of Filing Fees”). FERC publishes
this update every year.



FDIC (along with the Comptroller of the Currency and the Federal Reserve
System) published a proposed rule in May 2014 and a final rule in July 2014
on “Regulatory Capital Rules” (3064‐AE13). The rule was issued as a result
of comments received shortly after the agencies issued a related rule in 2013.



A November 2014 State Department rule (1400‐AD73) amended the
International Traffic in Arms Regulations to “reflect a change in its policy on
exports to Vietnam.” Although the rule was issued without an NPRM under
the APA’s foreign affairs exemption, the policy change appeared to have been
in development for some time. (The previous policy had been in effect since
the end of the Vietnam War in the 1970’s.)

131

